Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1184 Page 1 of 146




 1    ROBBINS GELLER RUDMAN
       & DOWD LLP
 2    LUKE O. BROOKS (212802)
      ROBERT R. HENSSLER, JR. (216165)
 3    CHRISTOPHER D. STEWART (270448)
      HILLARY B. STAKEM (286152)
 4    655 West Broadway, Suite 1900
      San Diego, CA 92101
 5    Telephone: 619/231-1058
      619/231-7423 (fax)
 6
      -and-
 7
      KESSLER TOPAZ
 8      MELTZER & CHECK, LLP
      JENNIFER L. JOOST (296164)
 9    STACEY M. KAPLAN (241989)
      One Sansome Street, Suite 1850
10    San Francisco, CA 94104
      Telephone: 415/400-3000
11    415/400-3001 (fax)
12    Lead Counsel for the Class and
      Lead Plaintiff Gatubhai Mistry, and Named
13    Plaintiffs Gerald L. Koenig, Leonard Brenner,
      and Vanessa D. Washington
14
15    [Additional Counsel listed on signature page.]
16
17                        UNITED STATES DISTRICT COURT
18                      SOUTHERN DISTRICT OF CALIFORNIA
19
20    IN RE QUALCOMM/BROADCOM                   Case No. 3:18-cv-01208-CAB-AHG
21    MERGER SECURITIES LITIGATION
                                                SECOND AMENDED CLASS
22                                              ACTION COMPLAINT FOR
23                                              VIOLATION OF THE FEDERAL
                                                SECURITIES LAWS
24
25                                              DEMAND FOR JURY TRIAL

26
27
28
     SECOND AMENDED CLASS ACTION COMPLAINT
     CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1185 Page 2 of 146




 1                                         TABLE OF CONTENTS
 2                                                                                                                     Page
 3   I.     NATURE OF THE ACTION AND OVERVIEW ............................................. 2
 4   II.    JURISDICTION AND VENUE ....................................................................... 11
 5   III.   PARTIES AND RELEVANT NON-PARTY................................................... 12
 6   IV.    DEFENDANTS’ FRAUDULENT SCHEME .................................................. 15
 7          A.     Qualcomm – A Beleaguered Technology Business Battered by
                   Legal and Regulatory Woes .................................................................... 15
 8
            B.     Broadcom – A Growing Business, Redomiciling in the
 9                 United States ........................................................................................... 17
10          C.     The Press Reports on Broadcom’s Interest in Acquiring |
                   Qualcomm and Qualcomm’s Stock Price Jumps.................................... 18
11
            D.     Broadcom Makes a Formal Proposal to Acquire Qualcomm ................. 19
12
            E.     Qualcomm Rejects Broadcom’s Offer.................................................... 21
13
            F.     Broadcom Launches a Proxy Fight......................................................... 22
14
            G.     Qualcomm’s Board Rejects Broadcom’s Independent Nominees
15                 and Urges Shareholders to Do the Same ................................................ 25
16          H.     Unbeknownst to Shareholders, Qualcomm Petitions CFIUS to Kill
                   Broadcom’s Takeover Attempt ............................................................... 29
17
                   1.       The Committee on Foreign Investment in the United States ....... 32
18
                   2.       The Market Did Not View CFIUS as a Serious Obstacle
19                          to the Transaction ......................................................................... 35
20          I.     Qualcomm Misleads the Market into Believing Its Board Is
                   Willing to Negotiate around a Fair Price at the Same Time It Is
21                 Affirmatively Seeking to Derail Broadcom’s Bid .................................. 38
22                 1.       Qualcomm Begins Misleading Shareholders on
                            January 29, 2018, Regarding the Affirmative Steps It
23                          Took to Lobby for CFIUS Intervention ....................................... 38
24                 2.       Broadcom Ups Its Offer and Qualcomm Claims to Consider It
                            Even Though It was Secretly Advocating to End the Bid............ 39
25
                   3.       Defendants Continue to Mislead Investors About
26                          Qualcomm’s Willingness to Negotiate with Broadcom ............... 42
27                 4.       Following a Meeting with Broadcom, Qualcomm Falsely
                            Maintains Its Willingness to Negotiate ........................................ 47
28
     SECOND AMENDED CLASS ACTION COMPLAINT                                                                                    i
     CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1186 Page 3 of 146




 1                5.       Broadcom Lowers Its Offer in Response to Qualcomm
                           Action but Continues to Try to Move the Deal Forward ............. 49
 2
                  6.       The Parties Meet Once Again and Qualcomm Continues to
 3                         Misrepresent Its Actual Level of Engagement ............................. 51
 4         J.     The Relevant Truth Is Revealed in a Series of Disclosures ................... 55
 5   V.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
           STATEMENTS AND OMISSIONS OF MATERIAL FACT ......................... 63
 6
     VI.   ADDITIONAL SCIENTER ALLEGATIONS ................................................. 82
 7
           A.     Defendants Were Each Deeply Engaged in Merger Negotiations
 8                and Qualcomm’s Response to the Broadcom Proposal, Such
                  That Each Was Aware of and Involved in Qualcomm’s Unilateral
 9                Request for CFIUS Review and Its Purpose........................................... 82
10                1.       Mollenkopf ................................................................................... 83
11                2.       Rosenberg ..................................................................................... 84
12                3.       Jacobs ............................................................................................ 85
13                4.       Horton ........................................................................................... 85
14         B.     The Unprecedented Nature of Defendants’ Actions Supports an
                  Inference of Scienter ............................................................................... 86
15
           C.     Defendants Were Motivated to Conceal Qualcomm’s Unilateral Pre-
16                Deal CFIUS Submission ......................................................................... 88
17                1.       Defendants Knew They Would Lose a Proxy Contest to
                           Broadcom...................................................................................... 88
18
                  2.       Defendants Knew That Initiation of CFIUS Review
19                         Would Delay a Vote on Broadcom’s Director Nominations,
                           If Not Halt the Deal Altogether .................................................... 90
20
           D.     Defendants’ Careful Concealment Supports an Inference
21                of Scienter ............................................................................................... 92
22   VII. LOSS CAUSATION/ECONOMIC LOSS........................................................ 96
23         A.     Information Regarding Hostile Takeover Bids and Defenses
                  Is Important to Investors in a Target Company ...................................... 98
24
           B.     Defendants’ Undisclosed CFIUS Hostile Takeover Defense Was
25                Important to Qualcomm’s Investors ..................................................... 103
26         C.     Defendants’ Fraud Caused Significant and Material Declines in
                  Qualcomm’s Stock Price....................................................................... 105
27
28
     SECOND AMENDED CLASS ACTION COMPLAINT                                                                                    ii
     CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1187 Page 4 of 146




 1                   1.       The March 5 and March 6, 2018 Disclosures Were a
                              Foreseeable Result of Defendants’ Fraud and Caused
 2                            Significant Declines in Qualcomm’s Stock Price ...................... 108
 3                   2.       The March 12 and March 13, 2018 Disclosures Were a
                              Foreseeable Result of Defendants’ Fraud and Caused
 4                            Significant Declines in Qualcomm’s Stock Price ...................... 119
 5           D.      Expert Opinion Confirms That the Stock Price Declines on the
                     Corrective Disclosure Dates Were Statistically and Economically
 6                   Significant ............................................................................................. 125
 7           E.      Expert Opinion Confirms That the Information Disclosed on the
                     Corrective Dates Was Directly Related to and a Foreseeable
 8                   Consequence of the Information That Defendants Misrepresented
                     and Concealed During the Class Period ............................................... 127
 9
     VIII. THE STATUTORY SAFE HARBOR AND BESPEAKS CAUTION
10         DOCTRINE ARE INAPPLICABLE .............................................................. 130
11   IX.     CONTROLLING PERSON ALLEGATIONS ............................................... 131
12   X.      CLASS ACTION ALLEGATIONS ............................................................... 132
13   XI.     PLAINTIFFS AND CLASS MEMBERS ARE ENTITLED TO A
             PRESUMPTION OF RELIANCE .................................................................. 134
14
     XII. CAUSES OF ACTION ................................................................................... 137
15
     XIII. PRAYER FOR RELIEF .................................................................................. 141
16
     XIV. JURY DEMAND ............................................................................................ 141
17
18
19
20
21
22
23
24
25
26
27
28
     SECOND AMENDED CLASS ACTION COMPLAINT                                                                                    iii
     CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1188 Page 5 of 146




 1         This is a class action for violations of the federal securities laws brought by Lead
 2   Plaintiff Gatubhai Mistry and named plaintiffs Gerald L. Koenig, Leonard Brenner,
 3   and Vanessa D. Washington (collectively, “Plaintiffs”) individually and on behalf of
 4   all persons who purchased or otherwise acquired Qualcomm Incorporated
 5   (“Qualcomm” or the “Company”) common stock between January 29, 2018 and
 6   March 12, 2018, inclusive (the “Class Period”). Plaintiffs allege violations of Sections
 7   10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”) and
 8   Rule 10b-5 promulgated by the Securities and Exchange Commission (“SEC”)
 9   thereunder (17 C.F.R. § 240.10b-5), against: (i) Qualcomm; (ii) Qualcomm’s Chief
10   Executive Officer (“CEO”) Steven M. Mollenkopf (“Mollenkopf”); (iii) Qualcomm’s
11   former Executive Chairman and Chairman of Qualcomm’s Board of Directors (the
12   “Board”) Dr. Paul E. Jacobs (“Jacobs”); (iv) Qualcomm’s General Counsel Donald J.
13   Rosenberg (“Rosenberg”); and (v) Qualcomm’s former Presiding Director of the Board
14   Thomas W. Horton (“Horton”) (collectively, “Defendants”).
15         Plaintiffs allege the following based upon personal knowledge with respect to
16   Plaintiffs’ own acts and upon information and belief as to all other matters based on
17   the investigation undertaken by Court-appointed Co-Lead Counsel, Kessler Topaz
18   Meltzer & Check, LLP and Robbins Geller Rudman & Dowd LLP, and their agents.
19   Co-Lead Counsel’s investigation includes, among other things, a review and analysis
20   of: (i) public filings by Qualcomm and Broadcom Limited (“Broadcom”) with the
21   SEC; (ii) public reports and news articles; (iii) research reports by securities and
22   financial analysts; (iv) economic analysis of securities movement and pricing data;
23   (v) transcripts of investor calls with Qualcomm and Broadcom senior management;
24   (vi) consultations with consultants; and (vii) other publicly available material and data
25   identified herein.   Co-Lead Counsel’s investigation into the factual allegations
26   contained herein is continuing and many of the facts supporting Plaintiffs’ allegations
27   are known only to Defendants or are exclusively within their custody or control.
28
     SECOND AMENDED CLASS ACTION COMPLAINT                                                   1
     CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1189 Page 6 of 146




 1   Plaintiffs believe that further substantial evidentiary support will exist for the
 2   allegations contained herein after a reasonable opportunity for discovery.
 3   I.    NATURE OF THE ACTION AND OVERVIEW
 4         1.     This action involves Defendants’ materially false and misleading Class
 5   Period statements and omissions, undertaken to frustrate Broadcom’s attempt to
 6   acquire Qualcomm, entrench themselves in their director and executive positions, and
 7   ultimately, to thwart the will of the Company’s shareholders.
 8         2.     By the fall of 2017, Qualcomm – a semiconductor company based in San
 9   Diego – was under intense scrutiny after years of poor performance. The Company
10   was engaged in contentious litigation with one of its biggest customers, Apple
11   Incorporated (“Apple”), over Qualcomm’s alleged “illegal business practices,” and
12   Apple was threatening to discontinue use of Qualcomm’s chips in its iPhones. The
13   Company was also facing multiple suits and investigations by the Federal Trade
14   Commission (“FTC”) and numerous antitrust agencies around the world for its alleged
15   anti-competitive practices – which had already resulted in billions of dollars in fines.
16         3.     Qualcomm’s net income plunged 57% in fiscal year 2017, and while its
17   competitors rode the bull market, with the PHLX Semiconductor Sector Index rising
18   58% over the previous year, the Company’s stock price had floundered, plummeting
19   18% over the same period. By November 2017, Qualcomm’s common stock was
20   trading around $54 per share, down from a high of $81.32 in April 2014. As a
21   Bernstein analyst summed it up: “Qualcomm’s stock has been hideous to own over the
22   last few years.”
23         4.     On November 3, 2017, news leaked that Broadcom was planning a bid to
24   acquire Qualcomm at around $70 per share, almost 30% over its current market price.
25   Unlike Qualcomm, Broadcom – a semiconductor company domiciled in Singapore –
26   had experienced remarkable success in recent years. In fact, between April 2014 and
27   October 2017, Broadcom’s stock price had increased approximately 350% – from
28   $58.53 to $263.91. The market’s response to news of Broadcom’s bid was immediate
     SECOND AMENDED CLASS ACTION COMPLAINT                                          2
     CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1190 Page 7 of 146




 1   and positive – Qualcomm’s common stock spiked 13% in a single trading day, closing
 2   on November 3 at $61.81.
 3         5.    On November 6, 2017, Broadcom made its formal offer to acquire
 4   Qualcomm for $70 per share. A week later, Qualcomm announced that it had rejected
 5   Broadcom’s offer, arguing that it “dramatically undervalue[d] Qualcomm.”
 6   Qualcomm also cited to unexplained “significant regulatory uncertainty.” Undeterred,
 7   Broadcom made clear that it “remain[ed] fully committed” to acquiring Qualcomm and
 8   was “encouraged by [shareholder] reaction.”
 9         6.    The market also remained bullish on the deal, with one analyst reporting:
10   “the probability remains [Broadcom] will up the offer and acquire the asset either via
11   constructive discussions or a proxy battle” to replace Qualcomm’s Board.          An
12   Oppenheimer analyst report similarly reported that, “we believe QCOM shareholders
13   would be eager to accept a ~27% premium[.]”
14         7.    As a result, the Company’s share price continued to rise throughout
15   November, closing out the month at $66.34 – a 30.5% total increase. As the Motley
16   Fool explained: “Qualcomm’s share price . . . continued to climb throughout
17   November.     That could be an indicator that shareholders are eager to replace
18   Qualcomm’s board and allow this acquisition to go through.” A commentator summed
19   up investor sentiment on CNBC’s Squawk Box as follows: “[t]here are many
20   shareholders, including me, who think Qualcomm is very poorly managed. I would
21   like adult supervision to come in from Broadcom[.]”
22         8.    Broadcom officially kicked off a proxy fight on December 4, 2017,
23   announcing a slate of 11 director nominees to replace Qualcomm’s beleaguered Board
24   – with the vote to take place at Qualcomm’s annual meeting on March 6, 2018 (the
25   “Annual Meeting”). Broadcom made clear that its “strong preference” was still to
26   negotiate a deal with the Company and that Qualcomm’s shareholders were also
27   “express[ing] their desire for Qualcomm to engage with us.” The proxy fight would
28
     SECOND AMENDED CLASS ACTION COMPLAINT                                               3
     CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1191 Page 8 of 146




 1   therefore “give Qualcomm stockholders an opportunity to voice their disappointment
 2   with Qualcomm’s directors and their refusal to engage in discussions with us.”
 3         9.     On December 22, 2017, Qualcomm officially announced that it would
 4   oppose Broadcom’s proxy fight and a few weeks later, on January 5, 2018, the two
 5   companies filed competing proxy statements soliciting shareholder votes for their
 6   respective slates. The main thrust of Qualcomm’s opposition was that Broadcom’s
 7   offer “substantially undervalued” the Company and that its current Board “will deliver
 8   far more value than the Broadcom proposal.” Qualcomm also asserted that the deal
 9   involved “significant regulatory uncertainty,” including from antitrust regulators and
10   the Committee on Foreign Investment in the United States (“CFIUS” or the
11   “Committee”) – an interagency committee that reviews transactions between foreign
12   and domestic entities for potential national security concerns.
13         10.    While market commentators recognized some potential antitrust risk
14   associated with Broadcom’s offer, many ultimately concluded that such risks were
15   minimal. For example, a Canaccord Genuity analyst report concluded that “[w]hile we
16   believe the overlapping WiFi businesses would create some regulatory concerns that
17   could be solved, we do not believe there are material product overlaps in other areas of
18   the businesses.” Analyst Oppenheimer Equity Research echoed that “[w]e believe
19   regulatory/HSR hurdles should be low[.]” As The New York Times explained,
20   although antitrust approval could raise some concern, “[t]he biggest issue may simply
21   be that Qualcomm believes the current offer, worth about $70 a share, is too low.”
22         11.    Nor did the market perceive there to be serious risk that a review by
23   CFIUS would stymie a deal. Indeed, just days before it debuted its bid for Qualcomm,
24   Broadcom announced that it would redomicile to the U.S. – a move that the market
25   understood as removing CFIUS risk, since Broadcom would no longer be a foreign
26   entity. As The New York Times reported, “[a]t least one deal hurdle – Washington’s
27   examination of foreign acquirers – has been pre-empted.”             Likewise, analyst
28   Morningstar Equity Research reported that “[w]e foresee U.S. approval, thanks to
     SECOND AMENDED CLASS ACTION COMPLAINT                                          4
     CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1192 Page 9 of 146




 1   Broadcom’s shrewd move to redomicile in the U.S.”             These predictions were
 2   seemingly affirmed in mid-November 2017, when CFIUS approved Broadcom’s
 3   acquisition of another U.S. company, Brocade Communications Systems, Inc.
 4   (“Brocade”), as a result of Broadcom’s decision to redomicile.
 5         12.    Thus, in an effort to manufacture doubt about CFIUS review, in December
 6   and January proxy solicitations Qualcomm seized on what it characterized as
 7   “uncertainty surrounding [Broadcom’s] transition from Singapore to the United
 8   States,” noting that “they have not made any further progress on their commitment to
 9   become an American company[.]” On January 22, 2018, however, Broadcom put
10   Qualcomm’s speculations to rest, announcing that it had filed preliminary proxy
11   materials with the SEC to approve its redomiciliation to the U.S., and expected to
12   complete the process by May 6, 2018.
13         13.    With Qualcomm’s disenchanted shareholder base fleeing to Broadcom’s
14   camp, and Broadcom’s redomiciliation imminent, by the end of January, Defendants
15   saw the writing on the wall. They knew they were almost certain to lose the impending
16   proxy contest, and that once Broadcom’s slate of directors was in place, an acquisition
17   agreement would be approved. The Company had no poison pill to employ to deter
18   Broadcom’s advances: as a result of shareholder pressure in 2015, it had had no choice
19   but to let its former poison pill expire. And shortly thereafter, Qualcomm also amended
20   its bylaws to include a shareholder proxy access right, further weakening control over
21   the Board.
22         14.    With the Company’s traditional takeover defenses depleted or
23   unavailable, and Defendants’ control of the Board further weakened by the proxy
24   access right, Defendants instead engaged in a desperate and surreptitious attempt to
25   thwart the will of the Company’s shareholders and entrench themselves. Specifically,
26   on January 29, 2018, Defendants secretly filed a unilateral, pre-deal notice with CFIUS,
27   arguing that the deal raised serious national security concerns and asking the regulator
28   to kill Broadcom’s bid before it had the opportunity to redomicile. Over the next
     SECOND AMENDED CLASS ACTION COMPLAINT                                           5
     CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1193 Page 10 of 146




 1    month, Defendants continued to covertly submit additional information to CFIUS in
 2    furtherance of their plan to kill the deal.
 3          15.    During the Class Period, Defendants withheld all of this highly material
 4    information from their shareholders. Indeed, while behind the scenes Defendants were
 5    doing everything in their power to kill Broadcom’s bid, publicly they were careful to
 6    conceal their efforts to thwart the takeover – including by repeatedly misrepresenting
 7    to investors that they were acting in shareholders’ best interests by negotiating with
 8    Broadcom in good faith to reach a deal. For example, on February 8, 2018, Qualcomm
 9    rejected Broadcom’s improved offer of $82 per share – a whopping 50% premium over
10    Qualcomm’s pre-bid stock price, accompanied by significant concessions to address
11    Qualcomm’s purported concerns about regulatory risk. But though Defendants knew
12    that Qualcomm was actively lobbying CFIUS to block Broadcom’s planned
13    acquisition, they told shareholders that they were willing to constructively engage with
14    Broadcom: “Qualcomm has offered to meet with Broadcom to see if it can address
15    the serious deficiencies in value and certainty in its proposal.” 1
16          16.    Throughout the Class Period, Defendants argued against Broadcom’s bid
17    through vague statements to shareholders about potential regulatory delay, highlighting
18    the antitrust risks associated with the deal while concealing the steps the Company had
19    already taken to scuttle the transaction. For example, the very same day they filed their
20    secret CFIUS notice, Qualcomm emphasized antitrust risks associated with the deal,
21    telling investors that Broadcom’s bid involved “some questions about deal certainty
22    and regulatory approval” and “[w]e believe that [regulatory approval] is probably
23    going to take something in the range of 18 months or more even[.]” While speaking
24    directly to potential regulatory delay associated with the deal, however, Defendants
25    purposefully withheld the fact that they had taken affirmative steps to ensure that the
26    deal would never receive regulatory approval.
27
28    1
            All emphasis herein is added unless otherwise noted.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                  6
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1194 Page 11 of 146




 1          17.   In a February 8, 2018 letter to Broadcom filed with the SEC, Defendants
 2    laid out the topics for discussion at their proposed meeting with Broadcom, which
 3    included, “Is Broadcom willing to commit to take whatever actions are necessary to
 4    ensure the proposed transaction closes?” (Some emphasis in original.) Defendants’
 5    letter explained that Broadcom’s firm commitment to ensure regulatory approval “is
 6    extremely important to value preservation for our shareholders” and “[i]f you are not
 7    willing to agree to do whatever is necessary to ensure a transaction closes, we will
 8    need you to be extremely clear and specific about exactly what actions you would
 9    refuse to take, so that we can properly evaluate the risk to Qualcomm’s
10    shareholders.” While focusing attention on Broadcom’s commitment to ensure deal
11    closure, however, Defendants failed to disclose that they had already argued to
12    regulators that the transaction inherently posed a threat to national security and
13    therefore should never close, regardless of any steps Broadcom agreed to take. In so
14    doing, Defendants deprived investors of the opportunity to “properly evaluate the
15    risk[s] to Qualcomm shareholders.”
16          18.   Because they were in the dark about Qualcomm’s secret defensive
17    measures, analysts reacted positively to Qualcomm’s stated willingness to engage,
18    writing, “we are encouraged to see a potential meeting between AVGO and QCOM
19    and looking forward to incremental updates” and reaffirming a price target of $80 per
20    share – just below Broadcom’s bid.
21          19.   On February 14, 2018, Qualcomm met with Broadcom to discuss the
22    latter’s improved proposal. After the meeting, Defendants again misrepresented to the
23    market that the parties were making progress toward a negotiated deal, telling
24    shareholders that: “our Board found the meeting to be constructive”; “[w]hile the
25    current Broadcom proposal is unacceptable, our Board is intensely focused on
26    maximizing value for Qualcomm stockholders, whether through executing on its
27    growth strategy or by selling the Company”; and “[o]ur Board is open to further
28    discussions with Broadcom to see if a proposal that appropriately reflects the true
      SECOND AMENDED CLASS ACTION COMPLAINT                                             7
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1195 Page 12 of 146




 1    value of Qualcomm shares, and ensures an appropriate level of deal certainty, can
 2    be obtained.” Meanwhile, Qualcomm’s shareholders had no idea that rather than
 3    trying to negotiate a deal, Defendants were instead actively working to ensure that a
 4    Broadcom deal could never happen.
 5          20.    Over the next week, shareholder support for Broadcom’s bid was further
 6    cemented when two of the top proxy advisory services recommended that Qualcomm’s
 7    shareholders vote to oust the Company’s Directors. First, on February 16, 2018,
 8    Institutional Shareholder Services (“ISS”) recommended that the Company’s Board
 9    “should negotiate with [Broadcom] in good faith,” noting that “[r]egulatory concerns
10    from [a Broadcom/Qualcomm] merger appear manageable[.]” If Qualcomm’s Board
11    failed to engage, however, ISS recommended that shareholders vote to oust them,
12    explaining that “[t]he election of four Broadcom nominees to the 11-member board
13    seems to offer a reasonable path to a negotiated deal, which is likely to be the most
14    beneficial path for shareholders.” Four days later, Glass, Lewis & Co. (“Glass Lewis”)
15    issued a recommendation that shareholders vote “AGAINST” Qualcomm’s directors
16    and “FOR” all of Broadcom’s nominees at the Annual Meeting.
17          21.    In response, Defendants continued to mislead investors that they were
18    seeking a negotiated deal with Broadcom. For instance, on February 20, 2018, the
19    Company issued another statement about the February 14 meeting, representing that
20    “[w]e entered the meeting with Broadcom in a constructive manner, seeking a price
21    increase and engagement on issues related to transaction certainty. However,
22    Broadcom did not engage on the topic of price . . . [and] should Broadcom present a
23    proposal that delivers superior value and sufficiently protects downside risk to you,
24    we will pursue a sale.” Yet, that very same day, Mollenkopf met privately with
25    Treasury Secretary Steven Mnuchin, Chairman of CFIUS, to press his case for CFIUS
26    to kill the deal. This fact would only be revealed after the Class Period, when Secretary
27    Mnuchin’s daily calendar for the first quarter of 2018 was officially published.
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                  8
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1196 Page 13 of 146




 1          22.    To further perpetuate the perception that they were pursuing a negotiated
 2    deal, on February 23, 2018, Defendants again met with Broadcom. In a slew of
 3    statements issued on February 26, 2018, Defendants misrepresented to investors that
 4    the companies had made substantial progress addressing Qualcomm’s regulatory
 5    concerns, and suggested that the only sticking point was price: “[t]he Qualcomm Board
 6    believes the meeting led to further progress toward a possible negotiated transaction
 7    on key issues other than price.” Defendants also represented that they would be
 8    providing Broadcom with edits to its proposed merger agreement and a non-disclosure
 9    agreement, stating that “the Board encourages Broadcom to enter into mutual due
10    diligence and price negotiations” “with the goal of determining whether there is a
11    mutually beneficial transaction to be done between our two companies.”
12          23.    Market reaction was positive, with commentators noting that Qualcomm
13    “[said] the two sides had made progress on regulatory issues but were yet to agree on
14    the deal value.”
15          24.    Defendants’ misleading statements continued unabated on March 1, 2018,
16    when they touted their “repeated[] and genuine[] attempt[s] to engage with Broadcom
17    on issues including price, regulatory and other closing certainties . . . [and their]
18    attempts to find a path to a deal[.]” As suggested by Broadcom, it appeared that
19    “Qualcomm’s sudden request to enter into an NDA is a result of Qualcomm finally
20    beginning to recognize the will of its stockholders.” The reality, of course, was that
21    Qualcomm was actively working to thwart the will of its shareholders and scuttle any
22    chance of a Broadcom bid.
23          25.    Then, on March 5 and 6, 2018, the market learned that Qualcomm had
24    secretly submitted a voluntary notice to CFIUS on January 29, 2018, requesting that
25    it review Broadcom’s bid and arguing that the deal would jeopardize national security.
26    As a result, CFIUS ordered Qualcomm to postpone its Annual Meeting – including the
27    vote on Broadcom’s slate of nominees – while it conducted a review. As Broadcom
28    noted in a March 5 press release, “[t]his was a blatant, desperate act by Qualcomm to
      SECOND AMENDED CLASS ACTION COMPLAINT                                               9
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1197 Page 14 of 146




 1    entrench its incumbent board of directors and prevent its own stockholders from voting
 2    for Broadcom’s independent director nominees.” Moreover, that Defendants kept
 3    Qualcomm’s exceptional, pre-deal initiation of CFIUS review hidden “can only be
 4    seen as an intentional lack of disclosure – both to Broadcom and to its own
 5    stockholders.”
 6          26.    On March 6, 2018, Qualcomm published a letter from the U.S.
 7    Department of the Treasury that provided further details concerning Qualcomm’s
 8    secret Class Period communications with CFIUS and made clear that CFIUS’s decision
 9    was the direct result of the unilateral notice and follow-up information submitted by
10    Qualcomm. For example, the letter disclosed that “CFIUS’s assessment thus far
11    includes its review of the information submitted by Qualcomm in its unilateral
12    voluntary notice on January 29, 2018, the parties’ responses to questions posed about
13    the potential transaction during the interim period, and the information provided in our
14    multiple phone calls, emails, and meetings with representatives of both Qualcomm and
15    Broadcom.”       As a result of these disclosures, the market also understood that
16    Defendants had never been willing to negotiate with Broadcom in good faith to sell the
17    Company, as they had repeatedly represented. In response to these disclosures, the
18    Company’s stock fell 4.02%, from a closing price of $64.74 on March 2, 2018, to a
19    closing price of $62.14 on March 6, 2018.
20          27.    The following day, reports began circulating that, in an attempt to salvage
21    its bid, Broadcom was accelerating its efforts to redomicile to the U.S. Then, after the
22    close of business on March 12, 2018, President Donald J. Trump (“President Trump”)
23    issued an executive order blocking Broadcom from acquiring Qualcomm. Market
24    commentators again noted that the decision seemed to stem directly from the
25    information provided by Qualcomm. For example, The Deal Pipeline noted that “some
26    of the objections publicly voiced by the committee sound like Qualcomm talking
27    points.” Similarly, Tech Crunch reported that “[t]he [Qualcomm] board’s original
28    outreach to CFIUS precipitated the sequence of events that led to Trump’s block this
      SECOND AMENDED CLASS ACTION COMPLAINT                                            10
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1198 Page 15 of 146




 1    past week.” Mondaq Business Briefing concluded that “it is possible we are seeing
 2    now for the first time the (potentially successful) use of CFIUS as a takeover defense
 3    against a hostile offer.” In response, the Company’s stock price declined 4.95%, to
 4    close at $59.70 per share on March 13, 2018. Controlling for market and industry
 5    factors, the disclosures on March 5, March 6, and March 12, 2018, collectively wiped
 6    out over $9 billion in shareholder equity value – or over 9% of Qualcomm’s total
 7    common equity value.
 8          28.    On March 14, 2018, Broadcom announced that it had terminated its offer
 9    to acquire Qualcomm. Analysts expressed outrage that Qualcomm’s actions had
10    thwarted the will of its shareholders, with a Bernstein analyst reporting that “[b]y
11    invalidating Broadcom’s board slate, the US government has effectively revoked the
12    rights of Qualcomm’s long-suffering shareholders to vote for change (indeed, it almost
13    feels like Qualcomm shareholders have been asked to effectively subsidize U.S.
14    government policy).” Indeed, numerous news sources reported that, before CFIUS’s
15    intervention at Qualcomm’s behest, the proxy vote count indicated that Broadcom was
16    on track to win a majority of Qualcomm’s Board seats, with defendants Mollenkopf
17    and Jacobs as the lowest vote-getters.
18    II.   JURISDICTION AND VENUE
19          29.    The claims asserted herein arise under Sections 10(b) and 20(a) of the
20    Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)), and Rule 10b-5 promulgated
21    thereunder (17 C.F.R. § 240.10b-5).
22          30.    This Court has jurisdiction over the subject matter of this action pursuant
23    to Section 27 of the Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331.
24          31.    Venue is proper in this District pursuant to Section 27 of the Exchange
25    Act, 15 U.S.C. § 78aa and 28 U.S.C. § 1391(b). Many of the acts and transactions
26    alleged herein, including the preparation and dissemination of materially false and
27    misleading information, occurred in substantial part in this District. Additionally,
28    Qualcomm’s principal executive offices are located within this District.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                11
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1199 Page 16 of 146




 1           32.   In connection with the acts, transactions, and conduct alleged in this
 2    Complaint, Defendants directly and indirectly used the means and instrumentalities of
 3    interstate commerce, including the United States mail, interstate telephone
 4    communications, and the facilities of a national securities exchange.
 5    III.   PARTIES AND RELEVANT NON-PARTY
 6           33.   Lead Plaintiff Gatubhai Mistry is an individual investor who purchased
 7    Qualcomm common stock, as set forth in the certification attached hereto as Exhibit A,
 8    at artificially inflated prices during the Class Period, and suffered damages as a result
 9    of the misconduct alleged herein.
10           34.   Plaintiff Gerald L. Koenig is an individual investor who purchased
11    Qualcomm common stock, as set forth in the certification attached hereto as Exhibit B,
12    at artificially inflated prices during the Class Period, and suffered damages as a result
13    of the misconduct alleged herein.
14           35.   Plaintiff Leonard Brenner is an individual investor who purchased
15    Qualcomm common stock, as set forth in the certification attached hereto as Exhibit C,
16    at artificially inflated prices during the Class Period, and suffered damages as a result
17    of the misconduct alleged herein.
18           36.   Plaintiff Vanessa D. Washington is an individual investor who purchased
19    Qualcomm common stock, as set forth in the certification attached hereto as Exhibit D,
20    at artificially inflated prices during the Class Period, and suffered damages as a result
21    of the misconduct alleged herein.
22           37.   Defendant Qualcomm is a Delaware corporation with its principal
23    executive offices located at 5775 Morehouse Drive, San Diego, California 92121.
24    Qualcomm develops and commercializes “foundational technologies and products”
25    used in mobile devices and other wireless products. According to the Company’s
26    Annual Report Form 10-K, filed with the SEC on November 1, 2017, Qualcomm is “a
27    pioneer in 3G (third generation) and 4G (fourth generation) wireless technologies . . .
28    to empower a new era of intelligent, connected devices.”
      SECOND AMENDED CLASS ACTION COMPLAINT                                                 12
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1200 Page 17 of 146




 1          38.   Defendant Steven M. Mollenkopf was, at all relevant times, the
 2    Company’s CEO and a member of the Board. Mollenkopf joined Qualcomm in 1994
 3    as an engineer. From November 2011 to December 2013, Mollenkopf served as
 4    President and Chief Operating Officer of the Company, and from December 2013 to
 5    March 2014, he served as CEO-elect and President. Mollenkopf became CEO of
 6    Qualcomm in March 2014 and has been a member of the Board since December 2013.
 7    As CEO, Mollenkopf had responsibility for the “general supervision, direction and
 8    control of the business and the officers of the Corporation” pursuant to Qualcomm’s
 9    bylaws. During the Class Period, Mollenkopf made materially false and misleading
10    statements in proxy solicitations published to investors on January 29, 2018, February
11    8, 2018, February 16, 2018, February 22, 2018, February 26, 2018, and March 1, 2018.
12          39.   Until his ouster in March 2018, Defendant Dr. Paul E. Jacobs was, at all
13    relevant times, the Company’s Executive Chairman and Chairman of the Board. As
14    Executive Chairman, Jacobs not only presided over Board meetings but also
15    maintained an executive management function. From July 2005 until March 2014,
16    Jacobs served as Qualcomm’s CEO. Jacobs’ father, Irwin M. Jacobs, co-founded the
17    Company in 1985 and, up until Jacobs’ dismissal from the Board in March 2018, a
18    member of the Jacobs family had always served in a top executive role in the Company.
19    During the Class Period, Jacobs made materially false and misleading statements in
20    proxy solicitations published to investors on February 8, 2018, February 16, 2018,
21    February 22, 2018, February 26, 2018, and March 1, 2018.
22          40.   Defendant Donald J. Rosenberg was, at all relevant times, the Company’s
23    Executive Vice President, General Counsel, and Corporate Secretary. Rosenberg
24    reported directly to Mollenkopf and was a member of the Company’s Executive
25    Committee. In his role as General Counsel, Rosenberg was responsible for overseeing
26    Qualcomm’s worldwide legal affairs including litigation, intellectual property, and
27    corporate matters. Qualcomm’s Government Affairs, Internal Audit and Compliance
28    organizations also reported to him. Rosenberg has extensive experience in corporate
      SECOND AMENDED CLASS ACTION COMPLAINT                                           13
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1201 Page 18 of 146




 1    governance, compliance, law department management, litigation, securities regulation,
 2    intellectual property, and competition issues. During the Class Period, Rosenberg
 3    made materially false and misleading statements in a proxy solicitation published to
 4    investors on January 29, 2018.
 5          41.    Defendant Thomas W. Horton was, at all relevant times, a member of the
 6    Company’s Board. Horton became a Qualcomm Director in December 2008. During
 7    the relevant period, Horton also served as the Board’s Presiding Director (lead
 8    independent director) and, in that role, led Qualcomm’s negotiations with Broadcom.
 9    Horton’s role also required him to act as the principal liaison between the independent
10    directors, the Chairman, and CEO, collaborate with the Chairman, CEO, and
11    independent directors to develop agendas for Board meetings, and ensure that
12    appropriate briefing materials were provided to the directors in advance of Board
13    meetings. During the Class Period, Horton made materially false and misleading
14    statements in proxy solicitations published to investors on February 22, 2018 and
15    March 1, 2018.
16          42.    Defendants Mollenkopf, Jacobs, Rosenberg, and Horton are collectively
17    referred to herein as the “Individual Defendants.” The Individual Defendants, because
18    of their positions with the Company, possessed the power and authority to control the
19    contents of Qualcomm’s reports to the SEC, press releases, and presentations made to
20    securities analysts, money and portfolio managers, and institutional investors, i.e., the
21    market. Each Individual Defendant was provided with copies of the Company’s
22    reports and statements alleged herein to be misleading prior to, or shortly after, their
23    issuance and had the ability and opportunity to prevent their issuance or cause them to
24    be corrected. Because of their positions and access to material non-public information
25    available to them, each of the Individual Defendants knew that the adverse facts
26    specified herein had not been disclosed to and were being concealed from the public,
27    and that the representations which were being made were then materially false and
28    misleading.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                 14
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1202 Page 19 of 146




 1          43.    Broadcom was, during the Class Period, a Singapore corporation with its
 2    headquarters located at 1 Yishun Avenue 7 in Singapore and at 1320 Ridder Park Drive
 3    in San Jose, California. Broadcom is a designer, developer, and global supplier of a
 4    broad range of semiconductor devices with a focus on complex digital and mixed signal
 5    complementary metal oxide semiconductor (“CMOS”) based devices and analog III-V
 6    based products.
 7    IV.   DEFENDANTS’ FRAUDULENT SCHEME
 8          A.     Qualcomm – A Beleaguered Technology Business Battered by Legal
                   and Regulatory Woes
 9
10          44.    Qualcomm, which is headquartered in San Diego, California, sells
11    technologies and products used in mobile devices and other wireless products,
12    including network equipment, broadband gateway equipment, and consumer electronic
13    devices. Qualcomm derives the majority of its revenues from its semiconductor and
14    patent licensing business.
15          45.    In the years leading up to Broadcom’s offer for Qualcomm, Qualcomm’s
16    stock price had floundered, collapsing almost 50% between April 2014 (high of
17    $81.32 per share) and February 2016 (low of $42.96 per share).
18          46.    By April 2015, the Company’s shareholders were restless.            One of
19    Qualcomm’s largest shareholders, JANA Partners, requested the Company consider
20    spinning off its chip unit from its licensing business, and that it undertake significant
21    reforms. After several months of negotiations with JANA Partners, on July 22, 2015,
22    the Company announced that it would be replacing two Board members with JANA
23    Partners-approved selections, that it would be cutting operating costs significantly, and
24    that it would be analyzing whether to make larger structural and governance changes.
25    The Company also announced that it would not be renewing its Rights Agreement,
26    entered into on September 26, 2005, which had given the Company a poison pill – a
27    defensive measure which would have allowed the Company to deter a hostile takeover
28    even if the takeover was supported by shareholders.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                 15
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1203 Page 20 of 146




 1             47.   By 2017, the Company was under siege on multiple fronts.            In
 2    January 2017, one of Qualcomm’s largest customers – Apple – sued the Company
 3    alleging that Defendants were operating an “illegal business model.”
 4             48.   Meanwhile, the Company was under fire from multiple antitrust agencies
 5    around the world. In the United States, the FTC brought suit against Qualcomm in
 6    January 2017, alleging that, among other things, it used its monopoly power over
 7    cellphone chip supply and its substantial portfolio of patents to extract inflated
 8    royalties, including by threatening to withhold chips from smartphone makers who
 9    refused to agree to its unfair licensing terms.
10             49.   In China, Qualcomm was forced to pay $975 million to end a probe into
11    its anti-competitive practices.       In late December 2016, the Korea Fair Trade
12    Commission fined the Company a record-setting $854 million for antitrust violations.
13    In 2017, Taiwan’s Fair Trade Commission imposed a fine of $778 million on
14    Qualcomm for refusing to sell chips to companies that would not agree to its licensing
15    terms.
16             50.   By the fall of 2017, Qualcomm’s anti-competitive practices had taken a
17    massive toll on both its bottom line and its stock price. As the Los Angeles Times
18    explained, Qualcomm was fighting “a fierce legal battle with Apple over patent
19    royalties, and it faces hefty fines and lawsuits from antimonopoly regulators in the
20    U.S., South Korea and Taiwan. Those troubles weighed heavily on Qualcomm’s
21    [2017] full fiscal year results[.]”
22             51.   Likewise, The Wall Street Journal reported:
23             [A] string of hits by regulators, competitors and customers including
               Apple has left the industry titan in a vulnerable position. Qualcomm’s
24             profit in the fiscal year that ended Sept. 24 [2017] plummeted 57%, and
25             its share price declined 18% in the 12 months through Thursday’s close
               compared with a 58% rise in the PHLX Semiconductor Sector Index.
26
27
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                              16
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1204 Page 21 of 146




 1    The New York Times echoed that “Qualcomm, the longtime leader in cellphone chip
 2    technology, has been grappling with a sagging stock price and investor wariness that
 3    the Apple fight will continue for some time.”
 4          B.     Broadcom – A Growing Business, Redomiciling in the United States
 5          52.    Broadcom’s semiconductor business began in 1961 as a division of
 6    Hewlett-Packard. In 1991, Hewlett-Packard spun off its semiconductor and scientific
 7    testing and measuring business into Agilent Technologies, then the largest ever Silicon
 8    Valley IPO. In 2005, two American private equity firms – KKR and Silver Lake
 9    Partners (“Silver Lake”) – acquired the semiconductor business from Agilent for
10    $2.6 billion and formed Avago Technologies (“Avago”). Avago went public in 2009,
11    trading on the NASDAQ under the ticker symbol “AVGO.” As of then, Avago was a
12    Singapore domiciled company for tax purposes, although it maintained significant
13    operations in Silicon Valley.
14          53.    In the years that followed, Avago’s CEO, Hock Tan (“Tan”), spearheaded
15    a series of ever-bigger deals, expanding the company exponentially. In May 2015,
16    Avago announced that it was buying Broadcom Corporation, a competing chipmaker
17    based in Irvine, California, for $37 billion. After the deal closed in February 2016, the
18    combined company – with a market value of $77 billion – was renamed Broadcom
19    Limited but retained the ticker symbol AVGO.
20          54.    In the years leading up to its offer to acquire Qualcomm, Broadcom
21    maintained its remarkable streak of mid-double digit growth by successfully
22    integrating new businesses while also growing organically. As Broadcom flourished,
23    so did its stock price; between April 2014 and October 2017, Broadcom’s stock price
24    increased nearly five-fold, from a low of $58.53 to a high of $263.91.
25          55.    During the relevant time period, although Broadcom was organized under
26    the laws of Singapore, its nerve center remained in the United States. Broadcom was
27    managed from San Jose, California, its U.S. headquarters, and Broadcom’s board of
28    directors and senior management team, including Broadcom CEO Tan, were nearly all
      SECOND AMENDED CLASS ACTION COMPLAINT                                         17
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1205 Page 22 of 146




 1    American citizens.    Broadcom’s stock was also mostly American-owned; ninety
 2    percent of its shareholders are in the U.S. As a March 14, 2018 MarketWatch article
 3    observed, “Broadcom is largely an American company that placed its legal
 4    headquarters in Singapore, . . . largely for tax purposes.”
 5           56.   On November 2, 2017, Broadcom’s CEO Tan announced in a White
 6    House press conference alongside President Trump that Broadcom would redomicile
 7    as an American corporation. President Trump hailed the announcement as a sign that
 8    the U.S. business climate was improving, explaining that changing Broadcom’s parent
 9    from a Singapore company to a U.S. corporation would bring $20 billion in revenue
10    back to the U.S. President Trump also exalted Broadcom as “one of the really great,
11    great companies,” noting that Broadcom employs more than 7,500 workers across the
12    U.S.
13           C.    The Press Reports on Broadcom’s Interest in Acquiring Qualcomm
                   and Qualcomm’s Stock Price Jumps
14
15           57.   On November 3, 2017, numerous national media sources, including
16    Bloomberg, The New York Times, and Reuters reported that Broadcom was planning
17    a bid for Qualcomm.        For example, Reuters reported that “[c]ommunications
18    chipmaker [Broadcom] is planning to unveil a bid for smartphone chip supplier
19    [Qualcomm] by Monday, three sources familiar with the matter said on Friday, an
20    attempt to create a roughly $200-billion company through the biggest technology
21    acquisition ever.” The article noted that “Broadcom is considering a cash and stock
22    offer of about $70 a share” and that “[s]hares of Broadcom have rallied this year while
23    Qualcomm has fallen, making the target more vulnerable.”
24           58.   In a same-day article, Bloomberg reported, “Qualcomm finds itself in a
25    weakened state. A legal battle with Apple is costing revenue and jeopardizing a
26    business model that for years made Qualcomm one of the most successful chipmakers.”
27    Quoting Sanford C. Bernstein & Co. analyst Stacy Rasgon, the article noted, “[a]
28    change of management at Qualcomm might help resolve the dispute with Apple more
      SECOND AMENDED CLASS ACTION COMPLAINT                                        18
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1206 Page 23 of 146




 1    quickly, and thereby make Qualcomm’s licensing and chip businesses more
 2    valuable[.]”
 3          59.      In response to the news of Broadcom’s bid, Qualcomm’s stock price
 4    jumped nearly 13% from a closing price of $54.84 on November 2, 2017, to a closing
 5    price of $61.81 on November 3, 2017. On November 5, 2017, a Wells Fargo Securities
 6    analyst report noted the market excitement at the prospect of a Qualcomm/Broadcom
 7    merger, explaining “we think that the news articles suggesting this possibility have
 8    created substantial excitement in the investment community which we think was
 9    probably a main reason why Qualcomm’s stock price moved up several dollars on the
10    afternoon of Friday 11/3.” Similarly, on November 7, 2017, The Wall Street Journal
11    reported that “news of Broadcom’s interest sent Qualcomm shares up nearly 13% on
12    [November 3].”
13          60.      As the increase in Qualcomm’s stock price made clear, investors were
14    bidding up the price of Qualcomm stock based on the prospect of a deal with Broadcom
15    at $70 per share.
16          D.       Broadcom Makes a Formal Proposal to Acquire Qualcomm
17          61.      On the evening of November 5, 2017, Broadcom’s CEO Tan called
18    Qualcomm’s CEO Mollenkopf to officially inform him that Broadcom would be
19    making an offer to acquire Qualcomm.
20          62.      The following day, November 6, 2017, Broadcom made a formal proposal
21    to acquire all outstanding shares of Qualcomm for $70 per share ($60 in cash; $10 in
22    Broadcom shares).      Broadcom’s proposal represented a 28% premium over the
23    unaffected price of Qualcomm stock on November 2, 2017, the day before news of the
24    offer leaked, and a 33% premium to the unaffected 30-day volume-weighted average
25    price (“VWAP”) calculated as of November 2.
26          63.      The main regulatory concern with Broadcom’s bid, according to multiple
27    news sources, involved its potential antitrust implications. The Chicago Tribune
28    reported on November 7, 2017, that “a transaction between [Broadcom and
      SECOND AMENDED CLASS ACTION COMPLAINT                                19
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1207 Page 24 of 146




 1    Qualcomm] would likely raise antitrust concerns[.]” Reuters similarly wrote the same
 2    day, “[t]he merger [between Qualcomm and Broadcom] would face a lengthy review
 3    from the anti-monopoly unit of China’s commerce ministry, due to strategic concerns,
 4    the huge size of the deal and because Qualcomm has come under fire before in the
 5    country over competition concerns.”
 6          64.    Ultimately, however, while noting that antitrust approval could be a
 7    concern, many news sources concluded that “[t]he biggest issue may simply be that
 8    Qualcomm believes the current offer, worth about $70 a share, is too low.”2
 9          65.    Analysts, while offering mixed opinions on whether the premium offered
10    by Broadcom was too low, consistently concluded that the regulatory risks associated
11    with a combination were minimal. For example, a November 6, 2017 Canaccord
12    Genuity analyst report stated, “[w]hile we believe Qualcomm’s Board of Directors
13    would likely reject this initial bid as too low a valuation, we do believe the combination
14    of the two companies could generate strong synergies and create a dominant wireless
15    business and overall powerful global semiconductor leader.” The report further
16    explained that “[w]hile we believe the overlapping WiFi businesses would create some
17    regulatory concerns that could be solved, we do not believe there are material product
18    overlaps in other areas of the businesses.”
19          66.    Similarly, while an Oppenheimer Equity Research report from
20    November 6, 2017 took a different view on the adequacy of Broadcom’s offer – stating,
21    “we believe QCOM shareholders would be eager to accept a ~27% premium to pre-
22    offer reports as myriad overhangs (Apple, FTC, Korea, etc.) could take years to abate,”
23    it too noted that “[w]e believe regulatory/HSR hurdles should be low given limited
24    product overlap.” A same-day Credit Suisse analyst report explained that “[b]ased on
25
26    2
             See also Michael J. de la Merced, Broadcom targets fellow chipmaker in largest-
27    ever tech deal, Boston Herald (Nov. 7, 2017) (noting that while the deal is “expected
      to face tough antitrust scrutiny,” for “Qualcomm and its advisers, the biggest issue is
28    likely to be a simple matter of price”).
      SECOND AMENDED CLASS ACTION COMPLAINT                                                  20
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1208 Page 25 of 146




 1    their extensive review of portfolios, [Broadcom] expects regulatory approval in a
 2    timely manner and the transaction to be completed within 12 months.”
 3          E.     Qualcomm Rejects Broadcom’s Offer
 4          67.    On November 12, 2017, Qualcomm’s Board met and unanimously voted
 5    to reject Broadcom’s proposal. This was announced the following day in a press
 6    release which stated, “[t]he Board and Management are singularly focused on driving
 7    value for Qualcomm’s shareholders. After a comprehensive review, conducted in
 8    consultation with our financial and legal advisors, the Board has concluded that
 9    Broadcom’s proposal dramatically undervalues Qualcomm and comes with significant
10    regulatory uncertainty.”
11          68.    Qualcomm’s announcement did not provide any further detail on the
12    “significant regulatory uncertainty,” and news coverage of Qualcomm’s rejection
13    continued to focus on potential antitrust risk as the source of the regulatory uncertainty.
14    For instance, The New York Times reported on November 13, 2017:
15          Qualcomm has rebuffed a $105 billion buyout bid from Broadcom,
            setting up two of the world’s biggest chip makers for a potentially
16          nasty takeover battle.
17          The proposal “significantly undervalues” the company, overlooking its
18          reputation in mobile technology and potential for growth, Paul Jacobs,
            Qualcomm’s board chairman, said in a statement on Monday.
19
            Broadcom’s offer, which would amount to the largest deal in the history
20          of the tech industry and have significant implications for smartphone
            production, could also run afoul of antitrust regulators, Qualcomm said.
21
22    (Emphasis in original.)
23          69.    Later that day, Broadcom issued a press release announcing that it
24    “remains fully committed to pursuing its acquisition of Qualcomm[.]” In the release,
25    Broadcom’s CEO Tan stated:
26          We continue to believe our proposal represents the most attractive, value-
            enhancing alternative available to Qualcomm stockholders and we are
27          encouraged by their reaction. Many have expressed to us their desire that
28          Qualcomm meet with us to discuss our proposal. It remains our strong
      SECOND AMENDED CLASS ACTION COMPLAINT                                                   21
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1209 Page 26 of 146




 1          preference to engage cooperatively with Qualcomm’s Board of Directors
            and management team.
 2
 3          70.    That evening, Broadcom’s CEO Tan reiterated to Qualcomm’s CEO
 4    Mollenkopf – through a voicemail and text message – that Broadcom wanted to engage
 5    with Qualcomm regarding its offer.
 6          71.    Notwithstanding Qualcomm’s initial rejection, analysts expressed
 7    optimism that Broadcom would ultimately acquire Qualcomm – either via a negotiated
 8    deal or by replacing its directors in a proxy fight. For example, a November 13, 2017
 9    RBC Capital Markets analyst report stated, “we believe that while the next 3-6 months
10    will be volatile, the probability remains [Broadcom] will up the offer and acquire the
11    asset either via constructive discussions or a proxy battle.”
12          72.    On November 16, 2017, Qualcomm filed a Form 8-K with the SEC
13    scheduling its Annual Meeting. Qualcomm reelects its Directors every year at its
14    annual meeting. The deadline to nominate Qualcomm directors for the March 6, 2018
15    Annual Meeting was set for December 8, 2017.
16          F.     Broadcom Launches a Proxy Fight
17          73.    On November 17, 2017, Broadcom’s CEO Tan wrote a public letter to
18    Qualcomm CEO Mollenkopf again asking him to discuss Broadcom’s proposal: “In
19    our recent conversations, many of your stockholders have expressed a clear and strong
20    desire for us to meet in an effort to negotiate a mutually beneficial transaction. I suspect
21    you have heard the same, so I remain hopeful that we can begin productive
22    discussions.” Qualcomm did not respond.
23          74.    On November 22, 2017, Reuters quoted sources as disclosing that
24    “following consultation with several of Qualcomm’s top shareholders,” Broadcom was
25    considering raising its offer to acquire Qualcomm by offering more Broadcom stock
26    and that Broadcom had made “several requests for a meeting with Qualcomm since it
27    unveiled its offer on Nov. 6,” but that “Qualcomm has so far rejected these meeting
28    requests[.]”
      SECOND AMENDED CLASS ACTION COMPLAINT                                                    22
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1210 Page 27 of 146




 1          75.     On December 4, 2017, Broadcom issued a press release announcing that
 2    it had notified Qualcomm of its intention to nominate a slate of 11 directors to replace
 3    the current Qualcomm directors. Broadcom also provided notice of its intention to
 4    nominate four alternate nominees in the event that (i) Qualcomm increased the size of
 5    the Board, (ii) Qualcomm took action to disqualify Broadcom’s original designees, or
 6    (iii) any of Broadcom’s original nominees were unable or unwilling to serve as a
 7    director of Qualcomm. In the press release, Broadcom also noted that “[t]o ensure
 8    continuity, Broadcom would support a decision by the 11 new directors, upon their
 9    election, to increase the size of the Board and reappoint [current Qualcomm directors]
10    Mark D. McLaughlin, Anthony J. ‘Tony’ Vinciquerra and Jeffrey W. Henderson as
11    directors.”
12          76.     In the press release, Broadcom’s CEO Tan stated:
13          We have heard from many Qualcomm stockholders who have expressed
14          their desire for Qualcomm to engage with us. We also continue to receive
            positive feedback from customers and, having had initial meetings with
15          certain relevant antitrust authorities, remain confident that any regulatory
            requirements necessary to complete a combination will be met in a timely
16          manner. Although we are taking this step, it remains our strong
            preference to engage in a constructive dialogue with Qualcomm. We
17          have repeatedly attempted to engage with Qualcomm, and despite
18          stockholder and customer support for the transaction, Qualcomm has
            ignored those opportunities. The nominations give Qualcomm
19          stockholders an opportunity to voice their disappointment with
            Qualcomm’s directors and their refusal to engage in discussions with us.
20          In light of the significant value our proposal provides for Qualcomm
21          stockholders, we believe Qualcomm stockholders would be better served
            by new independent, highly qualified nominees who are committed to
22          maximizing value and acting in the best interests of Qualcomm
            stockholders.
23
24          77.     Later that day, Qualcomm issued a press release in response to
25    Broadcom’s announcement. Qualcomm again referenced nonspecific “regulatory
26    issues” and “significant regulatory uncertainty,” and without further detail argued that
27    a Broadcom takeover “could not be completed for well over a year, if ever, given the
28    regulatory issues, [and] the absence of commitments by Broadcom to resolve those
      SECOND AMENDED CLASS ACTION COMPLAINT                                         23
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1211 Page 28 of 146




 1    issues[.]” The press release also cited to “uncertainty surrounding [Broadcom’s]
 2    transition from Singapore to the United States” as a reason for shareholders to oppose
 3    the deal.
 4          78.    Analysts, however, remained bullish on the deal.          For example, a
 5    December 4, 2017 Oppenheimer Equity Research analyst report stated, “We see
 6    obvious financial/strategic merit in combining QCOM and AVGO’s leading back-end
 7    and front-end handset portfolios.” Qualcomm’s stock continued to trade at a premium.
 8          79.    On December 6, 2017, Broadcom held a conference call regarding its
 9    fourth quarter and fiscal year 2017 earnings. During the call, Broadcom addressed
10    Qualcomm’s statement that there was “uncertainty” regarding its transition to the U.S.,
11    confirming its commitment to redomicile to the U.S.:
12
            On November 2, I think as everybody knows, we announced our intent
13          to initiate a redomiciliation process to change the parent company of the
            Broadcom corporate group from a Singapore company to a U.S.
14          corporation. The redomiciliation will occur whether or not there is
            corporate tax reform in the United States. The redomiciliation is subject
15          to a shareholder vote and is expected to be effected in a manner intended
16          to be tax-free to shareholders. We are confident that our shareholders will
            support this move.
17
18          80.    During the same call, Broadcom reiterated its “strong preference to
19    engage in a constructive dialogue with Qualcomm,” and expressed Broadcom’s
20    “confiden[ce] that any regulatory requirements necessary to complete a combination
21    will be met in a timely manner.”
22          81.    Analysts reacted positively to Broadcom’s reassurances. A December 7,
23    2017 Credit Suisse analyst report noted that “[w]hile AVGO did not address questions
24    on the call, management stated it remains confident that any regulatory requirements
25    necessary to complete the combination will be met in a timely manner.” On the same
26    day, an RBC Capital Markets analyst report echoed that “AVGO and its advisors have
27    conducted extensive analysis of the regulatory environment, and they are confident
28    about obtaining all necessary approvals in a timely manner.”
      SECOND AMENDED CLASS ACTION COMPLAINT                                               24
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1212 Page 29 of 146




 1          82.    Broadcom also took immediate steps to rebut Qualcomm’s statements that
 2    it was not committed to resolving any regulatory uncertainty. On December 11, 2017,
 3    Broadcom issued a press release announcing that it filed a premerger notification under
 4    the Hart-Scott-Rodino Antitrust Improvements Act of 1976 with the U.S. Department
 5    of Justice Antitrust Division and the FTC in connection with its proposed acquisition
 6    of Qualcomm. In the press release, Broadcom’s CEO Han reiterated that:
 7          Our Board and management team are committed to consummating this
            transaction as soon as possible. We continue to receive positive feedback
 8          from stockholders and customers, and we have made clear to Qualcomm
 9          that it remains our strong preference to engage in constructive dialogue
            regarding the value-enhancing proposal we put forward more than a
10          month ago.
11          83.    That same day, Broadcom filed a preliminary proxy statement with the
12    SEC on Schedule 14A, again emphasizing that it did not foresee material regulatory
13    issues with its proposed transaction:
14          We and our advisors have conducted extensive analysis of the regulatory
            approvals that will be required in connection with the proposed
15          transaction, and we are confident that the transaction will receive all
16          necessary approvals in a timely manner. We would not make this offer if
            we were not confident that our common global customers would embrace
17          the proposed combination, and we do not anticipate any material antitrust
            or other regulatory issues that would extend the normal timetable for
18          closing a transaction of this nature.
19          G.     Qualcomm’s Board Rejects Broadcom’s Independent Nominees and
20                 Urges Shareholders to Do the Same

21          84.    On December 20, 2017, Qualcomm’s Board, on the same-day
22    recommendation of its Governance Committee, unanimously voted not to nominate
23    any of Broadcom’s director nominees.
24          85.    On December 22, 2017, Qualcomm issued a press release announcing the
25    Board’s decision. That same day, Qualcomm filed its annual meeting proxy statement
26    with the SEC on Schedule 14A.
27          86.    A few weeks later, on January 5, 2018, Qualcomm issued its definitive
28    proxy statement for the Annual Meeting, confirming the Annual Meeting for March 6,
      SECOND AMENDED CLASS ACTION COMPLAINT                                          25
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1213 Page 30 of 146




 1    2018. That same day, Broadcom mailed a competing definitive proxy statement to
 2    Qualcomm’s shareholders, a “Blue Card,” soliciting them to elect Broadcom’s
 3    11 independent director nominees.       Broadcom’s proxy also urged Qualcomm’s
 4    shareholders to vote for its proposed amendments to Qualcomm’s bylaws, which
 5    would undo any bylaw amendments adopted by Qualcomm’s incumbent Board without
 6    shareholder approval up to the date of the March 6, 2018 Annual Meeting.
 7          87.    Although Broadcom pursued its hostile proxy strategy, it continued to
 8    make clear that its preference was to negotiate a transaction with Qualcomm’s Board.
 9    According to the Blue Card:
10          On November 13, 2017, Qualcomm’s Board rejected our proposal. Since
            that time, we have spoken with many Qualcomm stockholders and
11          customers, and we have heard their desire for Qualcomm to engage with
            us regarding our compelling proposal. It remains our strong preference
12          to engage cooperatively with Qualcomm’s Board and management team,
            and we are prepared to meet immediately to work toward a mutually
13          acceptable definitive agreement.
14          88.    Qualcomm issued a slew of proxy solicitation materials on January 16,
15    2018 – including a press release, letter, video, investor presentation, and website
16    postings – all urging its shareholders to oppose Broadcom’s slate of directors and its
17    attempt to acquire the Company. Qualcomm chiefly argued that shareholders should
18    oppose Broadcom’s proposal because it substantially undervalued the Company and
19    sought to take advantage of its recent legal troubles. For example, in a video posted to
20    its dedicated deal website – www.qcomvalue.com – Qualcomm’s CEO Mollenkopf
21    stated:
22          In short, we will deliver far more value than the Broadcom proposal. We
23          recognize the impact of the Apple litigation on our business, but we
            would encourage you not to make a choice based on that short-term stock
24          price reaction. We believe that we can deliver substantially more value
            than the Broadcom bid.
25
26          89.    As a secondary concern, Qualcomm noted Broadcom’s proposal involved
27    “significant regulatory uncertainty.” Qualcomm repeatedly highlighted the potential
28    antitrust risk associated with the transaction, warning investors that it would require
      SECOND AMENDED CLASS ACTION COMPLAINT                                                26
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1214 Page 31 of 146




 1    “clearance from at least a dozen antitrust regulators throughout the world[.]” In a video
 2    posted to Qualcomm’s deal website, Rosenberg cautioned that “Broadcom has
 3    apparently made no effort to address what we expect will be substantial and potentially
 4    conflicting requirements imposed by antitrust regulators around the world, posing
 5    immense risk to Qualcomm stockholders.”
 6          90.    Lastly, Qualcomm mentioned, for the first time, regulatory risk associated
 7    with review by CFIUS, if Broadcom did not move forward with its redomiciliation. In
 8    a video posted to Qualcomm’s deal website, Mollenkopf stated, “Broadcom is still a
 9    Singapore company – CFIUS may be an issue again for them. It seems strange to us
10    that they have not made any further progress on their commitment to become an
11    American company – an announcement that was carefully timed – just days before they
12    announced their hostile bid for Qualcomm.” CFIUS and its process for review is
13    discussed in more detail in infra Section IV.H.1.
14          91.    Later that day, Broadcom issued a statement directly responding to
15    Qualcomm’s statements about regulatory risk:
16          Based on the highly complementary nature of the businesses of the two
17          companies, Broadcom’s extensive experience in completing complex,
            cross-border acquisitions and initial meetings with several relevant
18          antitrust authorities, Broadcom remains very confident that the
            regulatory requirements necessary to complete a combination will be met
19          in a timely manner and expects that the proposed transaction would be
20          completed within approximately 12 months following the signing of a
            definitive agreement. It is important that Qualcomm engage with us so
21          that Qualcomm stockholders can realize the significant value that
            Broadcom is offering.
22
23          92.    Then, on January 19, 2018, Broadcom issued a press release, also filed
24    with the SEC on Form 425, indicating that the regulatory approval process was
25    proceeding smoothly. In particular, Broadcom announced that it received a “second
26    request” for additional information and documentary material from the FTC in
27    connection with its proposed acquisition of Qualcomm, but explained that this “was
28    expected as a normal part of the regulatory approval process. Second Requests are
      SECOND AMENDED CLASS ACTION COMPLAINT                                         27
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1215 Page 32 of 146




 1    common in similar transactions, and this signifies that Broadcom is moving into the
 2    next stage of the U.S. antitrust review process.”
 3          93.      On January 22, 2018 – this time responding to Qualcomm’s January 16,
 4    2018 statement concerning CFIUS review – Broadcom announced in a press release
 5    that it had filed preliminary proxy materials with the SEC to approve its redomiciliation
 6    to the U.S., and expected to complete the process by May 6, 2018. The preliminary
 7    proxy materials explained that redomiciling to the U.S. would allow Broadcom to
 8    “continu[e] to execute [its] acquisition strategy”:
 9          After considering various factors, the Board unanimously determined
            that restructuring our corporate group to cause the parent company of our
10          group to be an entity incorporated in Delaware is in the best interests of
11          the Company and its shareholders and will best help us accomplish our
            strategic objectives. Through our existing subsidiaries, we already have
12          a substantial presence in the United States and it is important to note that
            a majority of Broadcom’s employees and a significant portion of
13          operating assets are in the United States. We believe that the shareholder
14          returns we can drive by continuing to execute our acquisition strategy far
            outweigh the additional income taxes we would expect to pay as a result
15          of this restructuring, and the incremental tax cost of being based in the
            U.S. has decreased materially as a result of corporate tax reform in the
16          United States.
17    As discussed in infra Section IV.H.2, Broadcom’s redomiciliation to the United States
18    had already proven a successful strategy by which to gain CFIUS approval.
19          94.      On January 23, 2018, Qualcomm sent another letter to shareholders, again
20    making its case that Broadcom’s offer significantly undervalued the Company and that
21    antitrust risk remained. The letter also provided Qualcomm’s most detailed statement
22    regarding CFIUS:
23          Broadcom says there will be no issue in obtaining national security
            clearance from the Committee on Foreign Investment in the United
24          States (CFIUS).
25                o THE FACTS: Broadcom is a Singapore-domiciled company
26                  seeking to effect a hostile takeover of Qualcomm, one of the U.S.’s
                    most critical technology companies.
27
              o Even if Broadcom re-domiciles in the future, the national security
28                issues raised by Broadcom’s attempt to acquire Qualcomm remain.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                 28
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1216 Page 33 of 146




 1                o Broadcom encountered resistance from the U.S. government
                    national security regulator when it sought to acquire another U.S.
 2                  technology company that was far less critical to the national
 3                  infrastructure than Qualcomm.

 4                o We believe the transaction proposed by Broadcom and any
                    divestitures that may be required by regulatory authorities will be
 5                  closely scrutinized and may well result in significant national
                    security concerns that could potentially block the transaction.
 6                  Therefore, we believe approval by CFIUS is far from assured.
 7    Qualcomm did not disclose any intention to initiate a CFIUS review or lobby for its
 8    intervention.
 9          95.       Later that day, Broadcom issued a press release reiterating that “[w]e
10    continue to move forward with redomiciling to the U.S. – just yesterday Broadcom
11    filed preliminary proxy materials in connection with a shareholder meeting to approve
12    the redomiciliation. We expect to receive approvals by the end of our fiscal second
13    quarter ending May 6, 2018.” Broadcom also addressed, at length, Qualcomm’s
14    arguments regarding antitrust risk. Broadcom concluded, “[w]e remain confident in
15    our ability to complete a transaction within approximately 12 months following the
16    signing of a definitive agreement.”
17          H.        Unbeknownst to Shareholders, Qualcomm Petitions CFIUS to Kill
                      Broadcom’s Takeover Attempt
18
19          96.       On January 29, 2018, a week after Broadcom announced that it would
20    complete its redomiciliation by May 6, 2018, Defendants secretly filed a unilateral
21    voluntary notice requesting that CFIUS review Broadcom’s takeover attempt. Also
22    unbeknownst to investors (and Broadcom), Defendants submitted information with
23    their unilateral voluntary request to CFIUS designed to convince CFIUS that
24    Broadcom’s hostile takeover attempt constituted a national security risk and should not
25    be allowed to continue.
26          97.       Over the next month, while publicly telling investors that they remained
27    hopeful that a satisfactory deal would be negotiated, Defendants continued to covertly
28    submit additional information and argument to CFIUS in an attempt to kill the deal,
      SECOND AMENDED CLASS ACTION COMPLAINT                                           29
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1217 Page 34 of 146




 1    including in emails, phone calls, and meetings. Defendants’ actions – which they
 2    concealed from investors – constituted a brazen effort to kill Broadcom’s takeover
 3    attempt, to entrench themselves in their leadership roles, and to surreptitiously
 4    disenfranchise the Company’s shareholders.
 5          98.    Defendants’ defensive measures were unprecedented. As a former CFIUS
 6    member later explained, “[t]his is Halley’s comet unusual.” Zack’s Investment
 7    Research also later reported that “This was quite an unprecedented move wherein
 8    Qualcomm management approached the CFIUS to block the deal. . . . It shows that all
 9    is far from well at Qualcomm where shareholders were in favor of the deal that
10    management and the board opposed.”
11          99.    This is because, as discussed in infra Section IV.H.1, CFIUS typically
12    only reviews deals once the parties have entered into an agreement and jointly
13    submitted a voluntary notice requesting CFIUS review. Typically, moreover, CFIUS
14    applications are led by the buyer, not the acquisition target. As The Wall Street Journal
15    later explained in a March 14, 2018 article entitled Qualcomm Pursued Unusual
16    Strategy, Defendants’ secret and unilateral request for CFIUS to review Broadcom’s
17    takeover attempt constituted “an unusual strategy. Normally both parties in a deal seek
18    approval by making a joint filing before CFIUS, the secretive federal panel that vets
19    foreign purchases of U.S. companies on national-security grounds. And they don’t
20    usually file until there is an actual deal on hand.” Marketwatch, in a March 5, 2018
21    article entitled Qualcomm was losing in takeover battle with Broadcom, then the
22    government stepped in, reported that CFIUS “rarely reviews mergers before companies
23    have entered into binding agreements[.]” A DealBook article dated March 5, 2018
24    stated, “[CFIUS] typically works behind closed doors and reviews deals only after they
25    are announced.”
26          100. In other words, typically once a deal is signed, the two parties to the deal
27    – led by the acquirer – cooperate in obtaining CFIUS clearance for their signed
28    agreement. Here, had Qualcomm and Broadcom jointly submitted voluntary notice to
      SECOND AMENDED CLASS ACTION COMPLAINT                                        30
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1218 Page 35 of 146




 1    CFIUS after agreeing to a negotiated transaction, a CFIUS review likely would have
 2    occurred (if ever) only after Broadcom had redomiciled in the United States – which it
 3    did on April 4, 2018. Instead, by secretly and unilaterally submitting a request for
 4    CFIUS to intervene in the middle of Broadcom’s takeover attempt, Qualcomm
 5    accelerated the timetable, initiating CFIUS review before Broadcom was able to
 6    redomicile in the United States, and making the case for CFIUS to reject the deal.
 7          101. Defendants’ concealment of Qualcomm’s unilateral CFIUS request also
 8    provided the Company with a valuable tactical advantage – the deception allowed
 9    Defendants to keep Broadcom in the dark about the existence of the review and the
10    content of Qualcomm’s submissions and prevented Broadcom from responding to
11    Qualcomm’s arguments for intervention for more than a month while CFIUS reviewed
12    the application.   Indeed, Broadcom stated in its March 5 press release entitled
13    Broadcom Disappointed Will of Qualcomm Stockholders to be Deferred, CFIUS’s
14    March 4 Interim Order postponing Qualcomm’s Annual Meeting – including the vote
15    on Broadcom’s slate of nominees – was issued on the same day Broadcom was
16    informed of Qualcomm’s unilateral request for CFIUS to initiate the investigation. In
17    a press release published the next day entitled Broadcom Reiterates Qualcomm Did
18    Not Inform Its Own Stockholders or Broadcom of Its Secret, Voluntary Unilateral
19    Request Filed on January 29, 2018, Broadcom reiterated that it was unaware that
20    Qualcomm had unilaterally initiated CFIUS review, and stated that its communications
21    with CFIUS were limited to Broadcom’s nomination of directors to the Qualcomm
22    Board:
23          Broadcom reiterates that Qualcomm failed to disclose to its own
            stockholders and to Broadcom that it secretly filed a voluntary unilateral
24          request for CFIUS review on January 29, 2018. Broadcom’s only
25          correspondence with CFIUS was in response to CFIUS inquiries about
            Broadcom’s nomination of directors to the Qualcomm board of directors,
26          and such requests did not reveal that Qualcomm filed to initiate the
            CFIUS review on January 29, 2018.
27
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                31
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1219 Page 36 of 146




 1          102. Thus, unbeknownst to shareholders and contrary to their own public
 2    representations, Defendants were not in fact willing to negotiate with Broadcom at a
 3    price that would deliver value to shareholders; rather, they were secretly working to
 4    kill Broadcom’s bid outright. Because Defendants concealed Qualcomm’s defensive
 5    move and its potential repercussions, investors were denied critical information that
 6    was necessary to properly assess the risk that Broadcom’s acquisition would not be
 7    completed.
 8                    1.   The Committee on Foreign Investment in the United States
 9          103. CFIUS is a federal interagency committee with authority to review certain
10    foreign investments in U.S. businesses to determine whether such transactions threaten
11    to impair U.S. national security.    The Committee then makes recommendations
12    regarding such transactions for the President’s ultimate determination.3
13          104. CFIUS is chaired by the Secretary of the Treasury.              Other CFIUS
14    members include representatives from the “[Departments of] State, Defense, Justice,
15    Commerce, Energy, and Homeland Security; the Office of the United States Trade
16    Representative; and the White House Office of Science and Technology Policy. The
17    Office of the Director of National Intelligence is an ex-officio member, and five White
18    House offices are observers.”       Additional agencies may also participate, as
19    appropriate.4
20
21    3
            CFIUS was established by the Foreign Investment and National Security Act of
22    2007 (Pub. L. No. 110-49, 121 Stat. 246 (2007)), which amended section 721 of the
      Defense Production Act of 1950 (50 U.S.C. App. 2170). On August 13, 2018,
23    President Trump signed into law the Foreign Investment Risk Review Modernization
      Act of 2018 (“FIRRMA”), which expanded the scope of transactions reviewable by
24    CFIUS. See Guidance Concerning the National Security Review Conducted by
25    CFIUS, 73 Fed. Reg. 74567 (Dec. 8, 2008), https://www.treasury.gov/resource-
      center/international/foreign-investment/Documents/CFIUSGuidance.pdf; 31 C.F.R.
26    §§ 800.207 & 800.216.
27
      4
            See CFIUS Annual Report to Congress, at iii (CY 2015), https://www.treasury.
      gov/resource-center/international/foreign-investment/Documents/Unclassified%20
28    CFIUS%20Annual%20Report%20-%20(report%20period%20CY%202015).pdf.
      SECOND AMENDED CLASS ACTION COMPLAINT                                               32
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1220 Page 37 of 146




 1          105. Typically, a CFIUS review of a transaction begins when the parties to a
 2    transaction jointly file a “voluntary notice” notifying CFIUS of the transaction, and
 3    usually after the parties have come to an agreement on the terms. See U.S. Dept. of
 4    the Treasury, Process Overview- Voluntary Notice, https://www.treasury.gov/
 5    resource-center/international/foreign-investment/Pages/cfius-overview.aspx. CFIUS
 6    is also authorized to commence reviews on its own.
 7          106. Preparing a voluntary notice is a significant undertaking that requires the
 8    filing parties to provide substantial amounts of information. See 31 C.F.R. § 800.402.
 9    And once CFIUS formally accepts a filing, it has 30 days to “review” the transaction
10    and determine whether to commence an investigation. See id. § 800.502.5 As a result,
11    to provide CFIUS with adequate time to review the filing and identify additional
12    information it may need, parties are explicitly encouraged “to consult with the
13    Committee in advance of filing a notice and, in appropriate cases, to file with the
14    Committee a draft notice or other appropriate documents to aid the Committee’s
15    understanding of the transaction and to provide an opportunity for the Committee to
16    request additional information.” Id. § 800.401. CFIUS suggests that “pre-notice
17    consultation . . . should be provided, at least five business days before the filing of a
18    voluntary notice.” Id.
19          107. CFIUS does not publicly disclose information or documentary material
20    filed in connection with a voluntary request. On the other hand, the rules governing a
21    CFIUS review explicitly state that filing parties are free to disclose such information
22    or material, as well as the fact that they filed a voluntary notice, to the public.
23    See 31 C.F.R. § 800.702.
24          108. If, after review, CFIUS decides to commence an “investigation” of the
25    transaction, it has 45 days to complete that investigation. 31 C.F.R. § 800.506. During
26    a review or investigation, the chairperson may invite the parties to attend a meeting
27
28    5
            Beginning on October 11, 2018, the “review” period was expanded to 45 days.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                 33
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1221 Page 38 of 146




 1    with the Committee to “discuss and clarify issues pertaining to the transaction.”
 2    Id. § 800.501.
 3              109. The Committee’s review and investigation center on whether the
 4    transaction could result in foreign control of a U.S. business, whether that foreign
 5    control could impair national security, and whether any law provides adequate and
 6    appropriate authority to protect national security. See 31 C.F.R. § 800.501. “CFIUS
 7    will clear the transaction to proceed if it determines that the transaction does not pose
 8    any national security concerns, that any national security concerns are adequately
 9    addressed by other laws, or that mitigation measures agreed or imposed by CFIUS
10    resolve any national security concerns.” See CFIUS Annual Report to Congress, supra
11    at iii.
12              110. After the end of its investigation, CFIUS may make a formal
13    recommendation to the President to block the transaction. Or, CFIUS may clear the
14    transaction outright or clear it with certain conditions. See 31 C.F.R. § 800.506. The
15    President has 15 days to make a determination based on CFIUS’s recommendation.
16              111. Based on the Committee’s most recent Report to Congress, 770 notices of
17    “covered transactions” were filed with CFIUS from 2009 to 2015. Over half of the
18    notices were resolved prior to an investigation, and approximately 3% were withdrawn
19    during the review stage (e.g., notices may be withdrawn to resolve national security
20    concerns or because of material changes to the transaction).            Only about 40%
21    proceeded to an investigation.       Approximately 7% were withdrawn during the
22    investigation stage.
23              112. Even when CFIUS determines that a transaction could threaten or impair
24    national security, it is still very rare for CFIUS to reject a transaction outright. In many
25    cases, CFIUS will instead negotiate with the parties to adopt mitigation measures to
26    address the perceived risks. From 2013 to 2015, CFIUS concluded about 10% of the
27    transactions it reviewed by adopting mitigation measures. Such measures, which are
28    aimed at constraining the foreign control from a transaction, include:
      SECOND AMENDED CLASS ACTION COMPLAINT                                                    34
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1222 Page 39 of 146




 1              • Ensuring that only authorized persons have access to certain
                  technology.
 2
                • Exclusion of certain sensitive assets from the transaction.
 3
                • Providing the [U.S. Government] with the right to review certain
 4                business decisions and object if they raise national security
 5                concerns.

 6    CFIUS Annual Report to Congress, supra at 21-22.
 7          113. From 2009 to 2015, only one voluntary notice to CFIUS resulted in a
 8    Presidential decision, and Presidential action based on CFIUS’s review remains
 9    extremely rare. CFIUS Annual Report to Congress, supra at 3. Including the proposed
10    Qualcomm acquisition, a U.S. President has only blocked five transactions based on
11    CFIUS objections. See James K. Jackson, The Committee on Foreign Investment in
12    the United States (CFIUS), Congressional Research Service (July 3, 2018),
13    https://fas.org/sgp/crs/natsec/RL33388.pdf.
14                 2.     The Market Did Not View CFIUS as a Serious Obstacle to the
15                        Transaction

16          114. At the time that Qualcomm was secretly lobbying CFIUS to kill
17    Broadcom’s bid, the market did not perceive CFIUS’s review of the transaction to be
18    a serious risk to Broadcom’s bid for Qualcomm. As discussed above, it is exceedingly
19    rare for a merger to be blocked based on CFIUS objections. Moreover, Broadcom –
20    which operated out of California, was run by a largely American board and senior
21    management team, and was 90% owned by American shareholders – was seeking to
22    redomicile in the United States and CFIUS had already approved Broadcom’s
23    acquisition of a significant U.S. company – Brocade – based on Broadcom’s
24    announced intent to redomicile.
25          115. More specifically, on December 20, 2016, after Broadcom and Brocade
26    finalized their negotiated deal, they disclosed that they had filed a joint voluntary notice
27    with CFIUS. On July 18, 2017, Broadcom and Brocade disclosed that, following
28    discussions with CFIUS, on July 17, 2017, they had agreed to withdraw and re-file
      SECOND AMENDED CLASS ACTION COMPLAINT                                         35
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1223 Page 40 of 146




 1    their joint notice to CFIUS, to allow more time for review and discussion. After
 2    additional discussions with CFIUS, Broadcom and Brocade disclosed on October 3,
 3    2017, that they had again re-filed their joint voluntary notice to allow more time for
 4    review and discussion.
 5          116. As noted in supra Section IV.B, less than a month later, on November 2,
 6    2017, Broadcom announced that it would redomicile as an American corporation, an
 7    announcement that was made at the White House and celebrated by President Trump
 8    as a success of his administration’s business policies.
 9          117. The market perceived Broadcom’s redomiciliation in the United States as
10    eliminating the risk that CFIUS might fail to ultimately approve the Brocade deal. For
11    example, on November 4, 2017, the Boston Herald reported that “Broadcom’s plan to
12    move its home address to the U.S. from Singapore would free its $5.5 billion deal for
13    U.S. network provider Brocade Communications Systems from a review by the
14    Committee on Foreign Investment in the United States.”
15          118. Similarly, with respect to Broadcom’s proposed acquisition of
16    Qualcomm, commentators consistently concluded that Broadcom’s move to
17    redomicile to the United States would likely allow it to avoid problems with a CFIUS
18    review. For example, on November 3, 2017, Reuters reported that the “bid comes as
19    Broadcom plans to move its headquarters to the United States from Singapore” and
20    that Broadcom planned to complete redomiciliation “before completing any
21    Qualcomm deal, avoiding scrutiny by the Committee on Foreign Investment in the
22    United States[.]”
23          119. On November 4, 2017, a New York Times article likewise explained that
24    Broadcom’s “prime motivation” for its redomiciliation was acquiring Qualcomm:
25    “‘This [redomiciliation] is all about freeing up Broadcom to make acquisitions,’ said
26    Romit Shah, an analyst for Nomura Instinet. ‘And Qualcomm has been at the top of
27    Broadcom’s wish list for a long time.’”
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                              36
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1224 Page 41 of 146




 1          120. The same day that it made its formal proposal to acquire Qualcomm,
 2    Broadcom confirmed the intent behind its redomiciliation. In a same-day Investor
 3    Presentation regarding the proposed acquisition of Qualcomm, Broadcom stated that it
 4    “[p]reviously announced redomiciliation plan further increases deal certainty” and
 5    “[r]egulatory approvals expected in timely manner.”
 6          121. And following Broadcom’s formal offer, market commentators again
 7    highlighted that Broadcom’s redomiciliation should allow any deal with Qualcomm to
 8    avoid issues related to CFIUS review. For instance on November 7, 2017, The New
 9    York Times reported that “[a]t least one deal hurdle – Washington’s examination of
10    foreign acquirers – has been pre-empted. The Singapore-domiciled Broadcom will
11    move to the United States, Mr. Tan said last week in a news conference with President
12    Trump.”
13          122. In addition, on November 6, 2017, The New York Times reported that
14    neither Qualcomm nor Broadcom expected CFIUS to be an obstacle to a takeover:
15
            But while a deal could face such a [CFIUS] review, neither company
16          believes that it would be the main obstacle to a transaction getting done,
            according to several people briefed on the bid. Broadcom’s operations
17          are largely in the United States, and its legal base is in Singapore
            primarily because of that country’s low tax rate.
18
19          123. On November 17, 2017, Broadcom formally announced that CFIUS had
20    approved the Brocade acquisition, affirming the market’s perception that its proposed
21    acquisition of Qualcomm was not subject to serious CFIUS risk. Accordingly, a
22    November 21, 2017 Morningstar Equity Research analyst report predicted that:
23          Qualcomm remains skeptical about regulatory approval, but we think
            there’s a good chance Broadcom can get the blessing of various
24          government agencies (especially if NXP is not a part of the mix).[6] We
25          foresee U.S. approval, thanks to Broadcom’s shrewd move to redomicile

26    6
            On September 29, 2016, Qualcomm announced that it would be pursuing an
27    acquisition of NXP Semiconductor N.V., a Dutch chipmaker (“NXP”). On October 27,
      2016, Qualcomm announced that it had entered into an agreement to acquire NXP via
28    a tender offer for $110 per NXP share.
      SECOND AMENDED CLASS ACTION COMPLAINT                                              37
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1225 Page 42 of 146




 1          in the U.S. and enter into the good graces of the U.S. Presidential
            administration.
 2
            I.      Qualcomm Misleads the Market into Believing Its Board Is Willing
 3                  to Negotiate around a Fair Price at the Same Time It Is
 4                  Affirmatively Seeking to Derail Broadcom’s Bid

 5          124. Rather than disclose that they were actively petitioning CFIUS to kill the
 6    Broadcom bid on a national security basis, Defendants instead made a series of
 7    misrepresentations    and   omissions   that   materially   misled   investors    about:
 8    (i) Defendants’ willingness to negotiate with Broadcom on price and cooperate in
 9    obtaining regulatory clearance, and (ii) the increased risk Defendants’ strategy had
10    created of the deal being blocked. Because this critical information was withheld from
11    the public, Qualcomm’s stock price did not reflect the true risk that the deal would not
12    go through.
13                  1.     Qualcomm Begins Misleading Shareholders on January 29,
14                         2018, Regarding the Affirmative Steps It Took to Lobby for
                           CFIUS Intervention
15
16          125. On the same day that they filed their secret, unilateral voluntary notice
17    with CFIUS, Defendants issued a vague statement to shareholders about regulatory risk
18    that could delay the transaction while failing to disclose that they were taking active
19    measures to accelerate CFIUS intervention and stop the deal. For example, in a video
20    released on January 29, 2018, CEO Mollenkopf told investors that “there are some
21    questions about deal certainty and regulatory approval.” In the same video, General
22    Counsel Rosenberg stated:
23          The Broadcom-proposed acquisition will be subjected to very, very close
            scrutiny by well over a dozen potential agencies. We believe that this is
24          probably going to take something in the range of 18 months or more even,
25          because of the complexity of the two companies’ businesses, because of
            the enormous overlap in the two companies’ technologies and
26          businesses, and because of the global nature of our businesses.
27    Having spoken about potential regulatory impediments to the merger, Defendants were
28    obligated to disclose to investors the full and complete truth. Instead, Defendants
      SECOND AMENDED CLASS ACTION COMPLAINT                                           38
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1226 Page 43 of 146




 1    misled investors about the true risks associated with the deal by concealing that they
 2    had taken affirmative steps to prevent regulatory approval by filing a unilateral
 3    voluntary notice with CFIUS before Broadcom could redomicile to the U.S.
 4          126. Absorbing the information disclosed by Qualcomm, analysts continued to
 5    view the deal positively, with a January 31, 2018 Oppenheimer analyst report
 6    reiterating that “[w]e hold a favorable view of the potential AVGO/QCOM
 7    combination.” This sentiment was also reflected in Qualcomm’s common stock price,
 8    which continued to trade at an inflated premium that did not reflect the true risk that
 9    the merger would not go through. On February 1, 2018, analyst BMO wrote that:
10    “QCOM reported strong December quarter results, but weaker guidance, particularly
11    on the chip side. Regardless, we believe investor sentiment is largely being driven by
12    the pending takeover attempt by Broadcom . . . with the March 6 shareholder vote
13    quickly approaching and that the ‘buyout offer from [Broadcom]’ was a ‘key catalyst’
14    that ‘will overshadow most other catalysts.’”
15                 2.    Broadcom Ups Its Offer and Qualcomm Claims to Consider It
                         Even Though It was Secretly Advocating to End the Bid
16
17          127. On February 2, 2018, Broadcom’s representatives contacted Qualcomm’s
18    representatives to offer the terms of an improved acquisition proposal.           More
19    specifically, a representative of Broadcom reached out to a representative of Goldman,
20    Sachs & Co. (“Goldman Sachs”), financial advisor to Qualcomm. Also that day, a
21    representative of Wachtell, Lipton, Rosen & Katz (“Wachtell Lipton”), legal counsel
22    to Broadcom, reached out to a representative of Paul, Weiss, Rifkind, Wharton &
23    Garrison LLP (“Paul Weiss”), legal counsel to Qualcomm, to provide details and terms
24    of an improved proposal, including a substantial increase in the offer consideration and
25    significant regulatory commitments. Finally, a representative of Moelis & Company
26    LLC (“Moelis”), financial advisor to Broadcom, also attempted to contact a
27    representative of Goldman Sachs to provide the details and terms of the improved
28    proposal. The Goldman Sachs representative responded to the Moelis representative
      SECOND AMENDED CLASS ACTION COMPLAINT                                          39
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1227 Page 44 of 146




 1    that he had received the request and would speak to Qualcomm about it. Qualcomm,
 2    Goldman Sachs, and Paul Weiss did not otherwise respond.
 3          128. Having heard nothing from Qualcomm about its improved proposal, on
 4    February 5, 2018, Broadcom sent a letter to the Qualcomm Board outlining the details
 5    and terms of its improved proposal.         The improved proposal increased the
 6    consideration Broadcom was offering to $82 per Qualcomm share ($60 in cash; $22 in
 7    Broadcom stock). Broadcom also issued a same-day press release announcing its
 8    improved offer.
 9          129. The improved proposal represented a 56% premium to Qualcomm’s 30-
10    day VWAP, and a 50% premium to Qualcomm’s unaffected trading price of $54.84 on
11    November 2, 2017 (the day before media speculation on the transaction began).
12    According to proxy advisor Glass Lewis, Broadcom’s increased bid ranked among the
13    top decile of premiums paid in announced transactions greater than $25 billion since
14    2001 (excluding financially distressed targets). Indeed, Qualcomm’s stock has only
15    traded above $82 per share on three days during over 25 years as a public company.
16          130. Broadcom’s improved proposal also directly addressed Qualcomm’s
17    statements about regulatory risk. First, in response to Qualcomm’s statements that
18    regulatory approval could take 18 months or more, Broadcom included a “ticking fee”
19    that provided for an increase in the cash consideration paid to Qualcomm if the
20    transaction was not consummated one year after executing a definitive agreement.
21    Second, Broadcom’s increased proposal included a “reverse termination fee” – a
22    sizable fee that would be paid to Qualcomm stockholders if the transaction was not
23    consummated because of Broadcom’s inability to obtain required regulatory approvals.
24    Broadcom also expressed its willingness to agree to a provision whereby both
25    Qualcomm and Broadcom agreed to use their collective best efforts to obtain regulatory
26    approval.
27          131. Finally, Broadcom stated that it was open to inviting Qualcomm
28    Chairman Jacobs and a second Qualcomm director to join the board of the post-
      SECOND AMENDED CLASS ACTION COMPLAINT                                     40
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1228 Page 45 of 146




 1    transaction entity. Broadcom conditioned its proposal on (i) Qualcomm acquiring
 2    NXP on the currently disclosed terms of $110 per NXP share; and (ii) Qualcomm not
 3    delaying or adjourning its Annual Meeting past March 6, 2018. In its letter, Broadcom
 4    wrote, “we believe any responsible board would engage with us, without further delay,
 5    to turn this proposal into an executed definitive agreement.” That same day, Broadcom
 6    issued a public letter to its employees stating: “It is clear from our discussions with
 7    investors and customers of both Broadcom and Qualcomm that there is overwhelming
 8    support for Qualcomm to engage with us immediately regarding this transaction.”
 9          132. Analysts expressed optimism about Broadcom’s improved proposal. For
10    example, in a February 5, 2018 analyst report, Credit Suisse wrote:
11          Importantly, AVGO re-affirmed its confidence around (1) regulatory
            approval providing a significant “reverse termination fee” and (2) deal
12          timing thru a “ticking fee” which would increase the cash component
13          after 12 months. Even with the increased offer, the transaction would be
            >20% accretive (ex-NXPI). Most importantly, today’s announcement
14          places pressure firmly on QCOM board/shareholders, and for AVGO
            shareholders provides a path to an end-point and clarity to what has been
15          a cloud of uncertainty[.]
16          133. A same-day Canaccord analyst report similarly reported that “the
17    increased bid certainly puts more pressure on Qualcomm shareholders to vote in favor
18    of this acquisition” and “we believe Qualcomm shareholders are considering this
19    $82 bid more seriously than the initial $70 bid, as might Qualcomm’s Board of
20    Directors given the longer-term risks in integrating NXP and uncertain outcome from
21    the ongoing Apple disputes and potential declining QCT sales relationship.” Likewise,
22    on CNBC’s Squawk Box, Kevin O’Leary stated, “There are many shareholders,
23    including me, who think Qualcomm is very poorly managed. I would like adult
24    supervision to come in from Broadcom.”
25          134. That same day, Broadcom filed a Schedule 14A with the SEC, entitled
26    Evaluating Qualcomm’s Claims About Closing Risk, A Conversation with Daniel M.
27    Wall, Latham & Watkins LLP, Antitrust Counsel to Broadcom Limited, again
28    addressing Qualcomm’s purported concerns about the Proposed Transaction’s antitrust
      SECOND AMENDED CLASS ACTION COMPLAINT                                           41
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1229 Page 46 of 146




 1    risks. Among other things, Broadcom stated that in Qualcomm’s January 16, 2018
 2    investor presentation, Qualcomm identified:
 3          only one [issue] that is a clear-cut antitrust hurdle, and that’s with respect
            to the Wi-Fi networking processors. But this is not a problem for the
 4          transaction because Broadcom has always understood that it would need
 5          to sell that part of Qualcomm, and that’s Broadcom’s plan. In fact,
            Broadcom has already begun advising the antitrust regulators that it
 6          intends to divest that business. There shouldn’t be any problem selling it,
            because it’s a valuable business and Broadcom is quite experienced in
 7          divesting businesses, so that overlap—the most serious antitrust issue in
 8          this deal—won’t be a problem.

 9          135. Later that day, Qualcomm issued a press release confirming that it had
10    received Broadcom’s revised proposal and stating: “Consistent with its fiduciary
11    duties, the Qualcomm Board of Directors, in consultation with its financial and legal
12    advisors, will review the revised proposal to determine the course of action it believes
13    is in the best interests of the Company and its stockholders.” Qualcomm also reiterated
14    that it had rejected Broadcom’s previous proposal because it “comes with significant
15    regulatory uncertainty.” While representing to shareholders that they would review
16    the proposal consistent with their fiduciary duties and act “in the best interests of the
17    Company and its stockholders,” however, Defendants did not disclose that they had
18    already taken defensive measures intended to kill the deal, regardless of price or terms.
19                 3.    Defendants Continue to Mislead Investors About Qualcomm’s
                         Willingness to Negotiate with Broadcom
20
21          136. On February 8, 2018, Qualcomm issued a press release announcing that it
22    had rejected Broadcom’s improved proposal. The press release explained that “[t]he
23    Qualcomm Board, assisted by its financial and legal advisors, determined that the
24    Broadcom proposal materially undervalues Qualcomm and falls well short of the firm
25    regulatory commitment the Board would demand given the significant downside risk
26    of a failed transaction.” The release noted, however, that “Qualcomm has offered to
27    meet with Broadcom to see if it can address the serious deficiencies in value and
28    certainty in its proposal.”
      SECOND AMENDED CLASS ACTION COMPLAINT                                                  42
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1230 Page 47 of 146




 1          137. That same day, Qualcomm’s Chairman Jacobs sent a letter to Broadcom,
 2    which it also filed with the SEC on Schedule 14A, stating:
 3          The Board has unanimously determined that your amended offer
 4          materially undervalues Qualcomm and falls well short of the firm
            regulatory commitment the Board would demand given the significant
 5          downside risk of a failed transaction. However, the Board is committed
            to exploring all options for maximizing shareholder value, and so we
 6          would be prepared to meet with you to allow you to explain how you
            would attempt to bridge these gaps in both value and deal certainty and
 7          to better understand the significant issues that remain unaddressed in
 8          your proposal.

 9          In the meeting, we would expect that you will be prepared to provide
            clear, specific and detailed answers to the questions below.
10
               o What is the true highest price at which you would be prepared to
11               acquire Qualcomm? Is it $82 per share or is it higher? Your
12               current proposal is inadequate as it materially undervalues
                 Qualcomm. Your proposal ascribes no value to our accretive NXP
13               acquisition, no value for the expected resolution of our current
                 licensing disputes and no value for the significant opportunity in
14               5G. Your proposal is inferior relative to our prospects as an
                 independent company and is significantly below both trading and
15               transaction multiples in our sector.
16
               o Is Broadcom willing to commit to take whatever actions are
17               necessary to ensure the proposed transaction closes? This is
                 extremely important to value preservation for our shareholders.
18               The differences in our business models expose the Company to
                 significant customer and licensee risk between signing and closing
19               an agreement. It is indisputable that there are significant regulatory
20               hurdles in your proposed transaction. It is also indisputable that if
                 Qualcomm entered into a merger agreement and, after an extended
21               regulatory review period the transaction did not close, Qualcomm
                 would be enormously and irreparably damaged. If you are not
22               willing to agree to do whatever is necessary to ensure a transaction
23               closes, we will need you to be extremely clear and specific about
                 exactly what actions you would refuse to take, so that we can
24               properly evaluate the risk to Qualcomm’s shareholders.
25          We have a number of other important questions, which we can discuss at
            our meeting. We will reach out to you to schedule the meeting.
26
27    (Some emphasis in original.) These statements were highly misleading. While telling
28    shareholders that Qualcomm was willing to meet with Broadcom to explore a
      SECOND AMENDED CLASS ACTION COMPLAINT                                  43
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1231 Page 48 of 146




 1    negotiated solution, Defendants were secretly undertaking defensive measures to
 2    scuttle the deal. Moreover, while asking whether Broadcom was willing to commit to
 3    whatever actions were necessary to obtain regulatory approval, Qualcomm failed to
 4    disclose to its own shareholders that Defendants were taking actions meant to ensure
 5    that the deal never obtained CFIUS approval. As a result, shareholders were misled
 6    about the likelihood of a negotiated solution and the risks associated with a CFIUS
 7    review.
 8          138. Analysts reacted positively to Qualcomm’s stated willingness to engage.
 9    For example, a February 9, 2018 RBC analyst report stated:
10          After the close today, QCOM announced that its Board unanimously
            rejected AVGO’s revised unsolicited proposal. QCOM’s Board believes
11          the $82 bid significantly undervalues the company and comes with
12          significant regulatory uncertainty. Positively, QCOM has offered to meet
            with AVGO to discuss two major issues: 1)Is $82 AVGO’s best and final
13          offer? QCOM believes $82/share is inadequate and assigns no value to
            the NXP acquisition, potential resolution of licensing disputes and
14          QCOM’s meaningful opportunity in 5G. 2)Is AVGO willing to do
15          whatever it takes to ensure the successful close of QCOM acquisition?
            as QCOM believes there are significant regulatory risks associated with
16          the proposed transaction. . . . Net/net: Despite the rejection from QCOM
            board, we are encouraged to see a potential meeting between AVGO
17          and QCOM and looking forward to incremental updates. We are
            maintaining our Outperform rating on QCOM and price target of $80.
18
19    (Some emphasis in original.)
20          139. On February 8, 2018, Broadcom sent a letter to Qualcomm regarding its
21    attempts to schedule a meeting regarding its improved offer. The letter stated, in part:
22          Broadcom has long sought a meeting to discuss Broadcom’s acquisition
            of Qualcomm. Following Qualcomm’s announcement today that it is
23          willing to meet with us, we offered to meet with Qualcomm on Friday,
24          Saturday or Sunday. I was astonished to hear that Qualcomm is not
            willing to meet until Tuesday – only after Qualcomm’s and Broadcom’s
25          respective meetings with Glass Lewis and ISS. We hope that your
            willingness to meet with us reflects Qualcomm’s genuine intent to reach
26          an agreement with respect to our February 5 proposal. After having met
27          with most of your largest stockholders this past week, we have no doubt
            that this is their strong desire as well.
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                44
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1232 Page 49 of 146




 1    To further demonstrate its seriousness, Broadcom’s letter also attached its proposed
 2    merger agreement, which provided for an $8 billion regulatory reverse termination fee
 3    and a 6% per annum regulatory ticking fee on the cash portion of the merger
 4    consideration (net of dividends). Broadcom also publicly filed a copy of the draft
 5    merger agreement with the SEC and issued a press release regarding the same.
 6          140. While Broadcom was making efforts to move negotiations with
 7    Qualcomm forward, Defendants issued a series of misleading statements regarding the
 8    regulatory risk associated with Broadcom’s proposal. First, on February 9, 2018,
 9    Qualcomm filed an investor presentation with the SEC on Schedule 14A entitled
10    Qualcomm Sets the Record Straight on Regulatory Challenges Faced by Broadcom,
11    which discussed at length the regulatory risks associated with a potential transaction,
12    including “potentially serious national security concerns.”
13          141. In a second investor presentation filed with the SEC on Schedule 14A on
14    the same day, Qualcomm told shareholders that Broadcom’s offer “Poses Unacceptable
15    Regulatory Risks” and “significant regulatory uncertainty,” and that “[r]egulatory
16    approval [was] highly uncertain; at least [an] 18 month process.” The presentation also
17    continued to mislead investors about Qualcomm’s willingness to constructively engage
18    with Broadcom, telling investors that while Broadcom’s initial proposal “so
19    dramatically undervalued the business and carried such regulatory uncertainty that
20    engagement was not warranted,” its improved February 5 proposal, “while not
21    sufficient, . . . warranted engagement.”       Nowhere in either of these lengthy
22    presentations, however, did Qualcomm disclose that it had unilaterally filed a voluntary
23    notice with CFIUS in an attempt to stop any Broadcom transaction from occurring and
24    to entrench the incumbent Board and management.
25          142. On February 11, 2018, to address Qualcomm’s stated concerns about its
26    lack of committed funding, Broadcom entered into a commitment letter with a group
27    of 12 financial institutions for up to $100 billion in debt financing, including a
28    $5 billion revolving credit facility and bridge financing. Broadcom also secured
      SECOND AMENDED CLASS ACTION COMPLAINT                                         45
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1233 Page 50 of 146




 1    $6 billion of convertible note financing from investment funds affiliated with Silver
 2    Lake, Kohlberg Kravis Roberts & Co. L.P., and CVC Capital Partners Advisory (U.S.)
 3    Inc.
 4           143. The following day, Broadcom issued a press release entitled Broadcom
 5    and Financing Sources Sign Binding Financing Commitments to Fund Cash
 6    Component of Qualcomm Acquisition, announcing that it had secured financing
 7    commitments to fully fund the cash component of its $82 per share offer.
 8           144. That same day, Broadcom filed a Schedule 14A with a Latham & Watkins
 9    “Point of View” entitled Qualcomm’s ‘Fact Sheet’ About Closing Risk, A Conversation
10    with Daniel M. Wall, Latham & Watkins LLP, Antitrust Counsel to Broadcom Limited,
11    which responded in detail to Qualcomm’s February 9 “Fact Sheet” regarding
12    regulatory risk. The main message of Broadcom’s presentation was that “objectively,
13    there is no real risk that regulators refuse to approve the deal on any terms.” The
14    document stated:
15           Qualcomm’s management is trying to hide behind a smokescreen of
16           unspecified “regulatory risk.” It consists mostly of general statements
             about antitrust risks inherent in any deal between competitors, not about
17           this deal in these markets. . . . The most important point anyone needs to
             know about antitrust risk in this deal is that the vast majority of
18           Broadcom’s and Qualcomm’s businesses do not raise any antitrust issues
             at all[.]
19
20    (Emphasis in original.)
21           145. Broadcom also made another same-day filing intended to address
22    Qualcomm’s statements regarding antitrust risk, lodging with the SEC, on
23    Schedule 14A, an article published on Morning Consult authored by David Balto, a
24    former policy director of the FTC. The article, entitled Broadcom’s Acquisition of
25    Qualcomm: Redeeming the Unredeemable, explained that because of Qualcomm’s
26    poor management and “record of antitrust mischief,” “Broadcom’s takeover bid for
27    Qualcomm should be welcomed by all.” The article concluded:
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                               46
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1234 Page 51 of 146




 1          Given Qualcomm’s past bad behavior and current legal struggles,
            Broadcom’s acquisition may be the rare deal that solves significant
 2          antitrust problems, by replacing its leadership and changing its corporate
 3          culture. Broadcom already has indicated that it does not support
            Qualcomm’s patent licensing practices. Moreover, the operations of the
 4          two companies are largely complementary, and any routine concerns that
            typically arise in mergers of large companies can be satisfactorily
 5          resolved during the merger clearance process. Significantly, Broadcom
            has a successful track record of completing antitrust merger reviews.
 6
            Bottom line: Competition advocates, global regulators and customers
 7          around the world should all be cheering for Broadcom. Consumers
 8          deserve quality smartphones and tablets at fair prices. Broadcom’s
            takeover should be approved, especially when the combined company
 9          would end Qualcomm’s excessive price squeezes and bullying tactics
            that have driven consumer prices unsustainably higher.
10
11          146. The following day, February 13, 2018, after meeting with proxy advisory
12    firm ISS, Broadcom announced that it was scaling back its challenge to Qualcomm’s
13    Board by cutting the number of board seats it was trying to win from eleven to six.
14    Broadcom explained in a press release that day that it reduced the number of its
15    nominees in recognition of Qualcomm stockholders’ desire “for appropriate continuity
16    on the Qualcomm board[.]”
17                 4.     Following a Meeting with Broadcom, Qualcomm Falsely
                          Maintains Its Willingness to Negotiate
18
19          147. On February 14, 2018, Qualcomm and Broadcom held a meeting
20    regarding Broadcom’s improved proposal. Two days later, on February 16, 2018,
21    Qualcomm issued a press release providing an update on the meeting. In the press
22    release, Qualcomm continued to mislead investors about its willingness to engage
23    constructively with Broadcom, its commitment to resolve regulatory concerns, and the
24    regulatory risks associated with the deal, stating:
25         [O]ur Board found the meeting to be constructive in that the Broadcom
26         representatives expressed a willingness to agree to certain potential
           antitrust-related divestitures beyond those contained in your publicly
27         filed merger agreement. At the same time, Broadcom continued to resist
           agreeing to other commitments that could be expected to be required by
28         the FTC, the European Commission, MOFCOM and other government
      SECOND AMENDED CLASS ACTION COMPLAINT                                              47
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1235 Page 52 of 146




 1          regulatory bodies. Broadcom also declined to respond to any questions
            about its intentions for the future of Qualcomm’s licensing business,
 2          which makes it very difficult to predict the antitrust-related remedies that
 3          might be required. In addition, Broadcom insists on controlling all
            material decisions regarding our valuable licensing business during the
 4          extended period between signing and a potential closing, which would
            be problematic and not permitted under antitrust laws.
 5
            Our Board is highly cognizant of the need to protect Qualcomm’s
 6          stockholders from the considerable risks of agreeing to a transaction that
 7          does not close. A breakup fee in the range proposed by Broadcom does
            not come close to compensating for those risks.
 8
 9          148. By focusing on the antitrust risks associated with the deal while again
10    failing to disclose that Qualcomm had initiated a CFIUS review before Broadcom
11    could redomicile to the U.S., Defendants misled investors about the regulatory risks
12    associated with the deal. Moreover, Qualcomm’s statements misrepresented that it was
13    willing to engage constructively with Broadcom’s offer – which included an agreement
14    to work cooperatively to obtain regulatory approval – when behind the scenes it was
15    operating to ensure that the deal with Broadcom would never happen.
16          149. That same day, ISS issued a report stating that Qualcomm “should
17    negotiate with [Broadcom] in good faith” and that “[r]egulatory concerns from a
18    [Broadcom/Qualcomm] merger appear manageable[.]” On the regulatory front, ISS
19    also agreed that Broadcom’s 12-month timeline seemed reasonable:
20          Broadcom’s more extensive experience with regulatory proceedings
            would seem to provide a better reference point for timing than
21          Qualcomm’s own lengthy process with NXP. Based on the frequency
22          and complexity of Broadcom’s acquisitions, and the two companies’
            historical relationship with regulators, a timeline for regulatory approval
23          of one year does not seem unreasonable.
24    If Qualcomm’s Board did not negotiate a deal, ISS recommended that Qualcomm’s
25    shareholders vote them out: “The election of four Broadcom nominees to the 11-
26    member board seems to offer a reasonable path to a negotiated deal, which is likely to
27    be the most beneficial path for shareholders.”
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                48
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1236 Page 53 of 146




 1          150. In a February 16, 2018 analyst report discussing the ISS report, Credit
 2    Suisse wrote: “We would highlight . . . Regulatory Approval Achievable. ISS noted
 3    that it appeared more likely than not that AVGO and QCOM, with their collective
 4    experience and resources, could find a reasonable path to regulatory approval.” In
 5    other words, the market’s view of regulatory risk was informed by its understanding
 6    that Qualcomm and Broadcom would work cooperatively to obtain regulatory
 7    clearance once a deal was finalized.
 8                5.     Broadcom Lowers Its Offer in Response to Qualcomm Action
 9                       but Continues to Try to Move the Deal Forward

10          151. On February 20, 2018, Defendant Mollenkopf had an in-person meeting
11    with Treasury Secretary Steven Mnuchin, CFIUS Chairman, in Washington, D.C. That
12    same day, Qualcomm announced that it had entered into an amendment to its purchase
13    agreement with NXP to increase the consideration from $110 per share to $127.50 per
14    share and reduce the minimum number of NXP shares required to tender in order to
15    consummate the transaction to 70% of outstanding shares.
16          152. Later that day, Broadcom issued a statement criticizing Qualcomm for
17    overpaying for NXP but confirming its commitment to the deal:
18
            Broadcom believes that a responsible Qualcomm board could have
19          preserved value by following ISS’s clear recommendation to work with
            Broadcom on the NXP transaction and negotiate the sale of Qualcomm
20          to Broadcom. Instead Qualcomm’s board acted against the best interests
            of its stockholders by unilaterally transferring excessive value to NXP’s
21          activist stockholders. Despite this direct value transfer, Broadcom
22          remains committed to delivering a value-maximizing offer to Qualcomm
            stockholders.
23
24          153. Also on February 20, another leading proxy advisory service, Glass
25    Lewis, issued a recommendation that Qualcomm stockholders vote “AGAINST” the
26    Qualcomm directors and “FOR” all of Broadcom’s Independent Nominees at the
27    Annual Meeting. Glass Lewis explained that the Board’s behavior “should concern
28    shareholders” and that “a change in the composition of the board is warranted.” Glass
      SECOND AMENDED CLASS ACTION COMPLAINT                                             49
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1237 Page 54 of 146




 1    Lewis further reasoned: “Reconstituting the Qualcomm board would go a long way to
 2    ensuring shareholders have a fully informed opinion regarding the prospects of the
 3    Company as compared to the attractiveness and risks of a potential Broadcom deal, in
 4    our view.”
 5          154. The following day, February 21, 2018, Broadcom re-affirmed its
 6    commitment to acquire Qualcomm but, in light of the new NXP terms, lowered its
 7    acquisition proposal to $79 per Qualcomm share ($57 in cash; $22 in Broadcom stock).
 8    The new proposal, however, called for an automatic increase of $3 in cash per
 9    Qualcomm share, back to $82 per Qualcomm share, if the NXP deal was not
10    consummated. Broadcom’s other proposed terms remained the same.
11          155. Broadcom also continued to take steps to obtain regulatory clearance for
12    its proposed transaction, and on February 22, 2018, it filed a Schedule 14A with the
13    SEC reporting that, as of that date, Broadcom (i) had committed to divest two business
14    areas to address the potential antitrust concerns Qualcomm had raised – its WiFi
15    Networking Processors and RF Front End (RFFE) chip businesses; (ii) had agreed to
16    take any other actions required by regulatory agencies with respect to Qualcomm’s
17    other businesses and assets subject to the “Material Adverse Effect” standard; (iii) was
18    working on an anticipated second request from the U.S. Federal Trade Commission;
19    and (iv) had met with MOFCOM in China and started a pre-filing consultation process.
20    Broadcom reiterated that it remained confident in its ability to complete the transaction
21    within approximately twelve months following the signing of a definitive agreement.
22          156. Meanwhile, Qualcomm continued to make misleading statements
23    regarding the regulatory risk associated with the deal.        On February 22, 2018,
24    Qualcomm shared with its stockholders its “takeaways” from an article published in
25    the Competition Policy International on the antitrust risks posed by Broadcom’s
26    proposed takeover of Qualcomm. For example, Qualcomm stated that “[b]ased on
27    similar complex cross-border deals, the expected regulatory approval process is likely
28    to take 18+ months and may require significant and material divestitures and/or
      SECOND AMENDED CLASS ACTION COMPLAINT                                       50
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1238 Page 55 of 146




 1    conduct remedies.” While discussing what it saw as “significant” regulatory risks
 2    associated with a Broadcom transaction, however, Qualcomm did not disclose to its
 3    shareholders that it had taken affirmative steps to block regulatory approval of the deal.
 4                 6.     The Parties Meet Once Again and Qualcomm Continues to
                          Misrepresent Its Actual Level of Engagement
 5
 6          157. The following day, February 23, 2018, Qualcomm and Broadcom again
 7    met to discuss Broadcom’s proposal. Following up on the parties’ meeting, on
 8    February 26, 2018, Defendant Jacobs sent a letter to Broadcom’s CEO Tan. Jacobs’
 9    letter represented that the parties had made progress toward a negotiated solution and
10    that the major sticking point was price. For example, Jacobs’ letter stated:
11          We appreciate the movement you have made from the draft merger
            agreement you publicly released on February 9. We have attached our
12          mark-up of that document, which is intended to provide a comprehensive
13          path forward on regulatory and deal certainty issues. The path forward
            does not require a “hell or high water” commitment on the regulatory
14          front, but still provides the appropriate level of protection to Qualcomm
            stockholders commensurate with the high degree of regulatory risk
15          associated with this potential transaction. If acceptable to Broadcom, this
16          would resolve all issues between the two companies other than price.

17          158. Jacobs also represented that “[t]he Qualcomm Board and management
18    team are committed to exploring fully with Broadcom whether a negotiated transaction
19    that is in the best interests of Qualcomm stockholders is achievable.” As a result,
20    Jacobs proposed that the parties move forward with “the following next steps.” First,
21    Jacobs proposed that the parties “[f]inalize non-price terms” stating, “[w]e welcome
22    your review of the mark-up of the merger agreement we have provided you and propose
23    that we or our representatives meet to address any remaining issues and finalize the
24    language.” Qualcomm also proposed that the parties “[e]xecute [an] NDA [non-
25    disclosure agreement] and begin bilateral due diligence.” Qualcomm reasoned that
26    “[m]utual due diligence will inform our discussions on price.” It concluded that “[w]e
27    are delivering a proposed NDA to your counsel.”
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                  51
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1239 Page 56 of 146




 1          159. As a fourth and final step, Qualcomm proposed that the parties “[a]rrange
 2    [a] meeting focused on price.” More specifically, Jacobs wrote that “[h]aving now
 3    addressed the regulatory and certainty issues in principle, we propose arranging a
 4    meeting – as soon as mutually convenient for both parties – focused on price, should
 5    Broadcom be willing to engage on the topic.” The letter concluded: “Tom Horton, in
 6    his capacity as Presiding Director (lead independent Director), will continue to lead
 7    Qualcomm in negotiations with Broadcom, with the goal of determining whether there
 8    is a mutually beneficial transaction to be done between our two companies. We look
 9    forward to your reply.”
10          160. In response, later that day, Broadcom issued a statement that criticized
11    Qualcomm’s “comprehensive proposal” as an effort to delay the March 6, 2018 Annual
12    Meeting, stating that its offer:
13          [H]as never been conditioned on due diligence and Broadcom continues
            to be prepared to move forward immediately, without diligence. In short,
14          there is no cause to delay the Qualcomm annual meeting. Broadcom
15          would be happy to provide confirmatory reverse due diligence upon an
            agreement on all material terms, including price, as is customary.
16
17          161. That same day, Qualcomm issued a statement in response:
18          The latest statement issued by Broadcom is disingenuous and clearly
            intended to create a false impression about Qualcomm’s level of
19          engagement. In fact, Qualcomm has repeatedly attempted to engage with
20          Broadcom on issues including price, including at meetings on February
            14 and February 23. In each of those meetings, Broadcom has refused to
21          engage on price.
22          Earlier today, Qualcomm made a comprehensive proposal that addresses
            regulatory and other merger agreement issues in order to clear the way
23          for a price discussion with Broadcom. The ball is in Broadcom’s court to
24          let us know whether it is willing to engage with us.

25          162. Qualcomm also accused Broadcom of lying about its attempts to postpone
26    the Annual Meeting: “Broadcom’s statements about Qualcomm considering moving
27    the date of its annual meeting are false. Qualcomm has no intention of delaying the
28    annual meeting and made that clear to Broadcom during our February 23 meeting.”
      SECOND AMENDED CLASS ACTION COMPLAINT                                             52
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1240 Page 57 of 146




 1          163. Also on February 26, Qualcomm issued a statement regarding the
 2    meeting, again confirming that progress had been made toward a negotiated transaction
 3    with Broadcom: “The Qualcomm Board believes the meeting led to further progress
 4    toward a possible negotiated transaction on key issues other than price.”
 5          164. Defendants’ February 26, 2018 statements created the misleading
 6    impression that Qualcomm was diligently working to resolve any regulatory concerns
 7    to reach a negotiated deal with Broadcom, when, in reality, it was secretly feeding
 8    information to and lobbying CFIUS in an attempt to thwart the will of its shareholders
 9    and prevent any Broadcom deal from ever occurring.
10          165. News media reported positively on Qualcomm’s apparent engagement in
11    the proposed acquisition. In a February 26, 2018 article entitled Qualcomm Warms to
12    Broadcom Bid, but Price Is Sticking Point; The two companies have made progress on
13    many fronts, but are still split on a price, The Wall Street Journal reported that
14    “Qualcomm Inc. appeared to take a cooperative turn in its talks with Broadcom Ltd.,
15    saying the two sides made progress toward a deal during a recent sit-down and that
16    price could remain one of the few sticking points.”
17          166. CNBC, in a same-day article entitled Qualcomm Proposes Further Price
18    Talks With Broadcom, reported that “Chipmaker Qualcomm on Monday urged
19    Broadcom to enter into price negotiations on its $117 billion offer for the company,
20    saying the two sides had made progress on regulatory issues but were yet to agree on
21    the deal value.”
22          167. After the market closed on February 26, 2018, Reuters reported that:
23          [CFIUS] has begun looking at Singapore-based chipmaker Broadcom
            Ltd’s plan to take over rival Qualcomm Inc. . . . Senator John Cornyn,
24          the No. 2 Republican in the Senate, urged Treasury Secretary Steven
25          Mnuchin on Monday to have the Committee on Foreign Investment in
            the United States, or CFIUS, officially review the proposed transaction
26          before a key shareholder vote expected on March 6, according to a letter
            seen by Reuters. The pre-deal discussions by CFIUS—which are
27          extremely rare—suggest Broadcom’s plans to move its headquarters to
28          the United States before it completes its proposed purchase of Qualcomm
      SECOND AMENDED CLASS ACTION COMPLAINT                                              53
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1241 Page 58 of 146




 1            may not be enough to sidestep a national security review that could
              threaten the deal.
 2
 3    Although the Reuters article raised the prospect that CFIUS might be informally
 4    looking at the deal, it did not disclose that a formal review was underway or mention
 5    Qualcomm’s efforts to persuade CFIUS to kill Broadcom’s hostile takeover attempt
 6    before it could redomicile.
 7            168. Moreover, soon thereafter, contradictory reports surfaced of an internal
 8    dispute at CFIUS over whether the Committee had jurisdiction to review Broadcom’s
 9    proposal. As reported by The Wall Street Journal on March 2, 2018:
10            In a meeting Tuesday [February 27, 2018], members of . . . CFIUS,
              debated whether the panel has the right to weigh in on Singapore-based
11            Broadcom Ltd.’s bid of $117 billion for Qualcomm before a deal is
12            struck, according to people briefed on the matter.

13            ....

14            Mr. Mnuchin [Treasury Secretary and Chair of CFIUS] . . . told his
              colleagues he wasn't sure the panel had jurisdiction to commence a
15            review yet because the deal hasn't happened.
16            169. Defendants’ misrepresentations continued unabated on March 1, 2018,
17    when Qualcomm sent a letter to shareholders (filed with the SEC on Schedule 14A),
18    representing that, “Qualcomm has repeatedly and genuinely attempted to engage with
19    Broadcom on issues including price, regulatory and other closing certainties, including
20    most recently at meetings on February 14 and February 23.” Defendants also touted
21    their “attempts to find a path to a deal.” The letter concluded that “[t]he Qualcomm
22    Board of Directors remains ready to engage with Broadcom on these issues both before
23    and after the March 6 stockholder meeting.”
24            170. The following day, March 2, 2018, Telecommunications Reports reported
25    that:
26            Qualcomm, Inc., has suggested to Broadcom Limited that the two
              companies engage in due diligence and price negotiation of Broadcom’s
27            bid for Qualcomm. . . . In a statement, Broadcom replied that . . .
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                               54
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1242 Page 59 of 146




 1          “Qualcomm’s sudden request to enter into an NDA is a result of
            Qualcomm finally beginning to recognize the will of its stockholders.”
 2
 3          171. In sum, based on Qualcomm’s Class Period statements, investors were
 4    misled to believe that Defendants were engaged in good faith negotiations to secure
 5    better terms in a deal with Broadcom, when, in fact, they had been engaged in a lengthy
 6    campaign to have U.S. regulators scuttle any chances for the deal. Moreover, as a
 7    result of Defendants’ misleading statements, Qualcomm’s shareholders were under the
 8    impression that Qualcomm was working to address regulatory concerns, and willing to
 9    cooperate with Broadcom to obtain regulatory clearances when, in reality, they were
10    affirmatively campaigning regulators to block the deal.
11          J.     The Relevant Truth Is Revealed in a Series of Disclosures
12          172. The relevant truth began to leak to the market on the evening of Sunday,
13    March 4, 2018, when Reuters reported that CFIUS had ordered Qualcomm to postpone
14    its annual stockholders meeting by 30 days so that CFIUS could investigate
15    Broadcom’s bid for the Company. The following day, March 5, 2018, Broadcom
16    issued a press release before trading hours, which disclosed that Qualcomm had
17    “secretly filed a voluntary unilateral request for CFIUS review on January 29, 2018.”
18    Then, in another March 5, 2018 press release published before the close of trading
19    entitled Broadcom Disappointed Will of Qualcomm Stockholders to be Deferred,
20    Broadcom stated:
21          Broadcom was informed on Sunday night that on January 29, 2018,
            Qualcomm secretly filed a voluntary request with CFIUS to initiate an
22          investigation, resulting in a delay of Qualcomm’s Annual Meeting 48
23          hours before it was to take place. This was a blatant, desperate act by
            Qualcomm to entrench its incumbent board of directors and prevent its
24          own stockholders from voting for Broadcom’s independent director
            nominees. It is critical that Qualcomm stockholders know that Qualcomm
25          did not once mention submitting a voluntary notice to CFIUS in any of its
26          interactions with Broadcom to date, including in the two meetings on
            February 14, 2018 and on February 23, 2018. This can only be seen as an
27          intentional lack of disclosure - both to Broadcom and to its own
            stockholders.
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                               55
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1243 Page 60 of 146




 1          173. That same day, also before the market closed, Qualcomm filed a Current
 2    Report on Form 8-K with the SEC disclosing that it had “received an Interim Order”
 3    from CFIUS (the “March 4 Interim Order”). The March 4 Interim Order, which
 4    Qualcomm attached as an exhibit to the Form 8-K, was addressed to Qualcomm’s
 5    CFIUS counsel, Covington & Burling LLP (“Covington & Burling”), and directed that:
 6    (i) Qualcomm’s Annual Meeting, scheduled for March 6, 2018, would be delayed by
 7    30 days and, in the meantime, “Qualcomm shall hold in abeyance the acceptance or
 8    count of any votes or proxies for directors, and shall take no action to complete the
 9    election of directors”; and (ii) while the March 4 Interim Order was in effect,
10    Qualcomm was prohibited from “accepting, or taking any action in furtherance of
11    accepting, Broadcom’s proposed merger agreement or any other proposed merger,
12    acquisition, or takeover agreement with Broadcom.” The March 4 Interim Order also
13    made clear that it could be modified in writing by CFIUS, including upon written
14    request from Qualcomm. In response to the March 4 Interim Order, on the evening of
15    March 5, 2018, Qualcomm announced that it would delay its Annual Meeting to
16    April 5, 2018.
17          174. On March 6, 2018, Qualcomm filed a Current Report on Form 8-K with
18    the SEC disclosing that it had (i) “received a letter, addressed to both Broadcom
19    Limited and Qualcomm, from the U.S. Department of Treasury” (the “March 5
20    Letter”); and (ii) “received a Modification of Interim Order” from CFIUS (the
21    “Modification Order”). Copies of the March 5 Letter and the Modification Order were
22    attached to the Current Report on Form 8-K as exhibits.
23          175. The March 5 Letter made clear that CFIUS’s conclusions were driven by
24    the voluntary notice and additional information that Qualcomm had secretly submitted
25    during the Class Period:
26          During the time between Qualcomm’s unilateral filing and Treasury’s
            agency filing, CFIUS has been communicating with both parties to obtain
27          additional information to inform its decision on the appropriate path
28          forward in regards to this matter. It was during this time, and as a result
      SECOND AMENDED CLASS ACTION COMPLAINT                                               56
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1244 Page 61 of 146




 1          of these communications and additional information, that CFIUS has
            come to believe that Broadcom’s successful hostile takeover attempt of
 2          Qualcomm, including the related stock purchase, proxy contest for the
 3          election of six directors to Qualcomm’s Board as proposed and selected
            by Broadcom, Proposed Agreement and Plan of Merger, and any other
 4          potential merger between Broadcom and Qualcomm, could pose a risk to
            the national security of the United States.
 5
            ....
 6
            CFIUS’s assessment thus far includes its review of the information
 7          submitted by Qualcomm in its unilateral voluntary notice on January 29,
            2018, the parties’ responses to questions posed about the potential
 8          transaction during the interim period, and the information provided in our
 9          multiple phone calls, emails, and meetings with representatives of both
            Qualcomm and Broadcom. In addition, our assessment includes the
10          review of letters to CFIUS submitted by Broadcom on February 21, 2018
            and March 2, 2018.
11
12          176. News reports captured the market’s shock at Qualcomm’s behind-the-
13    scenes maneuvering in the face of its public statements. For example, The Wall Street
14    Journal, in a March 6, 2018 article entitled U.S. Government Intervenes in Broadcom’s
15    Bid for Qualcomm; Move represents a highly unusual intervention by Washington,
16    noted that “[l]ate last month, Qualcomm appeared to be coming around to the idea of
17    a deal. It said the two sides had been talking and making progress.”
18          177. In a March 6, 2018 article entitled Qualcomm’s Appeal to CFIUS Risks
19    Alienating Shareholders, Dow Jones Institutional News criticized Defendants for their
20    efforts to secretly disenfranchise Qualcomm’s shareholders, writing:
21          As things play out, this latest gambit in Broadcom’s hostile bid for
22          Qualcomm could end up creating more votes to change directors and
            undermining the credibility of Qualcomm management with any new
23          director who is ultimately elected. . . . By appearing to encourage the
            extraordinary order from [CFIUS], to postpone the shareholder vote on
24          directors, Qualcomm could be seen as attacking its own investors’ voting
            rights.
25
26          178. Market commentators also expressed surprise about the timing of
27    CFIUS’s review, noting that Qualcomm’s actions had resulted in an unprecedented
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                              57
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1245 Page 62 of 146




 1    early review of a deal before it was even agreed. For example, The New York Times
 2    in a March 6, 2018 article reported that:
 3          In most cases, the panel operates in secret and weighs in after a deal is
            announced. In this instance, Cfius, which is made up of representatives
 4          from multiple federal agencies, is taking a proactive role and
 5          investigating before an acquisition agreement has even been signed. . . .
            But Qualcomm, which is based in San Diego, pushed the government to
 6          intervene.
 7          179. In a same-day article, The New York Times reported that “[e]xperts said
 8    they couldn’t recall another instance of the committee’s intervening in a transaction
 9    that hadn’t been completed, much less one that is as fluid and bitterly contested as this
10    one.” The article further explained that:
11          Broadcom had sought to pave the way for its bid by changing its
            headquarters to the United States, an announcement that the company’s
12          chief executive, Hock Tan, made alongside Mr. Trump at the White
13          House last year. . . . Broadcom argued that its status as a soon-to-be-
            American company meant the Qualcomm deal should not be subject to
14          review by Cfius. Qualcomm nonetheless appealed to regulators to get
            involved.
15
16          180. In a March 7, 2018 article entitled Qualcomm’s Spending Buys the Right
17    Friends, The Wall Street Journal also noted that CFIUS’s rationale was nearly identical
18    to Qualcomm’s talking points:
19          Qualcomm just provided the recipe for companies trying to thwart
20          foreign takeovers: Spend big, first on research and development, then on
            lawyers. That seems the main takeaway from a letter the Committee on
21          Foreign Investment in the U.S. sent to lawyers for Broadcom and
            Qualcomm on Monday. . . . In language that closely mimics Qualcomm’s
22          talking points against the deal, the committee describes the company as
23          “well-known” and “trusted” by the U.S. government. The letter also
            lauded the company’s “unmatched expertise and R&D expenditure” –
24          particularly as it relates to the coming wireless technology standard
            known as 5G.
25
26          181. In sum, these disclosures revealed to investors that Defendants’ repeated
27    claims that they were diligently working to negotiate a transaction in the best interest
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                 58
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1246 Page 63 of 146




 1    of shareholders were materially misleading when made. In fact, as these disclosures
 2    revealed, Defendants were furiously working to kill the deal outright.
 3          182. As a result of the March 5 and March 6 disclosures, the price of the
 4    Company’s common stock declined 4.02%, from a closing price of $64.74 on March 2,
 5    2018, to a closing price of $62.14 on March 6, 2018. By contrast, the S&P 500
 6    increased by 1.35% between March 2 and 6, 2018.
 7          183. On March 7, 2018, media outlets began reporting that, in an attempt to
 8    salvage its bid, Broadcom was accelerating its plans to redomicile to the United States.
 9    For instance, a March 7, 2018 New York Post article disclosed that:
10          Advisers for Singapore-based Broadcom told a Qualcomm shareholder
            that the company is accelerating its plans to re-domicile to the US, The
11          Post has learned. . . . Broadcom, to get around a CFIUS review, had
            promised earlier to become a US company by mid-May. But in light of
12          the heat this week from Washington, Broadcom is now aiming to
13          complete the move to the US in April.

14          184. On March 9, 2018, Broadcom disclosed that it had moved up its
15    shareholder vote on redomiciliation to March 23. As The Wall Street Journal reported
16    in a March 10, 2018 article entitled Broadcom Vote Plan May Set Stage for Battle With
17    U.S. National Security Panel; If move to become U.S. firm is approved, Singapore
18    company could argue hostile bid for Qualcomm is outside of CFIUS’s jurisdiction:
19          Singapore-based Broadcom Ltd. said Friday it will ask shareholders to
20          vote on March 23 to approve its plan to redomicile to the U.S., potentially
            setting the stage for a showdown with the U.S. national security panel
21          reviewing its $117 billion hostile bid for Qualcomm Inc. The vote is now
            set to take place in the middle of a review of the proposed bid by
22          [CFIUS]. If Broadcom were considered a U.S. company, it could argue
            that its deal falls outside of the panel’s jurisdiction.
23
24          185. Then, after market close on March 12, 2018, Defendants’ secret campaign
25    to kill Broadcom’s bid by instigating government intervention culminated in
26    President Trump’s issuance of an executive order blocking Broadcom from acquiring
27    Qualcomm.
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                59
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1247 Page 64 of 146




 1          186. This action by CFIUS and President Trump effectively endorsed
 2    Qualcomm’s position regarding the national security concerns of the proposed
 3    acquisition and, in particular, the need to intervene prior to Broadcom’s
 4    redomiciliation.   News reports directly connected CFIUS’s recommendation to
 5    Qualcomm’s secret campaign to stymie Broadcom’s bid. For instance, The Deal
 6    Pipeline, in a March 13, 2018 article entitled Qualcomm’s PR and Lobbying Savvy May
 7    Have Helped It Fight Off Broadcom, reported that “Qualcomm had requested a Cfius
 8    review of Broadcom’s bid on Jan. 29, and some of the objections publicly voiced by
 9    the committee sound like Qualcomm talking points.”
10          187. In a March 12, 2018 article, Mondaq Business Briefing wrote, “Although
11    traditional takeover defenses such as the Poison Pill and White Knight have long
12    histories in the corporate M&A world, it is possible we are seeing now for the first time
13    the (potentially successful) use of CFIUS as a takeover defense against a hostile offer.”
14          188. In response to this news, the price of the Company’s common stock
15    declined an additional $3.11 per share, or 4.95%, to close at $59.70 per share on
16    March 13, 2018. By comparison, the S&P 500 dropped only 0.67%.
17          189. Even after Qualcomm managed to kill the deal, market commentators
18    continued to report that if Broadcom had been allowed to complete its redomiciliation,
19    it would have avoided CFIUS review altogether. For example, The Wall Street Journal,
20    in an article entitled Broadcom Affirms Plan to Assume U.S. Address, reported that
21    “Broadcom earlier this week said it expected to complete the process in April, about a
22    month earlier than originally planned. Redomiciling would have allowed Broadcom’s
23    bid for Qualcomm to skip a review by [CFIUS].”
24          190. On March 14, 2018, Broadcom announced that it had withdrawn and
25    terminated its offer to acquire Qualcomm. As Qualcomm’s CFIUS counsel, Covington
26    & Burling, later touted, the March 13, 2018 Presidential Order had “marked total
27    victory for Qualcomm in its bid to remain an independent company.”
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                 60
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1248 Page 65 of 146




 1          191. Through their tactics and campaign of misleading shareholders regarding
 2    their true intentions, Defendants were able to effectively thwart the will of Qualcomm’s
 3    shareholders and entrench themselves in their management and Board positions. In
 4    fact, numerous news sources reported that, before CFIUS’s intervention at Defendants’
 5    behest, Broadcom’s nominees were on track to oust Qualcomm’s incumbent directors.
 6    For example, a March 5, 2018 Bloomberg article reported that Broadcom “is on course
 7    to win all six of the seats it’s seeking on Qualcomm Inc.’s board, giving it a majority
 8    to push forward with its hostile takeover even as a U.S. government panel forced a
 9    delay of the final tally amid concerns about the deal’s threats to national security.” The
10    article further explained that:
11          Based on a count of more than half of the votes already cast, Broadcom
            would win a majority of Qualcomm’s board seats, according to
12          information obtained by Bloomberg. If that result holds up when the final
13          vote takes place, Broadcom would have a mandate to overturn
            Qualcomm management’s opposition to the $117 billion deal.
14
15          192. A March 7, 2018 MarketWatch article entitled Qualcomm was losing in
16    takeover battle with Broadcom, then the government stepped in, similarly reported that
17    “Early returns were reportedly in Broadcom’s favor after two of the big shareholder
18    advisory firms recommended investors vote for some or all of Broadcom’s slate to gain
19    a majority vote on the entrenched Qualcomm board.” On March 8, 2018, analyst
20    Oppenheimer confirmed that “Recent reports . . . indicate AVGO is on track to win a
21    majority of QCOM’s board seats in a shareholder vote delayed until 4/5/18, pending
22    CFIUS’s somewhat puzzling review.” Further, TechCrunch later reported:
23          The votes started to come in on Friday, March 2. By Sunday it was clear
24          that Qualcomm’s defense had failed. Four of the six directors Broadcom
            had nominated were polling so far ahead of their Qualcomm peers that
25          the race was effectively over, according to data viewed by Bloomberg.
            The remaining two were winning by less substantial margins. Making it
26          worse, Mollenkopf and Jacobs, the architects of Qualcomm’s standalone
            plan, had received some of the fewest votes. Inside the Qualcomm camp,
27          the mood was bleak; assuming the trend continued, the board would lose
28          control of the company at the shareholder meeting. Broadcom’s message
      SECOND AMENDED CLASS ACTION COMPLAINT                                                  61
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1249 Page 66 of 146




 1          was one of quiet confidence. The company knew it had won, one person
            close to the discussions said. At that point, the person said, it was just a
 2          question of by how many votes, and who was going to leave the board.
 3          Broadcom was winning the battle with shareholders, so Qualcomm’s
            board shifted to a terrain far more favorable to it: Washington
 4          bureaucrats. From the same Bloomberg report, ‘Federal lobbying
            disclosures for 2017 showing that Qualcomm spent $8.3 million, or
 5          roughly 100 times the $85,000 Broadcom spent…” These weren’t
            regulators; these were friends.
 6
 7          193. Although Defendants were able to avoid the embarrassment of being
 8    ousted by their own shareholders, on March 9, 2018, Qualcomm announced that while
 9    Defendant Jacobs would be allowed to retain his Board seat, he would step down as
10    Executive Chairman. The New York Times reported that “[t]he change was widely
11    seen as a move to placate shareholders who had been voicing their displeasure by
12    voting for a slate of six candidates proposed by Broadcom for the 11-seat board as part
13    of its bid to acquire the company.” A March 9, 2018 VentureBeat article entitled Battle
14    of Broadcom claims its first victim: Paul Jacobs out as Qualcomm’s executive chair,
15    explained that in announcing the move:
16          [t]he company hinted that the move was in part an effort [to] ensure that
            its handling of Broadcom’s unwanted overtures is above reproach. . . .
17          While it’s unclear how much Jacobs’ personal history with the company
18          may have affected Qualcomm’s stance toward Broadcom, the board
            clearly felt it needed to avoid any suggestion that it is putting emotions
19          ahead of business.
20          194. Meanwhile, investors and market commentators continued to voice their
21    displeasure with Qualcomm’s Board. On March 15, 2018, The Wall Street Journal, in
22    an article entitled Qualcomm Investors Urged to Vote for Broadcom Board Picks in
23    Protest, wrote that:
24         Institutional Shareholder Services Inc., an influential proxy-advisory
           firm, recommended Qualcomm Inc. shareholders make a symbolic vote
25         in protest against the chip giant’s moves to block Broadcom Ltd.’s
26         $117 billion takeover bid. ISS, in a note to investors late Wednesday,
           stood by its original recommendation that shareholders vote for four of
27         Broadcom’s six nominees for Qualcomm’s 11-person board, even
           though the votes won’t count. . . . ISS’s decision underscores the
28         frustration of Qualcomm shareholders at how the company’s board
      SECOND AMENDED CLASS ACTION COMPLAINT                                                62
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1250 Page 67 of 146




 1          handled the bid and earlier perceived missteps that have weighed on the
            stock.”
 2
 3    On March 17, 2018, the Los Angeles Times reported that “Qualcomm’s board
 4    nominees are on course to get only 16% of the votes cast at its forthcoming shareholder
 5    meeting, even though they’re now unopposed.”
 6          195. Ultimately, after all of the votes were counted, the majority of
 7    Qualcomm’s unopposed incumbent directors failed to receive a majority of
 8    shareholders’ votes. As The Wall Street Journal reported in a March 24, 2018 article
 9    entitled Qualcomm Investors Register Protest – Six board members get tepid support
10    in holder vote following Broadcom ordeal, “[s]ix of Qualcomm Inc.’s directors,
11    including Chief Executive Steve Mollenkopf, failed to win support from a majority of
12    the company’s shares on Friday, a significant protest vote that signals investor
13    discontent after the chip-making giant successfully rebuffed a hostile takeover from
14    Broadcom Ltd.” Nevertheless, “[a]ll the directors will remain on the board since they
15    were running unopposed after the U.S. government blocked Broadcom’s bid, and by
16    extension its six-member slate of nominees.”
17    V.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
            STATEMENTS AND OMISSIONS OF MATERIAL FACT
18
19          196. The Class Period begins on January 29, 2018. On that date, unbeknownst
20    to its shareholders, Qualcomm secretly and unilaterally filed a request for CFIUS to
21    initiate a review prior to Broadcom’s redomiciliation, in a brazen attempt to frustrate
22    Broadcom’s attempt to acquire the Company and for the Individual Defendants to
23    simultaneously entrench themselves in their executive leadership positions at
24    Qualcomm.
25          197. On the same date, Qualcomm filed a Schedule 14A with the SEC that
26    included a transcript of a video entitled Creating Stockholder Value. The transcript
27    included the following statement by Defendant Mollenkopf:
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                               63
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1251 Page 68 of 146




 1          We received an unsolicited bid from Broadcom that the Board evaluated
            carefully, concluded that it undervalues the company, there are some
 2          questions about deal certainty and regulatory approval.7 We’ve had
 3          some feedback from customers that have voiced some concerns. Quite
            frankly, the Board concluded this deal is not in the best interest of
 4          shareholders.
 5          198. The transcript included in the January 29, 2018 Schedule 14A also
 6    included the following statement by Defendant Rosenberg:
 7          The Broadcom-proposed acquisition will be subjected to very, very
            close scrutiny by well over a dozen potential agencies. We believe that
 8          this is probably going to take something in the range of 18 months or
 9          more even, because of the complexity of the two companies’ businesses,
            because of the enormous overlap in the two companies’ technologies
10          and businesses, and because of the global nature of our businesses.
11          199. Also on January 29, 2018, Qualcomm filed with the SEC on
12    Schedule 14A a copy of its White Proxy Card sent to shareholders. Qualcomm’s White
13    Proxy Card stated, “Broadcom’s Low-Value, High Risk Proposal Would Steal Value
14    From You” and listed as reasons “High-risk regulatory process” and “Cannot deliver
15    anything to you for at least 18 months, if ever.”
16          200. Each of Defendants’ statements set forth in ¶¶ 197-199 was materially
17    false or misleading when made, or omitted material facts necessary to make the
18    statements made not misleading, because: by generically referencing regulatory risks
19    that could delay or impact the deal and alluding to antitrust concerns while withholding
20    the fact that Qualcomm had taken affirmative steps to prevent regulatory approval by
21    filing a unilateral voluntary notice with CFIUS before Broadcom could redomicile to
22    the U.S., Defendants misled investors about the true risks associated with the deal.
23          201. On February 5, 2018, Qualcomm issued a press release, which it filed with
24    the SEC on Schedule 14A, confirming that it had received Broadcom’s revised
25    proposal and stating: “Consistent with its fiduciary duties, the Qualcomm Board of
26    Directors, in consultation with its financial and legal advisors, will review the revised
27    7
            Each of Defendants’ statements in Section IV that is alleged to be false and
28    misleading is highlighted in bold and italics.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                  64
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1252 Page 69 of 146




 1    proposal to determine the course of action it believes is in the best interests of the
 2    Company and its stockholders.”       Qualcomm also reiterated that it had rejected
 3    Broadcom’s previous proposal because it “comes with significant regulatory
 4    uncertainty.”
 5          202. On February 8, 2018, Qualcomm issued a press release entitled Proposal
 6    Materially Undervalues Qualcomm and Falls Well Short of Firm Regulatory
 7    Commitment Necessary Given Significant Downside Risk of a Failed Transaction
 8    Qualcomm Offers to Meet to See If Broadcom Can Address Serious Deficiencies in
 9    Value and Certainty, which it filed with the SEC on Schedule 14A, which stated:
10          The Qualcomm Board, assisted by its financial and legal advisors,
11          determined that the Broadcom proposal materially undervalues
            Qualcomm and falls well short of the firm regulatory commitment the
12          Board would demand given the significant downside risk of a failed
            transaction. However, Qualcomm has offered to meet with Broadcom to
13          see if it can address the serious deficiencies in value and certainty in its
            proposal.
14
15          203. Qualcomm attached to its February 8, 2018 press release a copy of a letter
16    from Defendant Jacobs, addressed to Broadcom CEO Tan, which stated the following:
17          The Board has unanimously determined that your amended offer
            materially undervalues Qualcomm and falls well short of the firm
18          regulatory commitment the Board would demand given the significant
19          downside risk of a failed transaction. However, the Board is committed
            to exploring all options for maximizing shareholder value, and so we
20          would be prepared to meet with you to allow you to explain how you
            would attempt to bridge these gaps in both value and deal certainty and
21          to better understand the significant issues that remain unaddressed in
22          your proposal.

23          In the meeting, we would expect that you will be prepared to provide
            clear, specific and detailed answers to the questions below.
24
               o What is the true highest price at which you would be prepared to
25               acquire Qualcomm? Is it $82 per share or is it higher? Your
                 current proposal is inadequate as it materially undervalues
26               Qualcomm. Your proposal ascribes no value to our accretive
                 NXP acquisition, no value for the expected resolution of our
27               current licensing disputes and no value for the significant
28               opportunity in 5G. Your proposal is inferior relative to our
      SECOND AMENDED CLASS ACTION COMPLAINT                                                65
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1253 Page 70 of 146




 1                   prospects as an independent company and is significantly below
                     both trading and transaction multiples in our sector.
 2
                  o Is Broadcom willing to commit to take whatever actions are
 3                  necessary to ensure the proposed transaction closes? This is
 4                  extremely important to value preservation for our shareholders.
                    The differences in our business models expose the Company to
 5                  significant customer and licensee risk between signing and
                    closing an agreement. It is indisputable that there are significant
 6                  regulatory hurdles in your proposed transaction. It is also
                    indisputable that if Qualcomm entered into a merger agreement
 7                  and, after an extended regulatory review period the transaction
 8                  did not close, Qualcomm would be enormously and irreparably
                    damaged. If you are not willing to agree to do whatever is
 9                  necessary to ensure a transaction closes, we will need you to be
                    extremely clear and specific about exactly what actions you
10                  would refuse to take, so that we can properly evaluate the risk to
11                  Qualcomm’s shareholders.

12          We have a number of other important questions, which we can discuss
            at our meeting. We will reach out to you to schedule the meeting.
13
14          204. That same day, Qualcomm filed a Schedule 14A with the SEC, which
15    included a copy of a letter from Mollenkopf to Qualcomm employees, discussing
16    Qualcomm’s rejection of Broadcom’s February 5, 2018 improved $82 per share
17    proposal:
18          Today we issued a press release announcing that our Board of Directors
19          unanimously rejected Broadcom’s revised proposal after determining
            that it materially undervalues Qualcomm. This proposal also falls well
20          short of the regulatory commitment we would demand given the
            significant downside risk of a failed transaction.
21
            The Board has offered to meet with Broadcom to see if it can address
22          the serious deficiencies in value and certainty in its proposal. It’s
            important to note that this does not mean that a transaction will occur.
23          The Board has a commitment to exploring all options for maximizing
24          stockholder value – this is the purpose of offering to meet with
            Broadcom.
25
26          205. The following day, February 9, 2018, Qualcomm sent an email to its
27    shareholders, which it also filed with the SEC on Schedule 14A, which stated:
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                               66
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1254 Page 71 of 146




 1          Today we announced that Qualcomm’s Board of Directors, after a
            thorough review process with its financial and legal advisors,
 2          unanimously rejected Broadcom’s revised proposal to acquire
 3          Qualcomm after determining that the proposal materially undervalues
            Qualcomm and falls well short of the firm regulatory commitment the
 4          Board would demand given the significant downside risk of a failed
            transaction. . . . The Qualcomm Board is committed to exploring all
 5          options for maximizing stockholder value and has offered to meet with
            Broadcom to see if it can address the serious deficiencies in value and
 6          certainty in its proposal.
 7
 8          206. That same day, Qualcomm filed an Investor Presentation with the SEC on
 9    Schedule 14A, wherein it represented to shareholders that Broadcom’s offer “Poses
10    Unacceptable Regulatory Risks” and “Significant regulatory uncertainty,” and that
11    “Regulatory approval [was] highly uncertain; at least [an] 18 month process.” The
12    presentation also continued to mislead investors about Qualcomm’s willingness to
13    constructively engage with Broadcom, telling investors that while Broadcom’s initial
14    proposal “so dramatically undervalued the business and carried such regulatory
15    uncertainty that engagement was not warranted,” its improved February 5 proposal,
16    “while not sufficient, . . . warranted engagement.”
17          207. Each of Defendants’ statements set forth in ¶¶ 201-206 was materially
18    false or misleading when made, or omitted material facts necessary to make the
19    statements made not misleading, because:
20          •     Defendants’ statements misled investors to believe that Qualcomm was
21          willing to engage constructively with Broadcom’s offer, and that Broadcom’s
22          actions (or lack thereof) were the main reason a negotiated solution had not been
23          reached, when behind the scenes it was working to ensure that the deal with
24          Broadcom would never happen.
25          •     Defendants’ statements that price was a major barrier to a negotiated
26          transaction misled investors to believe that the Company was willing to engage
27          at the right price when, in fact, it was actively attempting to kill the deal
28         regardless of price.
      SECOND AMENDED CLASS ACTION COMPLAINT                                               67
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1255 Page 72 of 146




 1          •      By generically referencing regulatory risks that could delay or impact the
 2          deal and alluding to antitrust concerns while withholding the fact that Qualcomm
 3          had taken affirmative steps to prevent regulatory approval by filing a unilateral
 4          voluntary notice with CFIUS before Broadcom could redomicile to the U.S.,
 5          Defendants misled investors about the true risks associated with the deal.
 6          •      Qualcomm’s request that Broadcom “agree to do whatever is necessary to
 7          ensure a transaction closes” or “be extremely clear and specific about exactly
 8          what actions you would refuse to take, so that we can properly evaluate the risk
 9          to Qualcomm’s shareholders” was misleading given that Qualcomm itself was
10          secretly taking action to ensure that the deal never closed. By failing to disclose
11          the Company’s actions to its shareholders, it deprived them of the opportunity
12          to “properly evaluate the risks.”
13          208. On February 9, 2018, Qualcomm filed an investor presentation with the
14    SEC on Schedule 14A entitled Qualcomm Sets the Record Straight on Regulatory
15    Challenges Faced by Broadcom, which discussed at length the purported regulatory
16    risks associated with the potential Broadcom transaction. While the majority of the
17    presentation focused on antitrust concerns, the presentation noted “potentially serious
18    national security concerns,” and, in the context of potential divestitures to address
19    antitrust concerns, stated that:
20          Adding to the uncertainty, Broadcom would have to identify a suitable
21          buyer that could compete in the market with equal strength to
            Qualcomm – a challenging and potentially impossible task. In addition,
22          any divestiture to a non-U.S. buyer must be approved by the Committee
            on Foreign Investment in the United States (CFIUS). The universe of
23          companies that can satisfy the concerns of both antitrust regulators
24          and CFIUS is small, if it exists at all. Broadcom’s list of potential
            buyers excludes Chinese firms in an attempt to address CFIUS
25          obstacles. However, even with assets divested elsewhere, China may
            require licensing commitments that will raise CFIUS concerns.
26
27          209. That same day, Defendants posted material to Qualcomm’s dedicated deal
28    website,   www.qcomvalue.com,       stating:   “Broadcom’s     opportunistic    proposal
      SECOND AMENDED CLASS ACTION COMPLAINT                                                 68
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1256 Page 73 of 146




 1    dramatically undervalues Qualcomm and there is significant doubt about whether it
 2    can ever be completed.”
 3          210. Each of Defendants’ statements set forth in ¶¶ 208-209 was materially
 4    false or misleading when made, or omitted material facts necessary to make the
 5    statements made not misleading, because: by generically referencing regulatory risks
 6    that could delay or impact the deal, focusing on antitrust concerns, generally referring
 7    to national security concerns, and addressing CFIUS risk in the context of antitrust
 8    divestitures – all while withholding the fact that Qualcomm had taken affirmative steps
 9    to prevent regulatory approval by filing a unilateral voluntary notice with CFIUS
10    before Broadcom could redomicile to the U.S. – Defendants misled investors about the
11    true risks associated with the deal.
12          211. On February 14, 2018, Qualcomm issued a press release entitled
13    Qualcomm Issues Statement on Meeting with Broadcom, which it also filed with the
14    SEC on Schedule 14A, which stated:
15          Qualcomm Incorporated (NASDAQ: QCOM) issued the following
16          statement after members of Qualcomm’s Board and its senior
            management team met today with Broadcom Limited (NASDAQ:
17          AVGO) to discuss Broadcom’s proposal to acquire Qualcomm: “We met
            with representatives of Broadcom for two hours earlier today, and
18          listened carefully to what they had to say. The Qualcomm Board will
            promptly meet to discuss the meeting and to determine next steps.”
19
20          212. On February 16, 2018, Qualcomm issued a press release entitled
21    Qualcomm Provides Update on Meeting with Broadcom, which it filed with the SEC
22    on Schedule 14A, including a February 16, 2018 letter that Defendant Jacobs sent to
23    Broadcom’s CEO Tan following up on Qualcomm’s February 14, 2018 meeting with
24    Broadcom. In the letter, Jacobs stated:
25          The Board remains unanimously of the view that this proposal
            materially undervalues Qualcomm and has an unacceptably high level
26          of risk, and therefore is not in the best interests of Qualcomm
27          stockholders.

28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                69
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1257 Page 74 of 146




 1          That said, our Board found the meeting to be constructive in that the
            Broadcom representatives expressed a willingness to agree to certain
 2          potential antitrust-related divestitures beyond those contained in your
 3          publicly filed merger agreement. At the same time, Broadcom
            continued to resist agreeing to other commitments that could be
 4          expected to be required by the FTC, the European Commission,
            MOFCOM and other government regulatory bodies. Broadcom also
 5          declined to respond to any questions about its intentions for the future
            of Qualcomm’s licensing business, which makes it very difficult to
 6          predict the antitrust-related remedies that might be required. In
 7          addition, Broadcom insists on controlling all material decisions
            regarding our valuable licensing business during the extended period
 8          between signing and a potential closing, which would be problematic
            and not permitted under antitrust laws.
 9
            Our Board is highly cognizant of the need to protect Qualcomm’s
10          stockholders from the considerable risks of agreeing to a transaction
11          that does not close. A breakup fee in the range proposed by Broadcom
            does not come close to compensating for those risks.
12
            While the current Broadcom proposal is unacceptable, our Board is
13          intensely focused on maximizing value for Qualcomm stockholders,
            whether through executing on its growth strategy or by selling the
14          Company. Our Board is open to further discussions with Broadcom to
15          see if a proposal that appropriately reflects the true value of Qualcomm
            shares, and ensures an appropriate level of deal certainty, can be
16          obtained. If such a proposal cannot be obtained from Broadcom, our
            Board is highly confident in Qualcomm’s ability to deliver superior
17          near- and long-term value to its stockholders by continuing to execute
            its growth strategy.
18
19          213. That same day, Qualcomm sent an email to its shareholders, which it filed
20    with the SEC on Schedule 14A, which stated, “Consistent with its commitment to
21    explore all options to maximize stockholder value, members of Qualcomm’s Board
22    and senior management team met with Broadcom on February 14, 2018, to discuss
23    whether Broadcom could address the serious deficiencies in its proposal to acquire
24    Qualcomm.”
25          214. Also on February 16, Defendant Mollenkopf sent an email to Qualcomm
26    employees, which the Company filed with the SEC on Schedule 14A, stating:
27
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                            70
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1258 Page 75 of 146




 1          As you know, last week our Board unanimously rejected Broadcom’s
            revised proposal, but agreed to meet with members of their senior
 2          management team to see if they could address the proposal’s serious
 3          deficiencies – both in terms of value and deal certainty. During the
            meeting, which took place on Wednesday, Broadcom addressed some
 4          of our regulatory concerns, but would not agree to certain
            commitments that could be required to satisfy regulators around the
 5          world. Broadcom also reiterated that $82.00 per share is its best and
            final proposal, which our Board continues to believe materially
 6          undervalues Qualcomm and presents unacceptable risk for our
 7          stockholders. We sent a letter to Broadcom earlier today articulating
            that position and that our Board is open to further discussions to
 8          address our ongoing and legitimate concerns.
 9          215. Each of Defendants’ statements set forth in ¶¶ 211-214 was materially
10    false or misleading when made, or omitted material facts necessary to make the
11    statements made not misleading, because:
12          •       Defendants’ statements misled investors to believe that Qualcomm was
13          willing to engage constructively with Broadcom’s offer, and that Broadcom’s
14          actions (or lack thereof) were the main reason a negotiated solution had not been
15          reached, when behind the scenes it was working to ensure that the deal with
16          Broadcom would never happen.
17          •       Defendants’ statements that price was a major barrier to a negotiated
18          transaction misled investors to believe that the Company was willing to engage
19          at the right price when, in fact, it was actively attempting to kill the deal
20          regardless of price.
21          •       By generically referencing regulatory risks that could delay or impact the
22          deal and focusing on antitrust concerns while withholding the fact that
23          Qualcomm had taken affirmative steps to prevent regulatory approval by filing
24          a unilateral voluntary notice with CFIUS before Broadcom could redomicile to
25          the U.S., Defendants misled investors about the true risks associated with the
26          deal.
27
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                71
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1259 Page 76 of 146




 1          216. On February 21, 2018, Qualcomm issued a press release entitled
 2    Qualcomm Issues Statement On Reduced Broadcom Proposal, which it filed with the
 3    SEC on Schedule 14A, which stated:
 4          Qualcomm Incorporated (NASDAQ: QCOM) today issued the following
            statement in response to today’s reduced proposal by Broadcom Limited
 5          (NASDAQ: AVGO) to acquire all outstanding shares of Qualcomm for
 6          $79.00 per share ($57.00 in cash and $22.00 in Broadcom stock):
            “Broadcom’s reduced proposal has made an inadequate offer even
 7          worse despite the clear increase in value to Qualcomm stockholders
            from providing certainty around the NXP acquisition. Broadcom has
 8          refused and continues to refuse to engage with Qualcomm on price. . . .
 9          The Qualcomm Board is committed to maximizing value for
            Qualcomm stockholders, whether that be through executing its growth
10          strategy or selling the company. Broadcom’s revised $79.00 per share
            proposal materially undervalues Qualcomm, fails to take into account
11          the strategic and financial benefits of acquiring NXP, and continues to
            face a long and highly uncertain path to regulatory approvals.”
12
13          217. On February 22, 2018, Qualcomm issued a press release, filed with the
14    SEC on Schedule 14A, including a February 22, 2018 letter that the Board sent to its
15    shareholders. The letter stated:
16          The members of the Qualcomm Board of Directors are firmly
            committed to maximizing value for Qualcomm stockholders. We are
17          highly confident in Qualcomm’s strategic plan and its multiple value
18          drivers. At the same time, we have seriously evaluated Broadcom’s
            proposals and explained to Broadcom – including during our meeting
19          with them on February 14 – why their proposals are inadequate. We
            remain open to continued discussions if a suitable proposal is
20          presented. To date, no such proposal has been made.
21          ....
22          By lowering its proposal to $79.00 per share, Broadcom has made an
23          inadequate proposal even worse despite the indisputable increase in
            value and certainty that Qualcomm stockholders will receive from the
24          compelling and highly accretive acquisition of NXP. Importantly,
            Broadcom has refused and continues to refuse to engage with
25          Qualcomm on price.
26          The Board unanimously believes that Broadcom’s current $79.00 per
            share proposal undervalues Qualcomm, fails to take into account the
27          strategic and financial benefits of acquiring NXP, and continues to
28          face a long and highly uncertain path to regulatory approvals.
      SECOND AMENDED CLASS ACTION COMPLAINT                                            72
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1260 Page 77 of 146




 1          Members of this Board and management met with Broadcom earlier
            this month to discuss a path to a transaction that both appropriately
 2          valued Qualcomm and provided a sufficient level of certainty around
 3          the regulatory issues. We entered the meeting with Broadcom in a
            constructive manner, seeking a price increase and engagement on
 4          issues related to transaction certainty. However, Broadcom did not
            engage on the topic of price – repeatedly stating that $82 per share was
 5          “best-and-final.”
 6          Broadcom also insisted it had to control all material decisions
            regarding our licensing business, one that has realized annual
 7          revenues exceeding $7 billion, during a lengthy regulatory process,
 8          despite the fact that this is not permitted under antitrust laws.
            Additionally, Broadcom was unwilling to agree to commitments that
 9          could be expected to be required by the FTC, European Commission,
            MOFCOM and other government regulatory bodies. Their proposed $8
10          billion reverse termination fee – which equates to only $5.40 per share
11          – does not come close to compensating our stockholders for the
            substantial value destruction likely to result if the transaction were to
12          fail to close due to regulatory issues.
13          ....
14          THE QUALCOMM BOARD IS SQUARELY FOCUSED ON
            MAXIMIZING THE VALUE OF YOUR INVESTMENT
15
            Qualcomm is well positioned to create value for stockholders over the
16          near- and long-term, particularly with a clear path to completing the
            NXP transaction. At the same time, should Broadcom present a
17          proposal that delivers superior value and sufficiently protects downside
18          risk to you, we will pursue a sale. Thus far, Broadcom has done neither.

19          218. Each of Defendants’ statements set forth in ¶¶ 216-217 was materially
20    false or misleading when made, or omitted material facts necessary to make the
21    statements made not misleading, because:
22          •      Defendants’ statements misled investors to believe that Qualcomm was
23          willing to engage constructively with Broadcom’s offer, and that Broadcom’s
24          actions (or lack thereof) were the main reason a negotiated solution had not been
25          reached, when behind the scenes it was working to ensure that the deal with
26          Broadcom would never happen.
27          •      Defendants’ statements that price was a major barrier to a negotiated
28         transaction and that “should Broadcom present a proposal that delivers superior
      SECOND AMENDED CLASS ACTION COMPLAINT                                            73
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1261 Page 78 of 146




 1          value and sufficiently protects downside risk to you, we will pursue a sale,”
 2          misled investors to believe that the Company was willing to engage at the right
 3          price when, in fact, it was actively attempting to kill the deal regardless of price.
 4          •       By generically referencing regulatory risks that could delay or impact the
 5          deal and focusing on antitrust concerns while withholding the fact that
 6          Qualcomm had taken affirmative steps to prevent regulatory approval by filing
 7          a unilateral voluntary notice with CFIUS before Broadcom could redomicile to
 8          the U.S., Defendants misled investors about the true risks associated with the
 9          deal.
10          219. On February 22, 2018, Qualcomm shared with its stockholders an article
11    published in the Competition Policy International by former senior antitrust enforcers
12    and leading antitrust experts from China, Korea, the European Union, and the United
13    States on the significant antitrust risks posed by Broadcom’s proposed takeover of
14    Qualcomm.
15          220. On February 22, 2018, Qualcomm issued a press release entitled
16    FORMER SENIOR GOVERNMENT OFFICIALS AND LEADING ANTITRUST
17    EXPERTS FROM AROUND THE WORLD DESCRIBE THE ‘MATERIAL
18    RISKS’ ASSOCIATED WITH BROADCOM’S EFFORT TO ACQUIRE
19    QUALCOMM, filed with the SEC on Schedule 14A, which stated,
20          Qualcomm Incorporated (NASDAQ: QCOM) (“Qualcomm”) today
            shared with its stockholders an article published in the Competition
21          Policy International by former senior antitrust enforcers and leading
22          antitrust experts from China, Korea, the European Union, and the
            United States (“the experts”) on the significant antitrust risks posed by
23          Broadcom’s proposed takeover of Qualcomm.
24    The press release went on to highlight Qualcomm’s key “takeaways” from the article,
25    including:
26          o Any combination between Broadcom and Qualcomm faces
27            significant antitrust risks due to their competitive positions in WiFi
              and RFFE products (among others), the potential complex and
28            difficult divestiture process with regards to separating the
      SECOND AMENDED CLASS ACTION COMPLAINT                                                   74
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1262 Page 79 of 146




 1             businesses and finding an acceptable buyer, and the potential for
               anti-trust agencies demanding significant restrictions on
 2             Broadcom’s post-merger licensing and distribution practices.
 3          o There are countless examples of regulators imposing substantial
 4            conduct remedies and the real risk posed by these conduct remedies
              generally requires deal protection for the target and its shareholders
 5            – such as a “hell-or-high-water clause” – to ensure that “a buyer
              cannot walk away from the deal at any point during or after a
 6            protracted regulatory review period, particularly given the likely
              disruption caused to targets (here, Qualcomm) during such a review
 7            period.”
 8          o Based on similar complex cross-border deals, the expected
 9            regulatory approval process is likely to take 18+ months and may
              require significant and material divestitures and/or conduct
10            remedies.
11          o The proposed limitations on Qualcomm by Broadcom on how
              Qualcomm can operate its business during a potential regulatory
12            review period likely violates antitrust “gun-jumping” rules, and
13            could be subject to an investigation by the U.S. FTC.

14          221. Each of Defendants’ statements set forth in ¶ 220 was materially false or
15    misleading when made, or omitted material facts necessary to make the statements
16    made not misleading, because: by generically referencing regulatory risks that could
17    delay or impact the deal and focusing on antitrust concerns, all while withholding the
18    fact that Qualcomm had taken affirmative steps to prevent regulatory approval by filing
19    a unilateral voluntary notice with CFIUS before Broadcom could redomicile to the
20    U.S., Defendants misled investors about the true risks associated with the deal.
21          222. The following day, February 23, 2018, Qualcomm and Broadcom again
22    met to discuss Broadcom’s proposal.
23          223. On February 26, 2018, Qualcomm issued a press release entitled
24    Qualcomm Proposes Further Engagement with Broadcom on Price and Terms of
25    Possible Transaction Delivers Revised Merger Agreement That Would Provide
26    Comprehensive Path Forward on Regulatory and Closing Certainty for Qualcomm
27    Stockholders Suggests Path for Continued Engagement and Calls on Broadcom to
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                               75
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1263 Page 80 of 146




 1    Engage in Mutual Due Diligence and Price Negotiation, filed with the SEC on
 2    Schedule 14A, which stated:
 3          Qualcomm Incorporated (NASDAQ: QCOM) today announced that
            Chairman of the Board Dr. Paul E. Jacobs sent a letter on behalf of
 4          the Qualcomm Board of Directors to Hock Tan, Chief Executive
 5          Officer of Broadcom Limited (NASDAQ: AVGO), providing
            Qualcomm’s response to the second meeting between the two
 6          companies, which was held on February 23.
 7          The Qualcomm Board believes the meeting led to further progress
            toward a possible negotiated transaction on key issues other than price.
 8          The Board authorized providing Broadcom with a mark-up of
 9          Broadcom’s previously released draft merger agreement that, if agreed
            to by Broadcom, would resolve all issues between the two companies
10          other than price.
11          Broadcom reiterated in the February 23 meeting that its reduced
            $79.00 per share proposal is its best and final proposal. The Qualcomm
12          Board is unanimous in its view that each of Broadcom’s proposals,
            including its prior $82.00 per share proposal, materially undervalues
13          Qualcomm, and the Board encourages Broadcom to enter into mutual
14          due diligence and price negotiations.

15          224. The press release included a copy of Defendant Jacobs’ letter to
16    Broadcom CEO Tan. In the letter, Jacobs wrote:
17          As we are all aware, a combination of Broadcom and Qualcomm would
            represent the largest technology transaction in history and one of the
18          largest M&A transactions overall. This represents uncharted territory
19          and our Board and management are taking great care to incorporate
            an appropriate level of protections for Qualcomm stockholders in a
20          potential transaction with Broadcom.
21          We have briefed the full Board on the meeting and the current state of
            our discussions. As they have done at previous Board meetings, our
22          independent directors also met separately in an executive session,
            along with the Board’s financial and legal advisors.
23
            We appreciate the movement you have made from the draft merger
24          agreement you publicly released on February 9. We have attached our
25          mark-up of that document, which is intended to provide a
            comprehensive path forward on regulatory and deal certainty issues.
26          The path forward does not require a “hell or high water” commitment
            on the regulatory front, but still provides the appropriate level of
27          protection to Qualcomm stockholders commensurate with the high
28          degree of regulatory risk associated with this potential transaction. If
      SECOND AMENDED CLASS ACTION COMPLAINT                                            76
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1264 Page 81 of 146




 1          acceptable to Broadcom, this would resolve all issues between the two
            companies other than price.
 2
            While we have made progress on regulatory and other deal certainty
 3          issues, you have continued to insist that your current $79.00 per share
 4          proposal is your best and final proposal. For the reasons we have stated
            publicly to our stockholders, and privately to you in our meetings, the
 5          Qualcomm Board continues to be of the unanimous belief that each of
            your proposals, including your prior $82.00 per share proposal,
 6          materially undervalues Qualcomm. This conclusion is based on
            substantial and thorough analysis.
 7
            ....
 8
            It is the Board’s responsibility to critically analyze all of the external
 9          and internal information available to us, challenge assumptions and
10          utilize our collective experience to arrive at thoughtful and independent
            conclusions on the future value of Qualcomm. With the support of
11          management and our external advisors, we have concluded
            unanimously that an acquisition price materially higher than any of
12          Broadcom’s proposals is warranted based upon our evaluation of
13          Qualcomm’s near-term prospects and the risk-adjusted present value
            of our long-term forecasts.
14
            ....
15
            In our previous meeting on February 14, you agreed to drop your prior
16          objection to divesting any Broadcom (as opposed to only Qualcomm)
            businesses and assets as a way to facilitate regulatory approval.
17
            However, to reduce regulatory risk to an appropriate level, we made
18          two additional proposals in our February 23 meeting:
19          • We asked Broadcom to agree to any conduct remedies and other
              remedies that may be imposed by regulators that would not have a
20            material adverse effect on the combined company (after
21            divestitures).

22          • We proposed a reverse termination fee of 9% of enterprise value,
              payable if a potential transaction is terminated other than due to a
23            breach of the agreement by Qualcomm or our failure to obtain
              stockholder approval. . . .
24
            We believe these commitments and our other changes to the merger
25          agreement would provide acceptable risk protection to Qualcomm
26          stockholders, and we therefore would no longer ask Broadcom to make
            a “hell or high water” commitment.”
27
            ....
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                              77
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1265 Page 82 of 146




 1          The Qualcomm Board and management team are committed to
            exploring fully with Broadcom whether a negotiated transaction that is
 2          in the best interests of Qualcomm stockholders is achievable.
 3          Accordingly, we propose the following next steps:

 4          1.     Finalize non-price terms: We welcome your review of the mark-
            up of the merger agreement we have provided you and propose that we
 5          or our representatives meet to address any remaining issues and
            finalize the language.
 6
            2.     Execute NDA and begin bilateral due diligence: Mutual due
 7          diligence will inform our discussions on price. We appreciate that we
 8          have differences in our views on value and that ours is based upon
            significantly more information than the public data you now have at
 9          your disposal. Therefore, we propose entering into a non-disclosure
            agreement and beginning bilateral due diligence, given the large
10          amount of Broadcom stock included in your proposal and to provide
11          more granular details on our views on value. We are delivering a
            proposed NDA to your counsel.
12
            3.     Agree on approach to provide information on licensing business:
13          You have repeatedly declined to disclose your plan to change
            Qualcomm’s licensing business because you think such disclosure
14          could pose issues under antitrust laws. Although we believe Broadcom
15          is free to disclose this information, we are willing to jointly select a law
            firm with antitrust expertise that you would fully brief on your licensing
16          plans. This firm would then provide Qualcomm the information which
            it considers permissible under antitrust law.
17
            4.     Arrange meeting focused on price: Having now addressed the
18          regulatory and certainty issues in principle, we propose arranging a
19          meeting – as soon as mutually convenient for both parties – focused on
            price, should Broadcom be willing to engage on the topic.
20
            Tom Horton, in his capacity as Presiding Director (lead independent
21          Director), will continue to lead Qualcomm in negotiations with
            Broadcom, with the goal of determining whether there is a mutually
22          beneficial transaction to be done between our two companies. We look
23          forward to your reply.

24    Qualcomm also attached to the press release its proposed markup of Broadcom’s
25    proposed agreement and plan of merger.
26          225. Qualcomm filed a same-day Schedule 14A with the SEC including an
27    email from Defendant Mollenkopf to Qualcomm’s employees.                  In the email,
28    Mollenkopf stated:
      SECOND AMENDED CLASS ACTION COMPLAINT                                                78
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1266 Page 83 of 146




 1          Last Friday, members of Qualcomm’s Board and management team
            met again with representatives from Broadcom to discuss Broadcom’s
 2          takeover proposal. After Friday’s meeting, Qualcomm’s Board,
 3          consistent with its commitment and obligation to explore all
            opportunities to maximize value for stockholders, discussed the
 4          meeting and the current state of our engagement with Broadcom.
 5          226. Also on February 26, Qualcomm issued a press release entitled
 6    Qualcomm Calls on Broadcom to Stop Misleading Stockholders and Negotiate in
 7    Good Faith, filed with the SEC on Schedule 14A, which responded to a same-day
 8    Broadcom press release as follows:
 9          Qualcomm Incorporated (NASDAQ: QCOM) today responded to
            Broadcom Limited’s (NASDAQ: AVGO) misleading comments
10          regarding Qualcomm’s engagement with Broadcom in connection with
11          its proposal to acquire Qualcomm:

12          “The latest statement issued by Broadcom is disingenuous and clearly
            intended to create a false impression about Qualcomm’s level of
13          engagement. In fact, Qualcomm has repeatedly attempted to engage
            with Broadcom on issues including price, including at meetings on
14          February 14 and February 23. In each of those meetings, Broadcom
15          has refused to engage on price.

16          Earlier today, Qualcomm made a comprehensive proposal that
            addresses regulatory and other merger agreement issues in order to
17          clear the way for a price discussion with Broadcom. The ball is in
            Broadcom’s court to let us know whether it is willing to engage with
18          us. Qualcomm’s Board remains unanimous in its view that
            Broadcom’s current offer of $79.00 per share, as well as the previous
19          offer of $82.00 per share, materially undervalues the company.
20          Broadcom’s statements about Qualcomm considering moving the date
21          of its annual meeting are false. Qualcomm has no intention of delaying
            the annual meeting and made that clear to Broadcom during our
22          February 23 meeting.”
23          227. The following day, February 27, 2018, Qualcomm provided Broadcom a
24    proposed non-disclosure agreement, which it filed with the SEC on Schedule 14A.
25          228. That same day, Qualcomm filed with the SEC on Schedule 14A a White
26    Proxy Card vote reminder, which stated, “Qualcomm’s Board of Directors is
27    committed to evaluating ALL opportunities to maximize value for stockholders –
28    whether through continued execution of our growth strategy or by selling the
      SECOND AMENDED CLASS ACTION COMPLAINT                                     79
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1267 Page 84 of 146




 1    Company. To that end, we are open to constructively engaging with Broadcom and
 2    will continue to act in your best interests.”
 3          229. Each of Defendants’ statements set forth in ¶¶ 223-226 and 228 was
 4    materially false or misleading when made, or omitted material facts necessary to make
 5    the statements made not misleading, because:
 6          •       Defendants’ statements misled investors to believe that Qualcomm was
 7          willing to engage constructively with Broadcom’s offer, and that Broadcom’s
 8          actions (or lack thereof) were the main reason a negotiated solution had not been
 9          reached, when behind the scenes it was working to ensure that the deal with
10          Broadcom would never happen.
11          •       Defendants’ statements that price was a major barrier to a negotiated
12          transaction misled investors to believe that the Company was willing to engage
13          at the right price when, in fact, it was actively attempting to kill the deal
14          regardless of price.
15          •       By generically referencing regulatory risks that could delay or impact the
16          deal and focusing on antitrust concerns while withholding the fact that
17          Qualcomm had taken affirmative steps to prevent regulatory approval by filing
18          a unilateral voluntary notice with CFIUS before Broadcom could redomicile to
19          the U.S., Defendants misled investors about the true risks associated with the
20          deal.
21          •       Qualcomm’s statement that it “has no intention of delaying the annual
22          meeting” was misleading, given that it had asked CFIUS to stop the vote from
23          occurring altogether.
24          230. In a Schedule 14A filed with the SEC on March 1, 2018, Qualcomm
25    included a same-day letter from the Board to the Company’s shareholders. The letter
26    included the following statements:
27
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                80
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1268 Page 85 of 146




 1          Qualcomm’s Board remains unanimous in its view that Broadcom’s
            current offer of $79.00 per share, as well as the previous offer of $82.00
 2          per share, materially undervalues the company. Similarly, Broadcom’s
 3          initial offer of $70.00 per share was so low that it did not merit
            engagement. We determined it was in the best interests of stockholders
 4          to wait for a substantially improved offer – which after several months
            did eventually come on February 5. The Board undertook a thorough
 5          and in-depth process in reviewing the offers and did so through the lens
            of maximizing long-term stockholder value. . . . Since evaluating and
 6          subsequently rejecting the $82 per share offer on February 8,
 7          Qualcomm has repeatedly and genuinely attempted to engage with
            Broadcom on issues including price, regulatory and other closing
 8          certainties, including most recently at meetings on February 14 and
            February 23. In each of those meetings, Broadcom refused to engage
 9          in good faith. It instead reiterated its “best and final” stance which it
10          established prior to our first meeting, despite our attempts to find a path
            to a deal that makes sense for Qualcomm stockholders. Broadcom’s
11          refusal to outline its proposal and the future direction of Qualcomm’s
            licensing business also raises significant issues from a value and
12          regulatory perspective.
13          All three items – price, closing certainty and the licensing business –
            are critical to the Board’s evaluation of Broadcom’s proposal, and
14          without a meaningful discussion or an agreement on these items, the
15          Qualcomm Board believes it is not in the best interest of Qualcomm’s
            stockholders to elect Broadcom’s nominees. The Qualcomm Board of
16          Directors remains ready to engage with Broadcom on these issues both
            before and after the March 6 stockholder meeting.
17
18          231. Each of Defendants’ statements set forth in ¶ 230 was materially false or
19    misleading when made, or omitted material facts necessary to make the statements
20    made not misleading, because:
21          •     Defendants’ statements misled investors to believe that Qualcomm was
22          willing to engage constructively with Broadcom’s offer, and that Broadcom’s
23          actions (or lack thereof) were the main reason a negotiated solution had not been
24          reached, when behind the scenes it was working to ensure that the deal with
25          Broadcom would never happen.
26          •     Defendants’ statements that price was a major barrier to a negotiated
27          transaction misled investors to believe that the Company was willing to engage
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                               81
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1269 Page 86 of 146




 1          at the right price when, in fact, it was actively attempting to kill the deal
 2          regardless of price.
 3          •       By generically referencing regulatory risks that could delay or impact the
 4          deal and focusing on antitrust concerns while withholding the fact that
 5          Qualcomm had taken affirmative steps to prevent regulatory approval by filing
 6          a unilateral voluntary notice with CFIUS before Broadcom could redomicile to
 7          the U.S., Defendants misled investors about the true risks associated with the
 8          deal.
 9    VI.   ADDITIONAL SCIENTER ALLEGATIONS
10          232. As alleged herein, Defendants knew or recklessly disregarded that the
11    public documents and statements issued or disseminated in the name of the Company
12    were materially false and misleading and that such statements or documents would be
13    issued or disseminated to the investing public. Defendants, by virtue of: (i) their receipt
14    of information reflecting the true facts regarding Qualcomm’s intentions to block
15    Broadcom’s bid through CFIUS; (ii) their control over, and/or receipt and/or
16    modification of Qualcomm’s allegedly materially misleading statements and
17    omissions; and (iii) their senior leadership roles at the Company, which made them
18    privy to confidential information concerning Qualcomm and its intentions and efforts
19    with regard to the Broadcom proposal, each participated in the fraudulent scheme
20    alleged herein.
21          A.      Defendants Were Each Deeply Engaged in Merger Negotiations and
                    Qualcomm’s Response to the Broadcom Proposal, Such That Each
22                  Was Aware of and Involved in Qualcomm’s Unilateral Request for
23                  CFIUS Review and Its Purpose

24          233. As set forth in ¶¶ 38-42, and as further detailed below, each Individual
25    Defendant was a senior member of leadership at Qualcomm and was intimately
26    familiar with the details of Broadcom’s merger proposals as well as a participant in
27    Qualcomm’s discussions regarding actions taken in response to that proposal. Indeed,
28    not only was the proposed takeover of fundamental importance to the Company during
      SECOND AMENDED CLASS ACTION COMPLAINT                                                   82
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1270 Page 87 of 146




 1    the Class Period, it was also set to be the “biggest technology acquisition ever” (¶ 57).
 2    Due to the importance of the potential acquisition to the very existence of Qualcomm,
 3    as well as each Individual Defendant’s integral involvement in the Company’s
 4    purportedly “extensive” discussion and “rigorous and thorough” review of Broadcom’s
 5    proposals – including with its external legal and financial advisors – it can readily be
 6    inferred that each knew of Qualcomm’s January 2018 decision to unilaterally contact
 7    CFIUS about Broadcom’s proxy contest and to seek CFIUS review of the deal.
 8          234. As set forth below, based on their central involvement in the evaluation,
 9    negotiation, and rejection of Broadcom’s proposals, it is reasonable to infer each
10    Individual Defendant was aware of (1) Qualcomm’s decision to lobby for CFIUS
11    review and rejection of Broadcom’s proposed takeover, and (2) that they had not told
12    investors the entire truth in making the public statements alleged in supra Section V.
13    If the Individual Defendants were not direct participants in Qualcomm’s secret,
14    unilateral, and pre-deal submission to CFIUS on January 29, 2018, as well as in the
15    numerous follow-up phone calls, emails, and meetings with Qualcomm representatives
16    over the course of the following month, then at a minimum, they directly supervised
17    the employees who were. As direct supervisors of the employees who participated in
18    Qualcomm’s secret, unilateral, and pre-deal submission to CFIUS, the Individual
19    Defendants either knew about Qualcomm’s aggressive attempts to obtain CFIUS
20    review of Broadcom’s proxy contest, or were deliberately reckless in not knowing
21    those efforts.
22                 1.    Mollenkopf
23          235. As the Company’s CEO, Qualcomm’s bylaws conferred Mollenkopf with
24    responsibility for the “general supervision, direction and control of the business and
25    the officers of the Corporation.” It is thus not surprising that Mollenkopf was one of
26    the first individuals approached by Broadcom’s representative about a potential
27    combination between Broadcom and Qualcomm, attending meetings with Broadcom
28    CEO Tan and director Kenneth Hao on August 4, 2016 and again on September 6,
      SECOND AMENDED CLASS ACTION COMPLAINT                                    83
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1271 Page 88 of 146




 1    2016. In early 2017, Tan called Mollenkopf directly to again express Broadcom’s
 2    interest in merging with Qualcomm, a matter Mollenkopf initially dismissed but later
 3    stated he would consider. On November 5, 2017, Tan reached out to Mollenkopf to
 4    inform Qualcomm of Broadcom’s intent to make a bid for Qualcomm. Tan called and
 5    left a voicemail and texted Mollenkopf on November 13, 2017, to further discuss
 6    Broadcom’s proposal. Mollenkopf received additional correspondence regarding the
 7    merger proposal directly from Tan on December 4, 2017, and again met with
 8    Broadcom’s representatives on February 14, 2018, and February 23, 2018, for further
 9    discussion of Broadcom’s proposal.
10          236. Further, as a member of the Board of Directors, Mollenkopf received each
11    of Broadcom’s official communications concerning its attempt to acquire Qualcomm,
12    was present at the Board meetings in which Qualcomm’s response was discussed (there
13    were at least nine such by February 9, 2018), and voted to reject each of Broadcom’s
14    offers. As such, Qualcomm could not have unilaterally initiated the secret CFIUS
15    review – designed to operate as a “poison pill” to prevent the merger – without
16    Mollenkopf’s knowledge and approval.
17          237. Mollenkopf was also directly involved in discussions with CFIUS
18    members. For example, on February 20, 2018, the same day that Qualcomm’s Board
19    told investors that “[w]e remain open to continued discussions if a suitable proposal is
20    presented,” Mollenkopf met with CFIUS Chair and Treasury Secretary Steven
21    Mnuchin.
22          238. In fiscal year 2017, Mollenkopf received approximately $11.6 million in
23    his role as CEO.
24                 2.    Rosenberg
25          239. Defendant Rosenberg was Qualcomm’s Executive Vice President-
26    General Counsel during the Class Period. In that role, Rosenberg was “responsible for
27    overseeing Qualcomm’s worldwide legal affairs including litigation, intellectual
28    property and corporate matters. Qualcomm’s Government Affairs, Internal Audit and
      SECOND AMENDED CLASS ACTION COMPLAINT                                          84
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1272 Page 89 of 146




 1    Compliance organizations also report[ed] to him.” Rosenberg would thus have had
 2    direct insight into – if not ultimate approval over – the Company’s hiring of external
 3    legal counsel to assist with the Broadcom proposal and on CFIUS issues and
 4    knowledge of the information provided to CFIUS about the Broadcom proposal.
 5          240. Rosenberg was also the Corporate Secretary, and in such capacity
 6    attended the Company’s Board meetings, including those during which the Broadcom
 7    proposals were discussed. In addition to attending relevant Board meetings, Rosenberg
 8    was also a Qualcomm representative at a meeting with Broadcom to discuss a potential
 9    transaction on February 14, 2018. Accordingly, Qualcomm could not have unilaterally
10    initiated the secret CFIUS review – designed to operate as a “poison pill” to prevent
11    the merger – without Rosenberg’s knowledge and approval.
12                3.     Jacobs
13          241. Defendant Jacobs was Qualcomm’s Executive Chairman and Chairman
14    of the Board during the Class Period, as well as the Company’s former CEO and the
15    son of its co-founder, Irwin Jacobs. As Executive Chairman, Jacobs presided over
16    Board meetings but also served in an executive management capacity. During fiscal
17    year 2017, Jacobs received approximately $9.3 million in compensation from
18    Qualcomm.
19          242. Not only did Jacobs speak for the Board in communications with
20    Broadcom and Hock Tan about a potential acquisition (e.g., ¶¶ 137, 157-159), he also
21    was one of the Qualcomm representatives at the in-person meetings with Broadcom on
22    February 14, 2018, and February 23, 2018. Given Jacobs’ role at the Company in
23    general and in the merger negotiations in particular, Qualcomm could not have
24    unilaterally initiated the secret CFIUS review – designed to operate as a “poison pill”
25    to prevent the merger – without his knowledge and approval.
26                 4.    Horton
27          243. Defendant Horton was the Presiding/Lead Independent Director at
28    Qualcomm during the Class Period, as well as a member of the Board’s Governance
      SECOND AMENDED CLASS ACTION COMPLAINT                                        85
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1273 Page 90 of 146




 1    Committee.    In addition to attending the Board meetings at which Broadcom’s
 2    proposals were discussed and responses evaluated, Horton’s role as Presiding Director
 3    required him to act as the principal liaison between the independent directors, the
 4    Chairman, and the Chief Executive Officer; collaborate with the Chairman and the
 5    Chief Executive Officer, as well as independent directors, in developing agendas for
 6    Board meetings; and coordinate with independent directors and management to affirm
 7    that appropriate briefing materials were provided to directors sufficiently in advance
 8    of Board meetings to allow for proper preparation and participation in meetings.
 9          244. As stated in Defendant Jacobs’ February 26, 2018 letter to Hock Tan,
10    Horton was responsible for leading Qualcomm in negotiations with Broadcom. For
11    example, Horton represented Qualcomm at meetings with Broadcom to discuss a
12    potential transaction on February 14, 2018, and February 23, 2018, in addition to
13    attending at least nine Board meetings addressing Broadcom’s proposals prior to that
14    point. The following week, on February 20, 2018, Horton held himself out as fully
15    knowledgeable about the deal, speaking publicly about Broadcom’s proposals on an
16    episode of CNBC’s “Squawk on the Street” and asserting that “regulatory certainty has
17    not been sufficiently met.”    Given Horton’s role position as lead negotiator in
18    negotiations with Broadcom, Qualcomm could not have unilaterally initiated the secret
19    CFIUS review – designed to operate as a “poison pill” to prevent the merger – without
20    his knowledge and approval.
21          B.     The Unprecedented Nature of Defendants’ Actions Supports an
22                 Inference of Scienter

23          245. Defendants understood that secret, unilateral, pre-deal requests for CFIUS
24    review of a proposed transaction were, as a former CFIUS member later put it,
25    “Halley’s Comet unusual.” As explained in ¶¶ 103-113, typically both parties to a deal
26    seek CFIUS approval jointly, and only after they have reached a binding agreement.
27    In Qualcomm’s case, not only did it covertly file for CFIUS review and argue against
28    approval of any transaction, but it also hid that fact from Broadcom throughout the
      SECOND AMENDED CLASS ACTION COMPLAINT                                            86
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1274 Page 91 of 146




 1    companies’ negotiations. It was not until CFIUS revealed that Qualcomm had
 2    initiated the review in its March 5, 2018 Interim Order that an outraged Broadcom
 3    became aware that Qualcomm intended to use CFIUS review as a de facto poison pill.
 4          246. Qualcomm’s unilateral initiation of CFIUS review was also highly
 5    unusual in that it was done before the parties even had a deal agreement for the
 6    Committee to review. The move was so unprecedented, in fact, that The Wall Street
 7    Journal reported on March 1, 2018, that members of CFIUS were debating internally
 8    whether or not they even had the right to subject the proposed transaction to scrutiny
 9    before a deal was officially reached.8 Further highlighting the rarity of such actions,
10    Covington & Burling’s website now touts media coverage identifying Qualcomm’s
11    early and defensive CFIUS filing as “an ‘extraordinary intervention’ using ‘an unusual
12    strategy.’”
13          247. Because of the novelty of Qualcomm’s use of CFIUS review as a takeover
14    defense, investors had no expectation that Defendants would take such an action, and
15    Defendants knew as much when making their materially misleading statements alleged
16    in supra Section IV.     Defendants knew, for example, when repeatedly making
17    statements suggesting that they were “open” to reaching an agreement with Broadcom
18    (¶¶ 212, 214, 217, 228), that they had in fact lobbied politicians and submitted detailed
19    argument to CFIUS urging it to halt the deal on national security grounds. Such actions
20    directly contradicted Defendants’ repeated affirmations to Qualcomm shareholders
21    throughout the Class Period that they were negotiating in good faith with Broadcom to
22    determine if a deal could be reached at a fair price.
23
24
25
26    8
             See Kate O’Keefe, Ted Greenwald, Stu Woo, Broadcom’s Bid for Qualcomm
27    Ignites Debate Within Administration, The Wall Street Journal (Mar. 1, 2018,
      4:12 PM), https://www.wsj.com/articles/broadcoms-bid-for-qualcomm-ignites-debate
28    -within-administration-1519938656.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                 87
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1275 Page 92 of 146




 1          C.      Defendants Were Motivated to Conceal Qualcomm’s Unilateral Pre-
                    Deal CFIUS Submission
 2
                    1.    Defendants Knew They Would Lose a Proxy Contest to
 3                        Broadcom
 4          248. Defendants desperately did not want Broadcom to acquire Qualcomm, but
 5    with no other poison pill to bring to bear, knew that they would lose control of the
 6    Company if the Broadcom proxy contest were allowed to proceed to a vote. The
 7    Company had performed poorly over the past several years, with net income plunging
 8    57% in fiscal year 2017, high-profile lawsuits with Apple, Samsung, and government
 9    investigations in several countries regarding its allegedly illegal business practices and
10    antitrust violations driving up costs and generating negative publicity and billions of
11    dollars in fines. ¶¶ 2-3, 45-51. Media and market analysts reported concerns with
12    current Qualcomm performance and leadership9 and skepticism that Qualcomm
13    management could fend off a slate of qualified Broadcom directors, e.g.:
14               • Morningstar Equity Research, November 3, 2017: “We view
                   Qualcomm’s stewardship of shareholder capital as Standard. . . .
15                 Qualcomm’s ability to navigate the numerous regulatory challenges has
16                 had its share of ups and downs under Mollenkopf. . . . Additional inquiries,
                   especially in South Korea and the U.S., also lead us to question whether
17                 management can appropriately steer Qualcomm through troubled waters.”
18               • Bloomberg, November 3, 2017 (quoting Sanford Bernstein & Co.): “A
                   change of management at Qualcomm might help resolve the dispute with
19                 Apple more quickly, and thereby make Qualcomm’s licensing and chip
20                 businesses more valuable[.]”

21               • RBC Capital Markets, November 13, 2017: “[C]an QCOM management
                   that has overseen severe underperformance and been unable to resolve
22                 key disputes turn the ship or do shareholders put faith in Hock and take
                   the exit? At the right price ($80?) we think investors would choose the
23                 AVGO option.”
24
25    9
             As reported by The New York Times, Defendant Jacobs in particular was
      associated with some of Qualcomm’s largest failures, “including a plan for broadcast
26    cellular technology called Mediaflo and a technology for mobile-device displays called
27    Mirasol.” Don Clark, Qualcomm’s Ex-Chairman to Leave Amid Plans to Buy
      Company, The New York Times (Mar. 16, 2018), https://www.nytimes.com/2018/
28    03/16/technology/qualcomm-taking-company-private.html.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                  88
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1276 Page 93 of 146




 1              • William Blair, December 11, 2017: “In our opinion, Broadcom is
                  winning the battle to get shareholders on its side by controlling the
 2                narrative and portraying Qualcomm as unwilling to negotiate. . . . We
 3                reiterate our belief that Broadcom will ultimately be successful in its
                  pursuit of Qualcomm.”
 4
 5          249. At the same time, Broadcom’s proposal was attractive to many investors,
 6    as demonstrated by the 12.71% bump in Qualcomm’s stock price when Bloomberg
 7    reported rumors of a potential Broadcom bid on November 3, 2017.                  Indeed,
 8    Broadcom’s original proposal represented a price premium for shareholders of almost
 9    30%, an amount that increased to 44% by the time Broadcom issued its final proposal
10    for $79 per share. Broadcom had also been extremely successful over the preceding
11    years, increasing its stock price approximately 350%; it thus presented an attractive
12    alternative to Qualcomm’s continued lackluster performance.
13          250. Then, as the March 6, 2018 shareholder meeting approached, Defendants
14    received still further indication that Broadcom’s bid was likely to succeed. Shareholder
15    advisory services Glass Lewis and ISS recommended that investors elect the majority,
16    if not all, of Broadcom’s slate of directors. Early shareholder vote totals indicated that
17    stockholders were likely to vote for a majority of Broadcom’s nominees, and
18    TechCrunch reported that Mollenkopf and Jacobs received the fewest early votes of
19    any of the director nominees. ¶¶ 191-193.
20          251. Still, Defendants knew that if shareholders found out they were attempting
21    to shut down the popular and potentially lucrative deal, the proxy contest would be
22    even more likely to go Broadcom’s way. Management sponsorship (or initiation) of
23    takeover defenses is important to and disfavored by investors, as such defenses are
24    often designed to entrench current management at the expense of investors’
25    preferences. And as discussed in infra Section VII.A, research has shown that the
26    existence of management-sponsored takeover defenses at a company is correlated with
27    lower shareholder value. Defendants knew the issue was important to investors from
28    their experience at Qualcomm and other publicly-traded companies: first, Qualcomm’s
      SECOND AMENDED CLASS ACTION COMPLAINT                                            89
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1277 Page 94 of 146




 1    previous takeover defense mechanism – its Rights Agreement – was not renewed in
 2    2015 as part of shareholder-negotiated reforms, while all of the Defendants held
 3    prominent management roles; and second, the SEC and Delaware law (under which
 4    Qualcomm is incorporated) have also long recognized that full disclosure of the
 5    purposes and effects of defensive measures is of actual significance to shareholders.
 6          252. As Dow Jones Institutional News explained on March 6, 2018, upon
 7    discovery that Qualcomm had filed for CFIUS review, “this latest gambit in
 8    Broadcom’s hostile bid for Qualcomm could end up creating more votes to change
 9    directors and undermining the credibility of Qualcomm management[.]” (¶ 177).10 In
10    sum, Defendants understood that with no traditional “poison pill” available to
11    Qualcomm to prevent a takeover, they needed a creative approach to ensure the
12    imminent proxy contest did not happen – and they could not let shareholders find out
13    about their maneuvering behind closed doors.
14                 2.    Defendants Knew That Initiation of CFIUS Review Would
                         Delay a Vote on Broadcom’s Director Nominations, If Not
15                       Halt the Deal Altogether
16          253. Defendants understood that initiating a pre-acquisition agreement CFIUS
17    review presented their best opportunity to prevent Broadcom’s takeover via proxy
18    contest. Broadcom had announced an intention to redomicile to the United States in
19    November 2017, and announced on January 22, 2018, that it expected to complete the
20    redomiciliation process by May 6, 2018.             Once Broadcom completed its
21    redomiciliation to the United States, there was no guarantee that it would be subject to
22    CFIUS review at all, as it would no longer be a foreign company. Indeed, Defendants
23
24
25    10
             Of course, this is ultimately what happened when it was revealed that Qualcomm
      had filed for CFIUS review. On March 15, 2018, ISS recommended that Qualcomm
26    shareholders still vote for Broadcom’s slate of directors – even though the deal was
27    blocked – as a symbolic vote of protest against Qualcomm management’s actions.
      ¶ 194. Ultimately, the majority of Qualcomm’s unopposed incumbent directors failed
28    to receive a majority of shareholders’ votes, including Mollenkopf. ¶ 195.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                90
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1278 Page 95 of 146




 1    knew that the market did not believe that CFIUS was a real risk for this reason; both
 2    financial analysts and media outlets were reporting as much. ¶¶ 11-12, 117-123.
 3          254. By filing unilaterally and heavily lobbying for CFIUS review, Defendants
 4    were able to draw the attention of CFIUS, the Trump administration, and members of
 5    Congress to the transaction and ultimately persuade them to block the deal. Defendants
 6    were desperate to obtain CFIUS review because they understood that even if CFIUS
 7    review did not result in the deal being blocked altogether (their ideal result), CFIUS
 8    review could still prevent the Company’s stockholder meeting scheduled for March 6,
 9    2018 – at which stockholders would decide Broadcom’s proxy contest – from going
10    forward. Defendants hoped that with the extra time they might be able to turn
11    shareholder sentiment against a Broadcom deal.
12          255. Further supporting an inference that Defendants purposely sought to use
13    early CFIUS review to block Broadcom’s takeover bid is that, less than a day after
14    Qualcomm received CFIUS’s March 5 Interim Order delaying the March 6, 2018
15    meeting by 30 days, CFIUS modified its order. Rather than simply postponing the
16    meeting, which would have required Qualcomm to stop accepting and counting proxies
17    and change the date of record for voting shareholders, CFIUS’s new order permitted
18    Qualcomm’s meeting to be opened, and then adjourned – an alteration that meant that
19    the shareholders permitted to vote would remain the same (i.e., stockholders of record
20    as of January 8, 2018) despite the delayed meeting. This in turn meant that, rather than
21    starting over with additional voters, Qualcomm’s incumbent directors would be able to
22    continue their efforts to persuade the same group of shareholders to vote against
23    Broadcom’s proposal – effectively buying themselves more time.
24          256. Finally, Covington & Burling LLP, Qualcomm’s legal counsel in its
25    CFIUS petition, has admitted that Qualcomm hired it to prevent Broadcom’s hostile
26    takeover. In an article entitled “Covington Secures Presidential Order Protecting
27    Qualcomm From Hostile Takeover” on the firm’s website, the firm touts the fact that
28    “Covington secured a U.S. Presidential order compelling Broadcom Limited to
      SECOND AMENDED CLASS ACTION COMPLAINT                                    91
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1279 Page 96 of 146




 1    ‘immediately and permanently abandon’ its proposed hostile takeover of its client
 2    Qualcomm, Inc.” Covington & Burling also admits that preventing the Broadcom
 3    takeover had been Qualcomm’s goal in seeking CFIUS review all along, describing the
 4    March 13, 2018 Presidential Order ending Broadcom’s proxy contest as “mark[ing]
 5    total victory for Qualcomm in its bid to remain an independent company.”
 6          257. Covington & Burling’s unqualified admission that Qualcomm intended to
 7    kill the deal from the start stands in dramatic contrast with Defendants’ public
 8    representations during the Class Period that it was, e.g.: “committed to exploring all
 9    options for maximizing shareholder value,” including a Broadcom transaction (¶¶ 137,
10    203); that Broadcom’s February 5, 2018 proposal “warranted engagement” and was in
11    fact being considered (e.g., ¶ 206); that as of February 26, 2018, Qualcomm was
12    willing to propose a draft merger agreement that, “if acceptable to Broadcom . . . would
13    resolve all issues between the two companies other than price” (¶¶ 157, 224); and that
14    Defendants had made “repeated[] and genuine[] attempt[s] to engage with Broadcom
15    on issues including price, regulatory and other closing certainties . . . [and their]
16    attempts to find a path to a deal” (¶¶ 169, 230).
17          D.     Defendants’ Careful Concealment Supports an Inference of Scienter
18          258. Defendants knew from their experience with Qualcomm’s previous
19    Rights Agreement shortly before the Class Period – when each of the Individual
20    Defendants already held a key position of authority at Qualcomm – what a “poison
21    pill” was, and that the availability and use of takeover defenses, like their secret,
22    unilateral, and pre-deal negotiations with CFIUS, would be material to investors. ¶ 46.
23    Defendants were also aware, given their extensive business experience and history with
24    acquisitions (see ¶¶ 38-41, 123 n.6), that once a credible takeover bid is announced,
25    the target company’s stock price is primarily a function of investors’ assessment of the
26    likelihood of the deal closing. As discussed further in infra Section VII.A, actions like
27    Defendants’ that lower the probability of deal completion (and thus lower the
28    probability of receiving a takeover offer premium) are critical to stock price and
      SECOND AMENDED CLASS ACTION COMPLAINT                                           92
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1280 Page 97 of 146




 1    investor decision making. Defendants’ careful concealment of Qualcomm’s initiation
 2    of CFIUS review from the market and its deal counterparty, despite that knowledge,
 3    supports a reasonable inference that Defendants acted with scienter.
 4          259. First, as mentioned above, Defendants failed to inform Broadcom or
 5    Qualcomm’s investors at any stage of the parties’ negotiations that it had initiated a
 6    pre-deal CFIUS review – a decision presenting a stark contrast to Defendants’ repeated
 7    professions that they were negotiating with Broadcom in good faith to see if a fair deal
 8    was achievable. As described in supra ¶¶ 25 and 172, Broadcom was stunned by the
 9    revelation of Qualcomm’s secret, unilateral, and pre-deal submission to CFIUS, stating
10    in a March 5, 2018 press release:
11          Broadcom was informed on Sunday night that on January 29, 2018,
12          Qualcomm secretly filed a voluntary request with CFIUS to initiate an
            investigation, resulting in a delay of Qualcomm’s Annual Meeting 48
13          hours before it was to take place. This was a blatant, desperate act by
            Qualcomm to entrench its incumbent board of directors and prevent its
14          own stockholders from voting for Broadcom’s independent director
            nominees.
15
16          260. Broadcom’s press release further emphasized that “[it] is critical that
17    Qualcomm stockholders know that Qualcomm did not once mention submitting a
18    voluntary notice to CFIUS in any of its interactions with Broadcom to date . . . an
19    intentional lack of disclosure – both to Broadcom and to its own stockholders.” It is
20    notable that in response to Broadcom’s condemnation of Defendants’ secret initiation
21    of CFIUS review, Qualcomm did not even attempt to refute the allegation. Instead,
22    Qualcomm’s March 5, 2018 press release responding to Broadcom’s statement
23    contained only further misdirection, mischaracterizing Broadcom’s reaction as
24    pretended “surprise” at the existence of CFIUS review (which Broadcom had known
25    about for several weeks) rather than addressing Qualcomm’s concealment of its role in
26    bringing that review about in the first place.
27
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                                93
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1281 Page 98 of 146




 1          261. Second, it is highly suspicious that although Qualcomm reached out to
 2    preeminent CFIUS-navigation lawyers Covington & Burling11 in early January 2018,
 3    and though Qualcomm prominently disclosed in numerous press releases and proxy
 4    solicitation materials12 that it had consulted with three other nationally-recognized law
 5    firms (DLA Piper, Cravath, Swaine & Moore, and Paul Weiss) in connection with the
 6    Broadcom proposal, Qualcomm notably did not publicly disclose that it was working
 7    with Covington & Burling until a firm partner appeared on the CFIUS’s March 5, 2018
 8    Interim Order.
 9          262. Third, throughout the Class Period, as described in supra Section IV, most
10    of Defendants’ statements about the “material” regulatory risks that Broadcom would
11    face in closing an acquisition of Qualcomm were deliberately generic, half-truth
12    statements about the possibility that there could be difficulty obtaining regulatory
13    approval of a Broadcom-Qualcomm transaction. The same day that Qualcomm
14    submitted a request for CFIUS review, for example, Qualcomm released a video in
15    which Defendants attempted to persuade shareholders to vote against Broadcom’s slate
16    of directors (and by proxy, Broadcom’s hostile takeover) by highlighting the claimed
17    uncertainty that the deal would be permitted to close. ¶¶ 196-199. Mollenkopf told
18    investors that “there are some questions about deal certainty and regulatory approval,”
19    and Rosenberg stated “[t]he Broadcom-proposed acquisition will be subjected to very,
20    very close scrutiny by well over a dozen potential agencies. . . . because of the
21    complexity of the two companies’ businesses, because of the enormous overlap in the
22    two companies’ technologies and businesses, and because of the global nature of our
23    businesses.” Id. In a February 9, 2018 investor presentation that Qualcomm filed with
24
25    11
             The firm had received numerous accolades for its CFIUS practice at the time
      that     Qualcomm          obtained    their   services    in     January     2018.
26    See https://www.cov.com/en/practices-and-industries/practices/regulatory-and-public
27    -policy/cfius (last visited May 6, 2020).
      12
             See, e.g., Qualcomm press releases dated February 5, 2018, February 8, 2018;
28    Schedule 14(A) filed with the SEC on February 9, 2018, at 19.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                 94
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1282 Page 99 of 146




 1    the SEC, Qualcomm told investors that though “[r]egulatory approval [was] highly
 2    uncertain; at least [an] 18 month process” and Broadcom’s initial proposal had “so
 3    dramatically undervalued the business and carried such regulatory uncertainty that
 4    engagement was not warranted,” its February 5 proposal “while not sufficient, . . .
 5    warranted engagement.” ¶¶ 141, 206. These statements gave the market the deliberate
 6    impression that Qualcomm was approaching negotiations with open minds and that the
 7    improved Broadcom proposal had reduced prior regulatory risk.           Nowhere did
 8    Qualcomm disclose it was currently engaging in secret, concerted efforts to block the
 9    deal through CFIUS.
10          263. Fourth, when Defendants did make specific statements regarding the
11    regulatory risks prophesied, they consistently misdirected investors (and Broadcom) to
12    antitrust concerns, not CFIUS approval. In a February 6, 2018 release filed on
13    Schedule 14A with the SEC entitled “Qualcomm Sets the Record Straight on
14    Regulatory Challenges Faced By Broadcom,” Qualcomm discussed the regulatory
15    risks associated with the potential transaction at length. The release gave only a
16    passing mention to “potentially serious national security concerns,” and addressed
17    CFIUS solely in the context of what Qualcomm presented as the real regulatory hurdle
18    – antitrust laws. According to Qualcomm, Broadcom would likely not be able to satisfy
19    antitrust regulators by divesting assets from a combined Qualcomm-Broadcom because
20    likely buyers would be foreign, and CFIUS would need to approve the entity that
21    Broadcom was selling to. Qualcomm notably omitted any mention that CFIUS was
22    already reviewing the potential transaction in its release – which even included a
23    section tailor-made for such a disclosure titled, “What is next from a regulatory
24    standpoint?” This was just one of many times Qualcomm emphasized antitrust
25
26
27
28
      SECOND AMENDED CLASS ACTION COMPLAINT                                              95
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1283 Page 100 of 146




  1    concerns as the basis for its assertion that a Broadcom acquisition would be unable to
  2    timely obtain the necessary approvals, if at all.13
  3          264. In sum, Defendants made a series of carefully calculated decisions to
  4    present some aspects of the regulatory risk a Broadcom acquisition faced in arguing to
  5    shareholders that they should vote for Qualcomm’s slate of incumbent directors, all the
  6    while knowing that regulatory approval and possible takeover defenses were material
  7    considerations in shareholders’ evaluation of the proposed deal. They deliberately
  8    disclosed some participants in its response to Broadcom’s proposals – all the while
  9    knowing that Qualcomm had in fact sought out highly experienced CFIUS counsel and
 10    taken affirmative steps to ensure that stringent national security review would be
 11    undertaken. Defendants, while insisting they were open to reaching a deal with
 12    Broadcom, withheld from both investors and Broadcom’s negotiation partner that
 13    Qualcomm had in fact taken an unprecedented step to shut the door on the possibility
 14    of any transaction with Broadcom closing. Accordingly, Defendants knew, or were at
 15    a minimum deliberately reckless to the fact, that they were misleading investors when
 16    they spoke of their openness to the transaction under the right price and conditions or
 17    the possibility that any deal could be reviewed or delayed, and that they had not
 18    provided material facts necessary for investors to understand the actual likelihood a
 19    deal would be able to obtain regulatory approvals.
 20    VII. LOSS CAUSATION/ECONOMIC LOSS
 21          265. Defendants’ alleged unlawful conduct caused the losses incurred by
 22    Plaintiffs and the Class. The market for Qualcomm’s common stock was open, well-
 23    developed, and efficient at all relevant times.       Throughout the Class Period,
 24    Qualcomm’s common stock traded at artificially inflated prices as a direct result of
 25
       13
             On February 22, 2018, for example, Qualcomm issued a press release titled,
 26    “Former Senior Government Officials and Leading Antitrust Experts from Around the
 27    World Describe the ‘Material Risks’ Associated with Broadcom’s Effort to Acquire
       Qualcomm,” which stated that “[b]ased on similar complex cross-border deals, the
 28    expected regulatory approval process is likely to take 18+ months[.]”
       SECOND AMENDED CLASS ACTION COMPLAINT                                               96
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1284 Page 101 of 146




  1    Defendants’ materially misleading statements and omissions of material fact, which
  2    were widely disseminated to the securities market, investment analysts, and the
  3    investing public. Plaintiffs and other members of the Class purchased or otherwise
  4    acquired Qualcomm common stock relying upon the integrity of the market price for
  5    Qualcomm’s common stock and market information relating to Qualcomm, and have
  6    been damaged thereby.
  7          266. When the relevant truth became known and/or the materialization of the
  8    risk that had been concealed by Defendants occurred, the price of Qualcomm’s
  9    common stock declined immediately and precipitously as the artificial inflation was
 10    removed from the market price of the stock, causing substantial damage to Plaintiffs
 11    and the Class. The economic loss, i.e., damage, suffered by Plaintiffs and other
 12    members of the Class was a direct result of: (i) Defendants’ misleading statements
 13    regarding the regulatory risk associated with the Broadcom deal and Qualcomm’s
 14    willingness to negotiate with Broadcom, as well as their concealment of the affirmative
 15    efforts Qualcomm had undertaken to prevent regulatory approval for the deal; and
 16    (ii) the subsequent decline in the value of Qualcomm’s common stock price as the
 17    relevant truth was revealed and/or the concealed risks materialized in a series of partial
 18    adverse disclosures on March 5, March 6, and March 12, 2018.
 19          267. As detailed below, the information disclosed on March 5, 2018, March 6,
 20    2018, and March 12, 2018, was both related to and the foreseeable consequence of the
 21    relevant truth that Defendants misrepresented and concealed from investors during the
 22    Class Period – namely, that they had undertaken a secret, highly unusual defensive
 23    measure in an attempt to get CFIUS to kill the Broadcom deal. The stock price declines
 24   immediately following the March 5, 2018, March 6, 2018, and March 12, 2018
 25   disclosures were substantially, if not wholly, caused by the revelation of the relevant
 26   truth and/or the materializations of the risks that had been concealed by Defendants’
 27   fraud. Indeed, each was statistically significant at a 95% or greater confidence level,
 28   after controlling for market and industry factors.
      SECOND AMENDED CLASS ACTION COMPLAINT                                                   97
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1285 Page 102 of 146




  1           A.     Information Regarding Hostile Takeover Bids and Defenses Is
                     Important to Investors in a Target Company
  2
  3           268. The facts surrounding Defendants’ secret Class Period defensive measure
  4    were highly material and significantly likely to alter the total mix of information
  5    available to Qualcomm investors when deciding to purchase or sell Qualcomm
  6    common stock.
  7           269. It is well-established in academic literature that a takeover bid is highly
  8    material to investors in the target company and significantly affects a target company’s
  9    stock price. This is because an acquiring company in an acquisition or hostile takeover
 10    generally offers a significant premium, or a price above the market price, for a target
 11    company’s shares.       For example, Robert F. Bruner, in APPLIED MERGERS &
 12    ACQUISITIONS, wrote that “[t]arget firm shareholders enjoy returns that are
 13    significantly and materially positive.” Bruner further summarized findings from
 14    25 academic studies, concluding that they “reveal returns that are material and
 15    significant, despite variations in time period, type of deal (merger vs. tender offer), and
 16    observation period. In short, the typical M&A deal or successful hostile takeover
 17    delivers a premium return to target firm shareholders.” Likewise, in their 2013 article
 18    in the JOURNAL OF LAW AND ECONOMICS, Matthew D. Cain and David J. Denis reported
 19    an average initial takeover premium of 36.2%.
 20           270. After a takeover offer for a target company has been announced, the
 21    principal factors influencing the target company’s stock price are: (i) the offer price;
 22    (ii) the probability that the target will actually be acquired (or get derailed by a rejection
 23    from the target or a regulator); and (iii) the probability that the bid will be increased or
 24    a better bid will emerge. With a credible bid on the table, “non-deal” information about
 25    the target company becomes less important. This is because if the offer is ultimately
 26    successful, investors will receive the bid price, rather than whatever future value would
 27    be achieved under incumbent management based on the target company’s
 28    fundamentals. As a result, “non-deal” information is only relevant to the extent the
       SECOND AMENDED CLASS ACTION COMPLAINT                                                      98
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1286 Page 103 of 146




  1    outstanding bid is expected to fail (or could cause the deal to become less likely to
  2    close).
  3          271. D’Angelo formalized these concepts in the following formula for valuing
  4    target companies once a credible takeover offer has been made:
  5                 [C]onsider the post-offer market price as a probability-weighted
                    average of the values expected to accrue to target stockholders
  6                 under different outcomes:
  7                                               PM = πAPA + (1 – πA)PS           (1)
  8                 where:
  9
 10                 PM = the open-market stock price after an offer is announced, but
 11                 before it expires,

 12                 πA = the market-assessed probability the target will ultimately be
                    acquired (by the current or another bidder),
 13
                    PA = the market’s expectation of the ultimate acquisition price
 14                 conditional on the current bid, and
 15                 PS = the post-offer expiration market price expected to obtain if
                    the target remains independent, which capitalizes target
 16                 stockholders’ expected values under all other perceived
 17                 outcomes.14

 18          272. In other words, once a takeover offer has been made for a target company,
 19    that company’s stock price is a function of investor expectations about the offer
 20    premium and the probability or likelihood that the takeover bid will be successfully
 21    completed. For that reason, while a takeover bid is outstanding, information that sheds
 22    light on the likelihood that a takeover bid will be successfully completed is highly
 23    material to investors in the target company.
 24          273. Here, information about Broadcom’s takeover bid for Qualcomm, and the
 25    likelihood of the deal closing, were unquestionably material to Qualcomm’s
 26    shareholders. News of Broadcom’s intention to bid $70 per share for Qualcomm
 27    14
           Linda Elizabeth DeAngelo, Equity Valuation and Corporate Control, 65 THE
 28    ACCOUNTING REVIEW, at p. 97 (1990) (footnote omitted).
       SECOND AMENDED CLASS ACTION COMPLAINT                                               99
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1287 Page 104 of 146




  1    leaked publicly on November 3, 2017. At that time, Broadcom’s $70 bid represented
  2    a premium of more than 27% on Qualcomm’s $54.84 November 2, 2017 closing share
  3    price. In response to this news, Qualcomm’s stock price increased by $6.97, or
  4    12.71%, to close at $61.81 on November 3, 2017.
  5          274. In addition, after controlling for market and industry factors, Qualcomm’s
  6    November 3, 2017 stock price increase was statistically significant at the 99% level,
  7    with a company-specific abnormal return of 12.32% and an abnormal dollar change of
  8    $6.76 per share. Qualcomm’s abnormal stock price increase following the news of
  9    Broadcom’s bid equated to a common equity market capitalization gain of
 10    approximately $9.96 billion.
 11          275. Market analysts also confirmed after Broadcom’s bid became public that
 12    Qualcomm’s stock price was primarily being driven by information regarding
 13    Broadcom’s offer. For example, on February 1, 2018, analyst BMO wrote that:
 14    “QCOM reported strong December quarter results, but weaker guidance, particularly
 15    on the chip side. Regardless, we believe investor sentiment is largely being driven by
 16    the pending takeover attempt by Broadcom . . . with the March 6 shareholder vote
 17    quickly approaching and that the ‘buyout offer from [Broadcom]’ was a ‘key catalyst’
 18    that ‘will overshadow most other catalysts.’”
 19          276. Given that a target company’s stock price is a function of the likelihood
 20    of the deal closing, if a target company takes actions that lower the probability of deal
 21    completion (and thus lower the probability of receiving a takeover offer premium),
 22    then those actions would be expected to lower the stock price of the target company.
 23    To the extent that those actions are concealed from the investing public – as here – the
 24    target company’s stock price becomes artificially inflated because investors are unable
 25    to properly assess the probability that the deal will be completed.
 26          277. One of the ways that hostile takeover targets can lower the probability of
 27    being acquired is through the use of hostile takeover defenses, such as poison pills or
 28    staggered boards. These hostile takeover defenses can alter the likelihood of a target
       SECOND AMENDED CLASS ACTION COMPLAINT                                             100
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1288 Page 105 of 146




  1    company being acquired, and as a result, the availability and use of these hostile
  2    takeover devices is highly material information to investors. For this reason, the SEC
  3    explicitly requires companies to disclose in proxy statements “when management
  4    sponsors anti-takeover proposals and other devices to insulate management from
  5    removal.” In Re Disclosure in Proxy & Info. Statements, SEC Release No. 15230,
  6    1978 WL 186739, at *2 (Oct. 13, 1978).
  7          278. Academic research likewise indicates that companies’ valuations are
  8    impacted by their use of hostile takeover defenses (and their resulting susceptibility to
  9    a hostile takeover attempt). This is because inefficient management can be replaced
 10    via hostile takeover, thus increasing the overall value of a poorly-run company. As an
 11    article in the Journal of Political Economy explained: “Share price, or that part
 12    reflecting managerial efficiency, also measures the potential capital gain inherent in
 13    the corporate stock. The lower the stock price, relative to what it could be with more
 14    efficient management, the more attractive the take-over becomes to those who believe
 15    that they can manage the company more efficiently. And the potential return from the
 16    successful take-over and revitalization of a poorly run company can be enormous.”
 17    Likewise, an article in the Stanford Law Review documented that when managers resist
 18    hostile takeover attempts through a staggered board takeover defense strategy,
 19    companies are able to remain independent, but at the expense of managerial
 20    entrenchment and ultimately lower value for shareholders: “Remaining independent
 21    makes shareholders worse off compared with the scenario in which the hostile bid is
 22    accepted. Furthermore, we find that [effective staggered boards] do not provide
 23    sufficient countervailing benefits in terms of increased premiums and may even
 24    provide no such benefits at all.”
 25          279. A 2017 study published in the Journal of Financial Economics similarly
 26    determined that:
 27         [F]irm value is positively associated with susceptibility to hostile
            takeovers . . . . Shareholders thus appear to value the disciplinary market
 28         for corporate control, and the secular decline in hostile takeover rates in
       SECOND AMENDED CLASS ACTION COMPLAINT                                                101
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1289 Page 106 of 146




  1          recent years could perpetuate agency problems related to
             entrenchment…To the extent that firms deploy similar defenses to thwart
  2          shareholder activism, this trend underscores the relation between
  3          takeover defenses and corporate governance.

  4    Further, the article concluded that “[t]he external threat of takeover is an important
  5    corporate governance mechanism[,]” which is “consistent with studies that show that
  6    legal environments in which managers are insulated from takeovers are associated with
  7    a negative impact on shareholder value.” As a result, firms may leverage the legal and
  8    regulatory environment to resist hostile takeovers, and these actions would be expected
  9    to have value-relevant impacts on shareholder value.” Similarly, a 2003 article in the
 10    Journal of Political Economy reported that “Corporate governance mechanisms—such
 11    as takeover threats, large shareholders, or effective boards—may reduce this moral
 12    hazard problem. For example, if managers fear a hostile takeover and the resulting job
 13    loss, they may more closely pursue shareholder interests.”
 14          280. Here, Defendants were well aware of the importance Qualcomm’s
 15    investors placed on information regarding hostile takeover defense mechanisms. For
 16    example, when the Company amended and restated its Rights Agreement which
 17    contained a poison pill hostile takeover defense on September 26, 2005, it disclosed
 18    the same to investors in a Form 8-K filed with the SEC on September 30, 2005. And
 19    in 2015, facing shareholder pressure, the Company let its shareholder Rights
 20    Agreement expire, which had until then provided Qualcomm’s directors with a poison
 21    pill to fend off hostile takeovers. Defendants contemporaneously disclosed these facts
 22    in a Form 8-K filed with the SEC on July 22, 2015.
 23          281. In addition, Defendants understood the importance shareholders placed
 24    on having control over the Board. Shortly after its poison pill expired in 2015,
 25    Qualcomm adopted a shareholder “proxy access” right, which enabled shareholders to
 26    nominate up to 20% of the Board’s directors. However, in early January 2016,
 27    shareholders further proposed expanding proxy access to 25%. Qualcomm barely
 28    managed to defeat this proposal during the 2016 annual shareholder meeting,
       SECOND AMENDED CLASS ACTION COMPLAINT                                  102
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1290 Page 107 of 146




  1    prevailing on a narrow vote only after assuring its shareholders that the 20% access
  2    right was “meaningful,” “well-considered,” and “str[uck] the appropriate balance
  3    between promoting stockholder rights and adequately protecting the best interests of
  4    all of our stockholders.”
  5          282. In sum, it is clear that information regarding Broadcom’s takeover offer
  6    for Qualcomm, and any defenses thereto, were highly material to Qualcomm’s
  7    shareholders.
  8          B.     Defendants’ Undisclosed CFIUS Hostile Takeover Defense Was
  9                 Important to Qualcomm’s Investors

 10          283. Historically, CFIUS review was not viewed as a hostile takeover defense
 11    routinely available to firms. Over the years, however, a handful of researchers have
 12    noted the potential for CFIUS review to be abused for this purpose. For example, a
 13    1993 article in The International Lawyer noted explained:
 14          ABUSE OF EXON-FLORIO AS A HOSTILE TAKEOVER DEFENSE
 15          Targets of a hostile takeover by a foreign company have attempted to
 16          invoke Exon-Florio as a defense against the takeover, an action
             sometimes referred to as the “Pentagon Ploy.” If successful in invoking
 17          Exon-Florio, the target will cause a minimum delay of thirty days and
             possibly up to ninety days if the CFIUS undertakes an investigation. Of
 18          course, if the President decides to block the takeover, the target will have
             succeeded definitively in defending against the acquisition.
 19
 20          284. Researchers have also documented how, in 1990, the Norton Company
 21    engaged in a political campaign to lobby members of Congress and manipulate the
 22    CFIUS process in the face of a hostile takeover threat:
 23
            In 1990, only two years after Exon-Florio became law, 119 members of
 24         Congress wrote to the president asking for an investigation of the UK
            firm British Tire and Rubber’s (BTR) proposed hostile acquisition of the
 25         Norton Company, based in Massachusetts. The letter stated that “we do
            not believe that any take over of Norton would be in our economic
 26         security or national security interest” (Karim 1995). These members of
 27         Congress, encouraged by Norton, suddenly changed their tune when a
            French company, Compagnie de Saint Gobain, offered Norton $15 more
 28         per share. Clearly, Norton manipulated the CFIUS process to its
       SECOND AMENDED CLASS ACTION COMPLAINT                                                103
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1291 Page 108 of 146




  1            advantage, because no one raised any national security concerns over the
               French acquisition. It is hard to imagine how a British acquisition did
  2            not. There were no national security issues with the proposed British
  3            acquisition; Norton simply did not want to be acquired by BTR, and used
               a political campaign toward CFIUS to prevent it.
  4
  5    Nevertheless, the use of CFIUS review as a hostile takeover defense is exceedingly
  6    rare.
  7            285. At the time that Broadcom’s bid for Qualcomm was launched, however,
  8    Defendants had been stripped of the Company’s poison pill defense. Defendants thus
  9    had to resort to more creative solutions to ensure their entrenchment. The result was
 10    Defendants’ January 29 unilateral CFIUS notice, as well as their continued lobbying
 11    of CFIUS and the Trump administration throughout the Class Period. In fact, news
 12    reports following the deal’s blockage indicate that Qualcomm had engaged in multiple
 13    political efforts in conjunction with its notice to CFIUS. For example, Bloomberg
 14    reported:
 15            As Broadcom’s team scrambled to get up to speed in Washington, one
               thing became quickly apparent: Qualcomm had beaten them to it. Many
 16            of the people that the company tried to hire there were already working
 17            for Qualcomm, according to two people close to Broadcom’s efforts.
               Another person familiar with the matter said that Tan [Broadcom’s CEO]
 18            had refused to spend on lobbying until it was too late. Federal lobbying
               disclosures for 2017 showing that Qualcomm spent $8.3 million, or
 19            roughly 100 times the $85,000 Broadcom spent, appear to support this
 20            theory.

 21            286. Defendants’ secret attempts to persuade CFIUS to block Broadcom’s bid
 22    constituted an undisclosed takeover defense measure akin to a poison pill. Indeed, as
 23    discussed in infra ¶ 333, once Defendants’ tactics were finally revealed, market
 24   commentators and academic researchers repeatedly described Qualcomm as having
 25   used CFIUS as an undisclosed “super poison pill,” an “antitakeover device,” and a
 26   “takeover defense against a hostile offer.”
 27            287. Defendants’ concealed CFIUS takeover defense strategy negatively
 28   impacted the probability that Broadcom’s bid for Qualcomm would be successful. This
       SECOND AMENDED CLASS ACTION COMPLAINT                                              104
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1292 Page 109 of 146




  1    information was critical to Qualcomm’s investors in evaluating the probability of
  2    Broadcom’s bid succeeding, the probability that shareholders would ultimately receive
  3    the takeover premium offered by Broadcom and, accordingly, the value of
  4    Qualcomm’s stock.
  5             C.    Defendants’ Fraud Caused Significant and Material Declines in
  6                   Qualcomm’s Stock Price

  7             288. The statistically significant stock price declines and negative market
  8    reactions to the revelations of relevant truth concealed by Defendants’ fraud on
  9    March 5, 2018, March 6, 2018, and March 12, 2018, further demonstrate the
 10    importance of this information to investors in deciding whether to buy or sell
 11    Qualcomm common stock. Indeed, following the alleged corrective disclosures,
 12    Qualcomm’s market capitalization declined by approximately $9.22 billion. See infra
 13    ¶ 338.
 14             289. Plaintiffs’ expert – Dr. Matthew D. Cain – evaluated the economic
 15    importance of Defendants’ concealed CFIUS hostile takeover defense. Dr. Cain is a
 16    Senior Fellow at the Berkeley Center for Law and Business and a Senior Visiting
 17    Scholar at Berkeley Law School, University of California. Dr. Cain delivers guest
 18    lectures, participates in academic seminars, and conducts research in various topic
 19    areas related to finance, economics, accounting, law, and business. Dr. Cain’s research
 20    focuses on a variety of topics such as empirical corporate finance, corporate
 21    governance, board independence, mergers and acquisitions, hostile takeovers,
 22    shareholder lawsuits, negotiations, financial contracting, disclosures of financial
 23    information, and shareholder activism. Dr. Cain also previously held a fellowship with
 24    the Harvard Law School Program on Corporate Governance, where he participated in
 25    research seminars and related activities. Ex. E, Declaration of Matthew D. Cain, Ph.D.
 26    (“Cain Dec.”), ¶ 1.
 27             290. Dr. Cain worked at the SEC between 2014 and 2018. During that time,
 28    Dr. Cain provided economic analysis and expert witness testimony on behalf of the
       SECOND AMENDED CLASS ACTION COMPLAINT                                        105
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1293 Page 110 of 146




  1    SEC in a wide variety of enforcement investigations, settlement negotiations, and
  2    litigated cases, including cases alleging accounting fraud, revenue recognition
  3    practices, and disclosure violations. Dr. Cain also served as an advisor to SEC
  4    Commissioner Robert J. Jackson, Jr., during which time he assisted with enforcement
  5    oversight and policymaking decisions, research, and speechwriting on a wide range of
  6    topics including securities violations, revenue recognition practices, and corporate
  7    governance issues. Additionally, while employed at the SEC as a Financial Economist,
  8    Dr. Cain continued to work on and publish academic research, and was awarded the
  9    Chairman’s Award for Economic Research. Cain Dec. ¶ 2.
 10          291. Prior to working at the SEC, Dr. Cain was an Assistant Professor of
 11    Finance at the University of Notre Dame. Dr. Cain taught courses in Mergers and
 12    Acquisitions to both undergraduate and graduate students, and also conducted
 13    empirical research on various finance, legal, accounting, and economic topics. Cain
 14    Dec. ¶ 3.
 15          292. Prior to working at Notre Dame, Dr. Cain received a Ph.D. in Finance
 16    from Purdue University in 2007. Prior to those studies, Dr. Cain worked as an analyst
 17    in Debt Capital Markets at National City Bank, where he assisted companies in raising
 18    syndicated loans and private placements of debt and equity for use in funding mergers,
 19    acquisitions, and other general corporate purposes. Cain Dec. ¶ 4.
 20          293. In addition to teaching at Notre Dame and Purdue, Dr. Cain has delivered
 21    guest lectures to undergraduate and graduate students at Vanderbilt University,
 22    Arizona State University, Cornell University, and UC Berkeley School of Law.
 23    Dr. Cain has also presented his research at numerous academic, governmental, and
 24    professional institutions. Cain Dec. ¶ 5.
 25          294. In forming his opinion regarding the economic impact of the information
 26    that Defendants misrepresented and concealed, Dr. Cain relied upon his professional
 27    experience as a capital markets analyst who assisted companies in raising financing for
 28    acquisitions, as a financial economist and advisor at the SEC who evaluated
       SECOND AMENDED CLASS ACTION COMPLAINT                                  106
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1294 Page 111 of 146




  1    companies’ disclosures of information to investors, as an academic who has taught
  2    M&A courses and published peer-reviewed research on topics including M&A, hostile
  3    takeover defenses, and investors’ reactions to new information, and as a financial
  4    economist who has testified on event studies and the impact of information on stock
  5    prices. Cain Dec. ¶ 37.
  6          295. After a thorough review of evidence from news stories, analyst reports,
  7    academic research studies, and applying his own professional experience in evaluating
  8    the importance of information in M&A negotiations and hostile takeover battles,
  9    Dr. Cain concluded that:
 10          It is my professional opinion, informed through my own academic
 11          research, teaching experience, industry experience, government
             regulatory experience, and review of the materials described throughout
 12          this declaration, that Qualcomm’s takeover defense strategy involving
             the unilateral request to CFIUS would represent value-relevant
 13          information to investors. This information would be expected to affect
 14          the probability of deal completion, the takeover premium being offered
             to Qualcomm’s shareholders, and the likelihood of those shareholders
 15          receiving such premium. Thus, it was foreseeable that the disclosure of
             this information would cause Qualcomm’s stock price to decline.
 16
 17    Cain Dec. ¶ 52.
 18          296. In reaching his conclusion, Dr. Cain explained, inter alia, that “when a
 19    company adopts a hostile takeover defense during a takeover battle, this defense would
 20    be expected to reduce the likelihood of deal success. Given the anticipated takeover
 21    premium available to the target company’s shareholders, a hostile takeover defense
 22    strategy would thus represent value-relevant information to those shareholders.” Cain
 23    Dec. ¶ 52. Likewise, that a company was leveraging CFIUS review as a hostile
 24    takeover defense strategy “would be expected to have an impact on the probability of
 25    deal completion, and thus the takeover premium to be received by target shareholders.
 26    As a result, this hostile takeover defense strategy would be important to investors in a
 27    target company, as it would be expected to impact the value of the target company’s
 28    stock price.” Cain Dec. ¶ 41. Dr. Cain concluded that here, “Qualcomm utilized the
       SECOND AMENDED CLASS ACTION COMPLAINT                                         107
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1295 Page 112 of 146




  1    CFIUS review process as a hostile takeover defense strategy,” and that this information
  2    “would have been important to Qualcomm’s investors at the time that Qualcomm first
  3    requested CFIUS review of Broadcom’s proxy solicitation process in connection with
  4    its hostile bid.” Cain Dec. ¶¶ 43-44.
  5                 1.    The March 5 and March 6, 2018 Disclosures Were a
                          Foreseeable Result of Defendants’ Fraud and Caused
  6                       Significant Declines in Qualcomm’s Stock Price
  7          297. On the evening of Sunday, March 4, 2018, Reuters reported that CFIUS
  8    had ordered Qualcomm to postpone its annual stockholders meeting by 30 days so that
  9    CFIUS could investigate Broadcom’s bid for the Company. On March 5, 2018, before
 10    trading hours, Broadcom issued a press release which disclosed that Qualcomm had
 11    “secretly filed a voluntary unilateral request for CFIUS review on January 29, 2018.”
 12    Then, during trading hours on March 5, 2018, Broadcom issued another press release
 13    which disclosed:
 14
             Broadcom was informed on Sunday night that on January 29, 2018,
 15          Qualcomm secretly filed a voluntary request with CFIUS to initiate an
             investigation, resulting in a delay of Qualcomm’s Annual Meeting
 16          48 hours before it was to take place. This was a blatant, desperate act
             by Qualcomm to entrench its incumbent board of directors and prevent
 17          its own stockholders from voting for Broadcom’s independent director
 18          nominees.

 19          It is critical that Qualcomm stockholders know that Qualcomm did not
             once mention submitting a voluntary notice to CFIUS in any of its
 20          interactions with Broadcom to date, including in the two meetings on
             February 14, 2018 and on February 23, 2018.
 21
 22          ....

 23          Broadcom reiterates that Qualcomm failed to disclose to its own
             stockholders and to Broadcom that it secretly filed a voluntary
 24          unilateral request for CFIUS review on January 29, 2018. Broadcom’s
             only correspondence with CFIUS was in response to CFIUS inquiries
 25          about Broadcom’s nomination of directors to the Qualcomm board of
 26          directors, and such requests did not reveal that Qualcomm filed to
             initiate the CFIUS review on January 29, 2018.
 27
 28
       SECOND AMENDED CLASS ACTION COMPLAINT                                              108
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1296 Page 113 of 146




  1          298. The revelation of the fact that Qualcomm had requested on January 29,
  2    2018, that CFIUS investigate Broadcom’s bid lay bare to the market that Qualcomm
  3    was actively seeking to terminate any potential transaction. On March 5, 2018, also
  4    before the market closed, Qualcomm sent a communication to its shareholders, which
  5    it included in a Schedule 14A filed with the SEC, advising that:
  6          Last night we received an Interim Order from the Committee on Foreign
             Investment in the United States (CFIUS) – an independent governmental
  7          body charged with protecting U.S. national security – requiring
             Qualcomm to delay our Annual Meeting of Stockholders, originally
  8          scheduled for tomorrow, March 6.
  9          CFIUS has instructed Qualcomm to delay our meeting and the election
             of directors to our Board to allow the agency “the ability to investigate
 10          fully Broadcom’s proposed acquisition of Qualcomm.”
 11    More specifically, Qualcomm announced that to implement the March 4, 2018 Order:
 12    “the 2018 Annual Meeting of Stockholders will be opened on March 6, 2018 at
 13    8:00 a.m. Pacific Time and immediately adjourned to April 5, 2018. There will be no
 14    voting or other matters conducted at the meeting.”
 15          299. Qualcomm also filed a same-day Current Report on Form 8-K, disclosing
 16    that it had “received an Interim Order” from CFIUS and attaching the March 4 Interim
 17    Order. The March 4 Interim Order confirmed Broadcom’s statement that Qualcomm
 18    had secretly filed a voluntary notice with CFIUS on January 29, 2018, and thus was
 19    seeking a way to terminate the transaction rather than negotiate for a fair price with
 20    Broadcom:
 21                                 INTERIM ORDER
 22                Regarding the Proposed Acquisition of Qualcomm, Inc. by
                                     Broadcom Limited
 23
                    WHEREAS the Committee on Foreign Investment in the United
 24          States (“CFIUS”) has received written notification and has initiated a
 25          review and investigation, pursuant to section 721 of the Defense
             Production Act of 1950, as amended, 50 U.S.C. § 4565 (“section 721”),
 26          of a transaction (“Transaction”) involving the takeover of Qualcomm,
             Inc. (“Qualcomm”), a company organized under the laws of Delaware,
 27          by Broadcom Limited (“Broadcom”), a company organized under the
 28          laws of Singapore;
       SECOND AMENDED CLASS ACTION COMPLAINT                                             109
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1297 Page 114 of 146




  1                WHEREAS Broadcom, pursuant to the Transaction, is engaged in
             a concerted effort to complete a hostile takeover of Qualcomm, including
  2          acquiring proxies to elect six new Directors (a majority) to the Board of
  3          Qualcomm in order to approve a Proposed Agreement and Plan of
             Merger (the “Proposed Agreement”) that Broadcom filed with the
  4          Securities and Exchange Commission (the “SEC”) on February 9, 2018,
             between Broadcom and Qualcomm;
  5
                    WHEREAS CFIUS has determined that the Transaction, as
  6          described in the notice that Qualcomm submitted to CFIUS dated
             January 29, 2018, and the agency notice submitted by the Department
  7          of the Treasury dated March 4, 2018 (together, the “Notice”), including
  8          the Proposed Agreement or any other potential merger, acquisition, or
             takeover agreement between Broadcom and Qualcomm constitutes a
  9          “covered transaction” for purposes of section 721;
 10                 WHEREAS CFIUS is undertaking a review and investigation of
             the effects of the Transaction on the national security interests of the
 11          United States, as required by section 721;
 12                 CFIUS has determined, based on information provided to, and
 13          analyses by CFIUS agencies to date, that there are national security
             risks to the United States that arise as a result of, and in connection
 14          with the Transaction, and CFIUS seeks to take necessary actions to
             provide interim protection and impose conditions that mitigate those
 15          risks pending any further action by the President, or by CFIUS, 50 U.S.C.
             §§ 4565(b)(2)(A), (l)(1)(A)[.]
 16
 17    (Some emphasis in original.)
 18          300. Among other things, the March 4 Interim Order directed that:
 19          1.1 Qualcomm’s annual stockholder meeting, including the election of
             its Board of Directors, shall be delayed from its current scheduled date
 20          of March 6, 2018, for a period of 30 (thirty) days. Qualcomm shall hold
 21          in abeyance the acceptance or count of any votes or proxies for directors,
             and shall take no action to complete the election of directors.
 22
             1.2 Qualcomm and Qualcomm’s Board of Directors, executives, and
 23          agents are, while this Order is in effect, hereby prohibited from accepting,
             or taking any action in furtherance of accepting, Broadcom’s proposed
 24          merger agreement or any other proposed merger, acquisition, or takeover
             agreement with Broadcom.
 25
 26          301. Section 2.4 of the Interim Order provided that the Order could be modified
 27    in writing by CFIUS, including upon written request from Qualcomm. The Interim
 28    Order also required Broadcom to provide CFIUS with “five business days’ notice
       SECOND AMENDED CLASS ACTION COMPLAINT                                     110
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1298 Page 115 of 146




  1    before taking any action toward redomiciliation[.]” This provision partially revealed
  2    the risk that CFIUS could render a decision on Broadcom’s bid before it could
  3    redomicile and take the transaction out of CFIUS’s jurisdiction.
  4          302. On March 6, 2018, Qualcomm filed a Current Report on Form 8-K, which
  5    disclosed the March 5 Letter that Broadcom and Qualcomm had received from the
  6    U.S. Department of the Treasury. The March 5 Letter provided additional information
  7    about Qualcomm’s involvement in CFIUS’s investigation, as well as CFIUS’s
  8    rationale for delaying the shareholder vote:
  9          On January 29, 2018, Qualcomm Incorporated (“Qualcomm”) filed a
             unilateral notice with the Committee on Foreign Investment in the
 10          United States (“CFIUS”), seeking review of Broadcom Limited’s
 11          (“Broadcom”) solicitation of proxies for the purposes of electing a
             majority of the directors of Qualcomm.
 12
             ....
 13          During the time between Qualcomm’s unilateral filing and Treasury’s
 14          agency filing, CFIUS has been communicating with both parties to
             obtain additional information to inform its decision on the appropriate
 15          path forward in regards to this matter. It was during this time, and as a
             result of these communications and additional information, that
 16          CFIUS has come to believe that Broadcom’s successful hostile
 17          takeover attempt of Qualcomm, including the related stock purchase,
             proxy contest for the election of six directors to Qualcomm’s Board as
 18          proposed and selected by Broadcom, Proposed Agreement and Plan of
             Merger, and any other potential merger between Broadcom and
 19          Qualcomm, could pose a risk to the national security of the United
             States.
 20
             CFIUS’s assessment thus far includes its review of the information
 21          submitted by Qualcomm in its unilateral voluntary notice on January
 22          29, 2018, the parties’ responses to questions posed about the potential
             transaction during the interim period, and the information provided in
 23          our multiple phone calls, emails, and meetings with representatives of
             both Qualcomm and Broadcom. In addition, our assessment includes the
 24          review of letters to CFIUS submitted by Broadcom on February 21, 2018,
 25          and March 2, 2018.

 26          303. The March 5 Letter also discussed Qualcomm in glowing terms that,
 27    market commentators later noted, “closely mimics Qualcomm’s talking points against
 28   the deal[.]”
      SECOND AMENDED CLASS ACTION COMPLAINT                                              111
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1299 Page 116 of 146




  1          304. Further demonstrating how closely CFIUS was hewing to Qualcomm’s
  2    interests, on March 5, 2018, CFIUS issued the Modification Order that altered its
  3    March 4 Interim Order to conform to Qualcomm’s disclosures. Specifically, the
  4    March 4 Interim Order required Qualcomm’s Annual Meeting to be delayed by
  5    30 days. Qualcomm, however, announced that in contravention of the March 4 Initial
  6    Order it would still open its March 6 meeting, but then would immediately adjourn the
  7    meeting until April 5, 2018, without any action. By doing so, Qualcomm was able to
  8    maintain the current record date, thus preventing turnover in the shareholders permitted
  9    to vote. CFIUS promptly modified the March 4 Interim Order to require that the March
 10    6, 2018 Annual Meeting be opened but then adjourned for 30 days without any
 11    substantive action. In doing so, CFIUS provided Qualcomm’s incumbent directors –
 12    who, as discussed below, were significantly behind in the voting count – with
 13    30 additional days to solicit proxies from additional shareholders and to change the
 14    minds of shareholders who had already entered votes against them.
 15          305. The information disclosed on March 5, 2018, and March 6, 2018, was
 16    both directly related to and a foreseeable consequence of Defendants’ concealed efforts
 17    to get CFIUS to kill Broadcom’s bid for Qualcomm. As an initial matter, the revelation
 18   of Defendants’ concealed efforts to block Broadcom’s bid was directly related to and
 19   a foreseeable consequence of Defendants’ concealment of that same information
 20   during the Class Period. Moreover, Defendants’ voluntary notice to CFIUS requested
 21   that CFIUS review Broadcom’s bid.           The disclosure that CFIUS was in fact
 22   undertaking the very review Defendants requested was, thus, directly related to and a
 23    foreseeable consequence of the information misrepresented and concealed by
 24    Defendants during the Class Period. Indeed, CFIUS cited to Defendants’ unilateral
 25    request and subsequent communications in explaining its decision.            Moreover,
 26    Defendants’ undisclosed defensive measures and CFIUS’s decision to undertake a
 27    review of Broadcom’s bid would also be expected to affect the probability of deal
 28    completion and, thus, the likelihood of shareholders receiving a share price premium.
       SECOND AMENDED CLASS ACTION COMPLAINT                                             112
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1300 Page 117 of 146




  1    Thus, it was also foreseeable that the disclosure of this information would cause
  2    Qualcomm’s stock price to decline.
  3          306. Market commentators recognized that CFIUS’s actions were directly
  4    related to Defendants’ actions. For example, The New York Times indicated that
  5    Qualcomm’s secret request was responsible for CFIUS’s involvement: “[i]n this
  6    instance, [CFIUS] . . . is taking a proactive role and investigating before an acquisition
  7    agreement has even been signed. But Qualcomm, which is based in San Diego,
  8    pushed the government to intervene.”
  9          307. In another article, The New York Times reported that:
 10          Experts said they couldn’t recall another instance of the committee’s
             intervening in a transaction that hadn't been completed, much less one
 11          that is as fluid and bitterly contested as this one.
 12          ....
 13          Broadcom had sought to pave the way for its bid by changing its
 14          headquarters to the United States . . . [and that] Broadcom argued that its
             status as a soon-to-be-American company meant the Qualcomm deal
 15          should not be subject to review by [CFIUS].
 16          Qualcomm nonetheless appealed to regulators to get involved.
 17          308. Similarly, on March 6, 2018, The Wall Street Journal reported that,
 18    “Broadcom has criticized Qualcomm for spending too much on R&D when its
 19    licensing business could be endangered. Such could ultimately prove to be the case,
 20    but as the letter from CFIUS shows, Qualcomm’s spending has at least bought some
 21    friends in the right places.” On March 7, 2018, MarketWatch reported that:
 22          While it seems like a fortuitous bit of timing for Qualcomm, it may not
             have been pure luck. In the latest volley of angry statements between
 23          the two companies, Broadcom accused Qualcomm of instigating the
             review on its own.
 24
             “Broadcom reiterates that Qualcomm failed to disclose to its own
 25          stockholders and to Broadcom that it secretly filed a voluntary unilateral
 26          request for CFIUS review on January 29, 2018,” the company said in a
             statement.
 27
 28
       SECOND AMENDED CLASS ACTION COMPLAINT                                                 113
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1301 Page 118 of 146




  1          309. Dow Jones Institutional News, in a March 6, 2018 article, focused on
  2    Qualcomm’s actions and the potential backlash:
  3          As things play out, this latest gambit in Broadcom’s hostile bid for
             Qualcomm could end up creating more votes to change directors and
  4          undermining the credibility of Qualcomm management with any new
  5          director who is ultimately elected.

  6          The problem is that this action undercuts Qualcomm’s best argument to
             shareholders in the proxy contest: The $79 per Qualcomm share offered
  7          by Broadcom is inadequate, the current board has done a good job
             pressuring Broadcom to improve its terms and current directors are in the
  8          best position to negotiate a deal if Broadcom can be convinced to make
  9          a better offer.

 10          By appearing to encourage the extraordinary order from the
             Committee on Foreign Investment in the United States, known as
 11          CFIUS, to postpone the shareholder vote on directors, Qualcomm
             could be seen as attacking its own investors’ voting rights. Among other
 12          things, that implies the company doesn’t have confidence that its
             arguments will win the day.
 13
 14          310. Media coverage from March 6, 2018, also expressed surprise at the
 15    unexpected nature of CFIUS’s actions and the resulting delay. The Deal Pipeline
 16    referred to the intervention as “quite unprecedented, given that no deal has been inked
 17    yet between Broadcom and Qualcomm . . . and the fact that Broadcom [would] soon
 18    be a U.S.-based company.” Bloomberg also reported that the “order for a delay by the
 19    government panel is unusual, since CFIUS doesn’t usually investigate before a merger
 20    is agreed upon.” The New York Times reported that “[i]t appears to be the first time
 21    the committee has intervened on a deal before it has been finalized[.]”
 22          311. Several news sources additionally reported statements from experts on
 23    CFIUS review, who agreed that the review was highly unusual. The Wall Street
 24    Journal quoted a former CFIUS member, Mario Mancuso, who called it “Halley’s
 25    comet unusual.”    The New York Times reported it spoke to experts who had
 26    “acknowledged that the national security panel’s review of Broadcom’s bid for
 27    Qualcomm was extraordinary.” The Deal Pipeline reported that “the move was met by
 28    lawyers specializing in CFIUS issues with shock and surprise . . .” and quoted
       SECOND AMENDED CLASS ACTION COMPLAINT                                     114
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1302 Page 119 of 146




  1    Clif Burns, an attorney at Bryan Cave in Washington, that he had “never seen [CFIUS]
  2    ask a company to postpone an annual meeting to conduct a review.”
  3          312. A report by The Wall Street Journal also addressed the unexpected nature
  4    of this news given Defendants’ misleading statements over the past month that they
  5    were diligently negotiating with Qualcomm: in late February, “Qualcomm appeared to
  6    be coming around to the idea of a deal. It said the two sides had been talking and
  7    making progress.” Indeed, in addition to revealing to the market the steps that
  8    Qualcomm had taken to scuttle the deal, these disclosures also made clear that
  9    Defendants’ repeated statements that they were negotiating in good faith with
 10    Broadcom were highly misleading.
 11          313. Many market commentators concluded that the disclosures of
 12    Qualcomm’s defensive measures and CFIUS’s resulting actions lowered the
 13    probability of a Broadcom deal being completed. For example, a March 7, 2018 RBC
 14    Capital Markets analyst report wrote, “[w]hile there has been constant back and forth
 15    between AVGO & QCOM, we think the CFIUS investigation and specifically details
 16    in the letter lower the probability of an AVGO/QCOM merger.” On March 6, 2018,
 17    The Wall Street Journal reported that, “Qualcomm just provided the recipe for
 18    companies trying to thwart foreign takeovers: Spend big, first on research and
 19    development, then on lawyers. . . . The letter appears to put an end to Broadcom’s
 20    chances of acquiring Qualcomm.”
 21          314. Likewise, on March 6, 2018, Macquarie Research wrote, “our base case
 22    is that either CFIUS will decline the approval or will require significant remedies that
 23    could force AVGO to walk.” The same day, The New York Times reported, “[t]he
 24    move complicates an already contentious deal and increases the likelihood that
 25    Broadcom, which is based in Singapore, will end its pursuit of Qualcomm. Such an
 26    investigation is often a death knell for a corporate acquisition.”
 27          315. As a direct and proximate result of the March 5, 2018 partial corrective
 28    disclosures and/or materialization of the foreseeable risks concealed by Defendants’
       SECOND AMENDED CLASS ACTION COMPLAINT                                           115
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1303 Page 120 of 146




  1    fraud, shares of the Company’s stock fell 1.13%, from a closing price of $64.74 on
  2    March 2, 2018, to a closing price of $64.01 on March 5, 2018. By contrast, the S&P
  3    500 actually increased by 1.1% between March 2 and 5, 2018.
  4          316. In fact, after controlling for market and industry factors, the company-
  5    specific abnormal return in Qualcomm’s stock price on March 5, 2018, was -2.49%
  6    and was statistically significant at the 95% level. In other words, the price decline in
  7    Qualcomm’s stock price on March 5, 2018, was not the result of randomness but,
  8    instead, was caused by the disclosure of Defendant’s unilateral request to CFIUS and
  9    CFIUS’s resulting actions.
 10          317. As a direct and proximate result of the March 6, 2018 partial corrective
 11    disclosures and/or materialization of the foreseeable risks concealed by Defendants’
 12    fraud, shares of the Company’s stock fell an additional 2.92% on March 6, 2018, from
 13    a closing price of $64.01 on March 5, 2018, to a closing price of $62.14 on March 6,
 14    2018. Meanwhile, the S&P 500 increased by 0.27% on March 6, 2018.
 15          318. After controlling for market and industry factors, the company-specific
 16    abnormal return in Qualcomm’s stock price on March 6, 2018, was -3.46% and was
 17    statistically significant at the 99% level. As a result, the price decline in Qualcomm’s
 18    stock price on March 6, 2018, was not the result of randomness but, instead, was caused
 19    by the disclosure of Defendant’s unilateral request to CFIUS and CFIUS’s resulting
 20    actions. Cain Dec. ¶ 76.
 21          319. After controlling for market and industry factors, the company-specific
 22    abnormal return in Qualcomm’s stock price over the two-day period of March 5-6,
 23    2018, was -$3.83, or -5.95%, and was significantly significant at the 99% level. As a
 24    result, the price decline in Qualcomm’s stock over the two-day period of March 5-6,
 25    2018 was not the result of randomness but, instead, was caused by the disclosure of
 26    Defendant’s unilateral request to CFIUS and CFIUS’ resulting actions. Cain Dec. ¶ 77.
 27          320. Despite these disclosures, the price of Qualcomm’s shares remained
 28    artificially inflated, as it was still not yet clear how Qualcomm’s acceleration of the
       SECOND AMENDED CLASS ACTION COMPLAINT                                              116
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1304 Page 121 of 146




  1    CFIUS review would ultimately undermine Broadcom’s bid and the risks concealed
  2    by Defendants’ misleading statements and omissions had not fully materialized.
  3    Moreover, shareholders continued to believe that they would be given an opportunity
  4    to exercise their right to vote on the board nominees.
  5          321. Some analysts still believed that the proposed merger could proceed. On
  6    March 8, 2018, Oppenheimer wrote:
  7          We believe the potential QCOM acquisition remains in play, a significant
             upside call option with combined EPS power approaching $25 on
  8          conservative assumptions.
  9          ....
 10          We continue to see obvious financial/strategic merit in combining
 11          QCOM/AVGO’s leading back-end and front-end handset portfolios.
             Recent reports (Bloomberg 3/5/18) indicate AVGO is on track to win a
 12          majority of QCOM’s board seats in a shareholder vote delayed until
             4/5/18, pending CFIUS’[s] somewhat puzzling review.
 13
 14          322. A March 7, 2018 RBC Capital Markets analyst report concluded that,
 15    “[w]hile we don’t anticipate AVGO walking away from QCOM it does create a high
 16    hurdle. Our expectation is AVGO would spend the next 30 days addressing CFIUS
 17    concerns.”
 18          323. Dow Jones Institutional News, in the same article in which it criticized
 19    Qualcomm’s actions as risking the alienation of its shareholders, did not anticipate this
 20    being the end of the deal:
 21          Meanwhile, it seems unlikely CFIUS will prevent shareholders from
             voting for long. A deal with Broadcom isn’t on the ballot and no
 22          agreement to sell the company has been signed.
 23          It is hard to argue that shareholders replacing existing Qualcomm
 24          directors with independent businessmen – and who, with one exception
             (a Canadian), are U.S. citizens – would threaten the U.S., even if a
 25          combined Broadcom-Qualcomm would.
 26          CFIUS investigations generally focus on whether acquisitions should be
             completed, not director elections.
 27
            Plus CFIUS regulates foreign investment in the U.S. For months
 28         Broadcom, which moved its incorporation to Singapore from the U.S. in
       SECOND AMENDED CLASS ACTION COMPLAINT                                                117
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1305 Page 122 of 146




  1          a 2015 “tax inversion,” has been working on moving back to this country.
             Broadcom predicts that will be done in May.
  2
             Once completed, it is hard to see how Broadcom – whose chief executive
  3          and most of its directors are also U.S. citizens – would be viewed as
  4          foreign.

  5          324. A March 7, 2018 MarketWatch article similarly reported,
  6          Ultimately, this deal does not seem to merit the attention of CFIUS,
             especially with Broadcom’s intention to base itself in the U.S., instead of
  7          Singapore. Both companies now have some breathing room, with
  8          Qualcomm’s new annual meeting a month away. But it’s also likely that
             it could lead to another month of he-said she-said statements. It would
  9          behoove the two companies to try to mend their differences over the next
             month, because if this deal is as inevitable as it seems, it would be better
 10          to start out as partners instead of enemies slinging mud.
 11          325. And statements issued by Broadcom at the time of the March 5 Letter,
 12    also continued to tout Broadcom’s imminent redomiciliation from Singapore to the
 13    United States. In a Form 8-K filed on March 6, 2018, Broadcom described the process
 14    by which it was “restructur[ing] its corporate group to cause the parent company of the
 15    group to be a Delaware corporation.” The next day, on March 7, Broadcom released
 16    the following statement:
 17
             Our Pledge to Creating a Stronger Combined American Company
 18
             Broadcom is in every important respect an American company, with a
 19          lineage of great American technology icons like Hewlett-Packard,
 20          AT&T, Broadcom Corp., and Brocade Communications Systems, Inc.
             We are now in the final stages of redomiciling to the United States, and
 21          that process will be complete no later than May 6, 2018. When we
             complete our acquisition of Qualcomm, we expect to have more than
 22          25,000 employees in the U.S., working to make Broadcom the leading
 23          communication semiconductor company in the world.

 24    (Some emphasis in original.)
 25          326. News reports also confirmed that Broadcom was speeding up its efforts
 26    to redomicile to the U.S. and that CFIUS intervention may yet be avoided. On March
 27    7, 2018, the New York Post reported that Broadcom “in light of the heat this week from
 28    Washington,” was “aiming to complete its move to the US in April,” rather than the
       SECOND AMENDED CLASS ACTION COMPLAINT                                         118
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1306 Page 123 of 146




  1    originally-announced mid-May, “to get around a CFIUS review.” On March 10, 2018,
  2    The Wall Street Journal reported that if it redomiciled as a U.S. company, Broadcom
  3    “could argue that its deal falls outside of [CFIUS’s] jurisdiction. CFIUS, though, could
  4    say it still has jurisdiction to review the bid since it began the review while Broadcom
  5    was a Singapore company,” and this speed-up was “potentially setting the stage for a
  6    showdown[.]”
  7                 2.     The March 12 and March 13, 2018 Disclosures Were a
  8                        Foreseeable Result of Defendants’ Fraud and Caused
                           Significant Declines in Qualcomm’s Stock Price
  9
 10          327. On March 12, 2018, after the market had closed, President Trump issued
 11    an Order blocking Broadcom from taking further action regarding its proposed
 12    acquisition of Qualcomm. The Order found, “[t]here is credible evidence that leads
 13    me to believe that Broadcom . . . through exercising control of Qualcomm . . . might
 14    take action that threatens to impair the national security of the United States[.]” Thus,
 15    per the Order, “[t]he proposed takeover of Qualcomm by [Broadcom] is prohibited,
 16    and any substantially equivalent merger, acquisition, or takeover, whether effected
 17    directly or indirectly, is also prohibited.”
 18          328. A CFIUS letter released earlier that same day made clear that both the
 19    Committee and the administration had adopted Qualcomm’s position regarding the
 20    national security concerns of the proposed acquisition and the need to expedite
 21    intervention prior to Broadcom’s redomiciliation. More specifically, on March 12,
 22    2018, Qualcomm filed a Current Report on Form 8-K with the SEC disclosing that it
 23    had “received a letter, addressed to both Broadcom Limited and Qualcomm, from the
 24    U.S. Department of Treasury” the previous day. This letter from March 11, 2018, was
 25    attached to the Form 8-K filing as Exhibit No. 99.1, and stated, in relevant part:
 26          The purpose of this letter is to inform the parties of the status of the
             investigation being conducted by [CFIUS] . . . .
 27
            Through [the] March 5, 2018 letter, CFIUS informed you that it had
 28         identified potential national security concerns that warrant a full
       SECOND AMENDED CLASS ACTION COMPLAINT                                                119
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1307 Page 124 of 146




  1          investigation of the attempted hostile takeover by Broadcom Limited
             (“Broadcom”) of Qualcomm Incorporated (“Qualcomm”), through a
  2          stock purchase, proxy contest, and Proposed Agreement and Plan of
  3          Merger (the “Proposed Agreement”) or other merger. That determination
             was based on CFIUS’s review of the information submitted by
  4          Qualcomm in its unilateral voluntary notice on January 29, 2018, the
             parties’ responses to questions posed about the potential transaction
  5          during the interim period, and the information provided in our multiple
             phone calls, emails, and meetings with representatives of both
  6          Qualcomm and Broadcom.
  7          ....
  8          Since transmitting the letter to you on March 5, 2018, CFIUS has
  9          conducted an investigation of the transaction and its associated national
             security risk. That investigation has so far confirmed the national
 10          security concerns that CFIUS identified to you in its letter on March 5,
             2018. That investigation is expected to close soon. In light of the actions
 11          that Broadcom has taken in violation of the Interim Order to shorten the
 12          time period for CFIUS investigation, CFIUS requests that Broadcom
             provide any information responsive to the March 5, 2018 letter as soon as
 13          possible. In the absence of information that changes CFIUS’s
             assessment of the national security risks posed by this transaction,
 14          CFIUS would consider taking further action, including but not limited
             to referring the transaction to the President for decision.
 15
 16          329. The information disclosed on March 12, 2018, was both directly related
 17    to and a foreseeable consequence of Defendants’ concealed efforts to get CFIUS to kill
 18    Broadcom’s bid for Qualcomm. The entire purpose of Defendants’ secret lobbying of
 19    CFIUS during the Class Period was to convince CFIUS to issue a recommendation that
 20    the President block Broadcom’s bid. In fact, Defendants’ own lawyers – Covington &
 21    Burling – have admitted as much. In an article entitled Covington Secures Presidential
 22    Order Protecting Qualcomm From Hostile Takeover on the firm’s website, the firm
 23    touts the fact that “Covington secured a U.S. Presidential order compelling Broadcom
 24    Limited to ‘immediately and permanently abandon’ its proposed hostile takeover of its
 25    client Qualcomm, Inc.”     Covington & Burling also admits that preventing the
 26    Broadcom takeover had been Qualcomm’s goal in seeking CFIUS review all along,
 27    describing the March 13, 2018 Presidential order ending Broadcom’s proxy contest as
 28    “mark[ing] total victory for Qualcomm in its bid to remain an independent company.”
       SECOND AMENDED CLASS ACTION COMPLAINT                                          120
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1308 Page 125 of 146




  1    President Trump’s blockage of the deal was thus unquestionably both directly related
  2    to and a foreseeable consequence of Qualcomm’s unilateral request for CFIUS review
  3    of Broadcom’s hostile takeover attempt. Moreover, given that an order blocking
  4    Broadcom’s bid would significantly impact the likelihood of deal completion and
  5    effectively end Qualcomm shareholders’ hopes of receiving any deal premium from
  6    the Broadcom bid, it was a foreseeable that the disclosure of this information would
  7    cause Qualcomm’s stock price to decline.
  8          330. Market commentators understood that President Trump’s decision to
  9    block the deal was directly related to Defendants’ undisclosed actions. For example, a
 10    March 17, 2018 TechCrunch article concluded that the deal’s blockage was a direct
 11    result of the Company’s unilateral request to CFIUS: “The board’s original outreach
 12    to CFIUS precipitated the sequence of events that led to Trump’s block this past
 13    week.” The article further explained that:
 14          Qualcomm’s board of directors took extraordinary steps to block the
             Broadcom acquisition. They unilaterally went to Washington to get an
 15          injunction not on a deal – which had never been consummated between
 16          the two companies – but to block Broadcom from replacing its board of
             directors in a standard shareholder vote. This is a very important
 17          distinction: Qualcomm’s board saw the direction shareholders wanted to
             go, and essentially decided to just ignore the election process entirely.
 18
 19    A March 14, 2018 Wall Street Journal article entitled Qualcomm Pursued Unusual
 20    Strategy reported that, “Qualcomm’s Jan. 29 filing to CFIUS helped trigger a chain
 21    of events that culminated in President Donald Trump’s decision Monday to block
 22    the deal. . . . The company also got help from sympathetic senators and representatives
 23    who pressed the administration.”
 24          331. Similarly, on March 15, 2018, Dow Jones Institutional News wrote, “[t]he
 25    effort fell apart this week when President Donald Trump blocked it on national security
 26    grounds at the behest of Qualcomm.” On March 13, 2018, The Deal Pipeline
 27    concluded that, “All of this makes it look as if Qualcomm’s longtime government ties
 28    and lobbying efforts played a role in scuttling the deal. That’s particularly true since
       SECOND AMENDED CLASS ACTION COMPLAINT                                               121
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1309 Page 126 of 146




  1    Qualcomm had requested a Cfius review of Broadcom’s bid on Jan. 29, and some of
  2    the objections publicly voiced by the committee sound like Qualcomm talking points.”
  3    A March 24, 2018 Wall Street Journal article likewise reported that, “Qualcomm
  4    investors had raised concerns about the company’s performance and how the board
  5    handled Broadcom’s $117 billion takeover offer, especially following the revelation
  6    that Qualcomm had prompted the government review that led to the order from
  7    President Donald Trump blocking the deal.”
  8          332. Indeed, news coverage following the March 12, 2018 disclosures
  9    described Qualcomm as having used CFIUS as an undisclosed “poison pill” to kill the
 10    deal. For example, Mondaq Business Briefing reported that “it is possible we are
 11    seeing now for the first time the (potentially successful) use of CFIUS as a takeover
 12    defense against a hostile offer,” comparing it to “traditional takeover defenses such as
 13    the Poison Pill and White Knight [which] have long histories in the corporate M&A
 14    world.” Additional reporting on March 13, 2018, in Computerworld Australia agreed
 15    with this characterization, quoting Jim Lewis, a CFIUS expert at the Center for
 16    Strategic and International Studies, describing Qualcomm’s actions as “obviously a
 17    poison pill.”
 18          333. Similarly,    academic     research   studies   have   since   characterized
 19    Qualcomm’s concealed actions as a “super poison pill” that ultimately resulted in
 20    President Trump’s blockage of the deal. For example, a 2020 article in the Boston
 21    College Law Review directly characterized Qualcomm’s actions as a hostile takeover
 22    defense: Qualcomm “was in effect turning national security review into an
 23    antitakeover defense.” A 2019 study in the Marquette Law Review entitled Securing
 24    the Nation or Entrenching the Board? The Evolution of CFIUS Review of Corporate
 25    Acquisitions, concluded that “CFIUS review gained widespread recognition as a kind
 26    of ‘super poison pill’ with Qualcomm’s successful effort to fend off acquisition by
 27    Broadcom in 2018.” The study further explained that:
 28
       SECOND AMENDED CLASS ACTION COMPLAINT                                               122
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1310 Page 127 of 146




  1          The actions of CFIUS and the President in connection with Broadcom’s
             attempted Qualcomm acquisition, however, demonstrated an even more
  2          aggressive approach. The Broadcom block established that CFIUS
  3          reviews can be used for more than the government’s defense-related
             foreign policy or national security purposes. The CFIUS process was
  4          clearly available to target companies as an antitakeover device in the
             global M&A marketplace.
  5
             Without CFIUS, the Broadcom-Qualcomm situation was simple: two
  6          large high-technology companies, both publicly traded in the U.S.
             markets, engaged in the familiar M&A ritual of the hostile takeover
  7          attempt. Hostile takeovers and proxy fights have long been a part of the
  8          U.S. economy, and we have developed extensive legal doctrines to
             manage such struggles for control in ways that are both fair to the
  9          participants and in society’s interest. The deployment of CFIUS review
             as an antitakeover device by Qualcomm constituted a new weapon in
 10          merger battles, and with the passage of FIRRMA that weapon became
 11          very powerful.

 12          334. In an article published on March 12, 2018, The New York Times made
 13    clear that President Trump’s Order was not fully expected prior to its issuance.
 14    Quoting attorney John P. Kabealo, who specializes in foreign investment matters, the
 15    article called it “‘extraordinary’ that Mr. Trump would intervene in the transaction
 16    before a full investigation by the government panel was complete.” The article further
 17    reported that according to law firm Ropes & Gray, “[a] presidential action against
 18    foreign investment in an American company is rare and ha[d] only taken place four
 19    times in the past 30 years.”
 20          335. As a direct and proximate result of these disclosures and/or
 21    materialization of the foreseeable risks concealed by Defendants’ fraud, the
 22    Company’s share price fell an additional 4.95%, from a closing price of $62.81 on
 23    March 12, 2018, to a closing price of $59.70 on March 13, 2018. By comparison, the
 24    S&P 500 dropped only 0.67%.
 25          336. In fact, after controlling for market and industry factors, the company-
 26    specific abnormal return in Qualcomm’s stock price on March 13, 2018, was -3.82%,
 27    and was statistically significant at the 99% level. As a result, the price decline in
 28    Qualcomm’s stock price on March 13, 2018, was not the result of randomness but,
       SECOND AMENDED CLASS ACTION COMPLAINT                                      123
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1311 Page 128 of 146




  1    instead, was caused by President Trump’s blockage of Broadcom’s bid for Qualcomm
  2    following Defendants’ unilateral request to CFIUS. Cain Dec. ¶ 78.
  3          337. In sum, from January 29, 2018, to March 13, 2018, the price of
  4    Qualcomm’s common stock fell from $67.32 per share to $59.70 per share as the
  5    relevant truth and undisclosed risks relating to Qualcomm’s lobbying for Broadcom’s
  6    bid to be terminated were revealed. Each of Qualcomm’s stock price declines on
  7    March 5, 2018, March 6, 2018, and March 13, 2018 was statistically significant at least
  8    at the 95% level, and was caused by the revelation of information that was directly
  9    related to and a foreseeable result of the information that Defendants’ misrepresented
 10    and concealed during the Class Period.
 11          338. Moreover, Qualcomm’s abnormal stock price declines on these three
 12    corrective disclosure dates were economically significant to its investors – wiping out
 13    approximately $9.22 billion in shareholder value – or over 9% of Qualcomm’s
 14    shareholder value.
 15          339. Nor is it surprising that the stock price declines on March 5, 6, and 13,
 16    2018, were both statistically and economically significant. Rather, abnormal returns
 17    of those amounts would be expected to be economically significant for a large company
 18    with a multi-billion dollar equity market capitalization that trades in a liquid market
 19    with significant daily trading volume. This is because companies of this nature tend to
 20    have lower daily volatility and returns. As a result, even a single-digit stock price
 21    decline represents a significant reduction in shareholder value.
 22          340. It was foreseeable that issuing false and misleading statements and/or
 23   omissions of material fact concerning the Company’s willingness to negotiate with
 24   Broadcom and the regulatory risks associated with Broadcom’s proposal, while failing
 25   to disclose the efforts Defendants had taken to frustrate the deal by seeking CFIUS’s
 26   intervention, would artificially inflate the price of Qualcomm common stock during
 27   the Class Period. It was similarly foreseeable that the ultimate disclosure of the
 28   concealed information and/or the materialization of the risks concealed by Defendants’
      SECOND AMENDED CLASS ACTION COMPLAINT                                             124
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1312 Page 129 of 146




  1    false and misleading statements and omissions would cause the price of Qualcomm
  2    common stock to drop significantly as the inflation caused by earlier misleading
  3    statements and omissions was removed from the stock by the corrective disclosures
  4    and/or materialization of the risk set forth herein. Accordingly, the conduct of these
  5    Defendants as alleged herein proximately caused foreseeable losses under the
  6    Exchange Act to Plaintiffs and members of the Class.
  7
             D.     Expert Opinion Confirms That the Stock Price Declines on the
  8                 Corrective Disclosure Dates Were Statistically and Economically
                    Significant
  9
 10          341. Plaintiffs’ expert Dr. Cain, after engaging in a thorough analysis of the
 11    record, concluded that “Qualcomm’s common stock price declines following the
 12    corrective disclosures were statistically significant.       Furthermore, they were
 13    economically significant and represented aggregate abnormal equity market value
 14    losses of over $9 billion, which constituted over 9% of Qualcomm’s common equity
 15    value.” Cain Dec. ¶ 27.
 16          342. To reach his conclusions, Dr. Cain performed a thorough event study
 17    analysis to evaluate the statistical significance of Qualcomm’s common stock price
 18    declines on March 5, March 6, and March 13, 2018, following the corrective
 19    disclosures. An event study is an established and generally-accepted statistical method
 20    that assesses the impact of new information on securities prices. Event studies have
 21    been utilized in numerous academic research studies to provide scientific evidence of
 22    the linkage between new information and securities prices.
 23          343. To conduct his event study, Dr. Cain first established the relationship
 24    between the daily return of the Company stock, the daily return on an overall market
 25    index, and the daily return on an industry index over the 120-day period ending
 26    November 2, 2017, the day prior to the first news about Broadcom’s intent to bid for
 27    Qualcomm. This allowed Dr. Cain to predict the expected daily return of the Company
 28    on a date, once he controlled for that day’s market and industry returns. Dr. Cain then
       SECOND AMENDED CLASS ACTION COMPLAINT                                              125
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1313 Page 130 of 146




  1    subtracted the predicted return from the actual return to get the “abnormal” return,
  2    which represented the company-specific return that is not attributable to market-wide
  3    or industry-wide movements. Cain Dec. ¶ 71.
  4          344. Finally, Dr. Cain calculated the statistical significance of the abnormal
  5    company-wide return by comparing it to the usual volatility in the Company stock price
  6    return. In particular, Dr. Cain calculated the t-statistic in order to test whether
  7    randomness could be rejected as the explanation for any given price movement.
  8    Dr. Cain explained that probability theory suggests that under the standard assumption
  9    that abnormal returns will be normally distributed with a mean of zero in the absence
 10    of new value-relevant company-specific news, based purely on randomness, using a
 11    95% confidence level and a sufficiently large sample size, the abnormal return should
 12    have a t-statistic greater than 1.96 (or less than -1.96) only 5% of the time. In other
 13    words, there is a 95% chance that, barring some non-random explanation, the actual
 14    observed return will fall within 1.96 standard deviations of the predicted return. Cain
 15    Dec. ¶ 74. If the observed abnormal return had a t-statistic of an absolute magnitude
 16    greater than 1.96 and new value-relevant company-specific information were observed,
 17    randomness can be rejected as the explanation with 95% confidence and it can be
 18    inferred that the new information caused the stock price movement. Cain Dec. ¶ 75.
 19          345. Applying those principles here, Dr. Cain concluded that if the new
 20    information revealed on the alleged corrective disclosure date had a statistically
 21    significant abnormal return and there was no other important company-specific news
 22    released on that date, the stock price movement was caused by the newly-available
 23    public information. Dr. Cain could then conclude that the alleged corrective disclosure
 24    provided new information in the market that was important to investors, causing them
 25    to change their valuation of the Company’s stock. Cain Dec. ¶ 72.
 26          346. After undertaking his event study and thoroughly analyzing the results,
 27    Dr. Cain concluded that each of the stock price declines following the corrective
 28    disclosures was statistically significant at the 95% level. Dr. Cain determined that the
       SECOND AMENDED CLASS ACTION COMPLAINT                                               126
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1314 Page 131 of 146




  1    abnormal return on March 5, 2018, was -2.49% and was statistically significant at the
  2    95% level. The abnormal return on March 6, 2018, was -3.46% and was statistically
  3    significant at the 99% level. As these abnormal price movements are statistically
  4    significant at or above the 90% confidence level, Dr. Cain could reject randomness as
  5    the cause of the abnormal movements in stock price and could infer that the new
  6    information regarding CFIUS’s involvement at Qualcomm’s behest in the hostile
  7    takeover battle between Broadcom and Qualcomm was the ultimate cause of the
  8    observed price declines. Cain Dec. ¶ 76.
  9          347. Dr. Cain also determined that the abnormal return on March 13, 2018, was
 10    -3.82% and was statistically significant at the 99% level. The abnormal dollar change
 11    in Qualcomm’s stock price on this date was -$2.40. As this abnormal price movement
 12    was statistically significant at or above the 90% confidence level, Dr. Cain could reject
 13    randomness as the cause of the abnormal movement in stock price and could infer that
 14    the new information regarding the President’s blockage of Broadcom’s bid for
 15    Qualcomm following Qualcomm’s unilateral request to CFIUS was the ultimate cause
 16    of the observed price decline. Cain Dec. ¶ 78.
 17          348. Finally, Dr. Cain also determined that Qualcomm’s abnormal stock price
 18   declines on the three corrective dates were economically significant. In particular,
 19   based on the event study abnormal returns, Dr. Cain determined that Qualcomm’s
 20   common equity market value declined by approximately $9.22 billion following the
 21   alleged corrective disclosures. Dr. Cain concluded that this massive reduction in
 22    shareholder value following the corrective disclosures was economically significant.
 23    Cain Dec. ¶ 79.
 24          E.     Expert Opinion Confirms That the Information Disclosed on the
                    Corrective Dates Was Directly Related to and a Foreseeable
 25                 Consequence of the Information That Defendants Misrepresented
 26                 and Concealed During the Class Period

 27          349. Dr. Cain reviewed news, company press releases, SEC filings by
 28   Qualcomm, and research analyst reports regarding Qualcomm and Broadcom to assess
      SECOND AMENDED CLASS ACTION COMPLAINT                                       127
      CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1315 Page 132 of 146




  1    the extent to which the information disclosed on March 5, 2018, March 6, 2018, and
  2    March 12, 2018, was related to and a foreseeable consequence of the information that
  3    Defendants misrepresented and concealed during the Class Period – namely, that rather
  4    than working to negotiate a deal with Broadcom, as they represented, Defendants were
  5    engaged in secret efforts to convince CFIUS to block the deal. Cain Dec. ¶ 45.
  6          350. In reaching his conclusions, Dr. Cain was informed by his own
  7    professional experience as a capital markets analyst who assisted companies in raising
  8    financing for acquisitions, as a financial economist and advisor at the SEC who
  9    evaluated companies’ disclosures of information to investors, as an academic who has
 10    taught M&A courses and published academic research studies on topics including
 11    M&A, hostile takeover defenses, and investors’ reactions to new information, and as a
 12    financial economist who has testified on the connections among the information
 13    environment, new disclosures, and company stock prices. Cain Dec. ¶ 42.
 14          351. After conducting a thorough analysis, Dr. Cain ultimately determined that
 15    the information disclosed on the corrective disclosure dates was both related to and a
 16    foreseeable consequence of the information that Defendants misrepresented and
 17    concealed during the Class Period: “I find that: (i) Qualcomm’s common stock price
 18    declines following the Corrective Disclosures were, from an economic perspective,
 19    related to and foreseeable based on the alleged misrepresented and omitted
 20    information; and (ii) Qualcomm’s stock price declined by statistically significant and
 21    economically meaningful amounts following Corrective Disclosures on March 5,
 22    March 6, and March 12, 2018.” Cain Dec. ¶ 81.
 23          352. Dr. Cain first analyzed the corrective information released on March 5
 24    and 6, 2018. In particular, Dr. Cain noted that on those dates, investors first became
 25    aware that Qualcomm had secretly filed a voluntary request with CFIUS in January
 26    2018 to initiate an investigation into Broadcom’s bid, that CFIUS had ordered
 27    Qualcomm to postpone its annual stockholders meeting by 30 days so that CFIUS
 28    could conduct such an investigation. Cain Dec. ¶ 46. Dr. Cain then “reviewed news
       SECOND AMENDED CLASS ACTION COMPLAINT                                         128
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1316 Page 133 of 146




  1    stories, analyst reports, and academic studies to assess the extent to which the
  2    disclosure of Qualcomm’s request that CFIUS review Broadcom’s bid, as well as
  3    CFIUS’s decision to undertake that review and delay Qualcomm’s Annual Meeting,
  4    were, from an economic perspective, related to and a foreseeable consequence of the
  5    information that Defendants allegedly misrepresented and omitted.” Cain Dec. ¶ 48.
  6    Dr. Cain determined that, from an economic perspective, “the revelation of
  7    Defendants’ concealed efforts to block Broadcom’s bid was directly related to and a
  8    foreseeable consequence of Defendants’ concealment of those same efforts during the
  9    Class Period.” Cain Dec. ¶ 49. Moreover, “[t]his information would be expected to
 10    affect the probability of deal completion, the takeover premium being offered to
 11    Qualcomm’s shareholders, and the likelihood of those shareholders receiving such
 12    premium. Thus, it was foreseeable that the disclosure of this information would cause
 13    Qualcomm’s stock price to decline.” Cain Dec. ¶ 52. Dr. Cain also observed that:
 14          [O]ne purpose and foreseeable consequence of Qualcomm’s unilateral
 15          request for CFIUS review was that CFIUS would decide to undertake
             that review. In my professional opinion, this outcome was, from an
 16          economic perspective, both related to and a foreseeable consequence of
             the information that Defendants allegedly misrepresented and omitted
 17          during the Class Period. CFIUS’s decision to undertake a review of
 18          Broadcom’s bid would also be expected to affect the probability of deal
             completion and, thus, the likelihood of those shareholders receiving a
 19          share price premium. Thus, it was also foreseeable that the disclosure of
             this information would cause Qualcomm’s stock price to decline.
 20
 21    Dr. Cain concluded that the new information disclosed on March 5 and 6, 2018, was
 22    both related to and a foreseeable consequence of the information that Defendants
 23    misrepresented and concealed during the Class Period. Cain Dec. ¶ 53.
 24          353. Dr. Cain next analyzed the corrective information released on March 13,
 25    2018, when investors learned that President Trump had blocked Broadcom’s bid for
 26    Qualcomm. More specifically, Dr. Cain “reviewed news stories, analyst reports, and
 27    academic studies to assess the extent to which the President’s blocking of the deal was,
 28    from an economic perspective, related to and a foreseeable consequence of the
       SECOND AMENDED CLASS ACTION COMPLAINT                                    129
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1317 Page 134 of 146




  1    information that Defendants allegedly misrepresented and omitted.” Cain Dec. ¶ 54.
  2    Dr. Cain’s “review provided consistent evidence that the logical endgame of
  3    Qualcomm’s unilateral request for CFIUS review could include blockage of
  4    Broadcom’s hostile takeover bid by the President.” As a result, Dr. Cain determined,
  5    “that the logical endgame of Qualcomm’s unilateral request for CFIUS review could
  6    include blockage of Broadcom’s hostile takeover bid by the President. Thus, the bid’s
  7    blockage was clearly connected to Qualcomm’s actions.” Cain Dec. ¶ 65. Dr. Cain
  8    concluded that the new information disclosed on March 13, 2018, was both related to
  9    and a foreseeable consequence of the information that Defendants misrepresented and
 10    concealed during the Class Period.
 11    VIII. THE STATUTORY SAFE HARBOR AND BESPEAKS CAUTION
             DOCTRINE ARE INAPPLICABLE
 12
 13          354. The statutory safe harbor and the bespeaks caution doctrine applicable to
 14    forward-looking statements under the Private Securities Litigation Reform Act of 1995
 15    do not apply to the misleading statements and omissions alleged in this Complaint.
 16          355. None of Defendants’ historic or present-tense statements alleged herein
 17    was a forward-looking statement because none was an assumption underlying or
 18    relating to any plan, projection, or statement of future economic performance, as they
 19    were not stated to be such assumptions underlying or relating to any projection or
 20    statement of future economic performance when made, nor were any of the projections
 21    or forecasts made by Defendants expressly related to, or stated to be dependent on,
 22    those historic or present-tense statements when made.
 23          356. To the extent that any of the materially false or misleading statements
 24    alleged herein, or any portions thereof, can be construed as forward-looking, these
 25    statements were not accompanied by meaningful cautionary language identifying
 26    important facts that could cause actual results to differ materially from those in the
 27    statements. As set forth above in detail, given the then-existing facts contradicting
 28    Defendants’ statements, the generalized risk disclosures made by Defendants were not
       SECOND AMENDED CLASS ACTION COMPLAINT                                             130
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1318 Page 135 of 146




  1    sufficient to insulate Defendants from liability for their materially false and misleading
  2    statements.
  3          357. Defendants are also liable for any false or misleading forward-looking
  4    statement alleged herein, or portion thereof, because at the time each forward-looking
  5    statement was made, the speaker knew the forward-looking statement was false or
  6    misleading, or the forward-looking statement was authorized and approved by an
  7    executive officer of Qualcomm who knew that the forward-looking statement was false
  8    or misleading.
  9    IX.   CONTROLLING PERSON ALLEGATIONS
 10          358. By virtue of the Individual Defendants’ positions of management and
 11    control within the Company, they had access to undisclosed adverse information about
 12    Qualcomm’s response to Broadcom’s takeover bid, including information regarding
 13    Qualcomm’s undisclosed, unilateral voluntary notice to CFIUS and other
 14    communications with and other information provided to CFIUS, as particularized
 15    herein. The Individual Defendants ascertained such information through Qualcomm’s
 16    internal corporate documents, conversations, and connections with each other and with
 17   corporate officers and employees, attendance at Board of Directors meetings, including
 18   committees thereof, and through reports and other information provided to them in
 19   connection with their roles and duties as Qualcomm officers, directors, and managers.
 20          359. The Individual Defendants participated in the drafting, preparation, and/or
 21   approval of the various public, shareholder, and investor reports and other
 22   communications complained of herein, and knew or recklessly disregarded that there
 23   were materially misleading statements and omissions contained therein. Because of
 24   their Board, executive, or managerial positions with Qualcomm, each of the Individual
 25   Defendants had access to the adverse undisclosed information about Qualcomm’s
 26   response to Broadcom’s takeover bid, as particularized herein, and knew (or were
 27   deliberately reckless in not knowing) that this information rendered the representations
 28
       SECOND AMENDED CLASS ACTION COMPLAINT                                                 131
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1319 Page 136 of 146




  1    made by or about Qualcomm and its business, or adopted by the Company, materially
  2    false and misleading.
  3          360. The Individual Defendants, because of their positions of control and
  4    authority as officers or directors of the Company, were able to and did control the
  5    content of the various SEC filings, press releases, and other public statements
  6    pertaining to the Company during the Class Period. Each Individual Defendant was
  7    provided with copies of the documents alleged herein to be misleading before or shortly
  8    after their issuance, and had the ability and opportunity to prevent their issuance or
  9    cause them to be corrected.      Accordingly, each of the Individual Defendants is
 10    responsible for the accuracy of the public reports and releases detailed herein, and is
 11    therefore primarily liable for the representations therein.
 12          361. As officers, directors, and controlling persons of a publicly held company
 13    whose common stock is registered with the SEC pursuant to the Exchange Act, and is
 14    traded on the NASDAQ, and governed by the provisions of the federal securities laws,
 15    the Individual Defendants each had a duty to promptly disseminate accurate and
 16    truthful information with respect to the Company’s response to Broadcom’s takeover
 17    bid, as particularized herein, and to correct any previously issued statements that had
 18    become materially misleading or untrue, so that the market price of the Company’s
 19    publicly-traded securities would be based on truthful and accurate information. The
 20    Individual Defendants’ materially misleading statements and omissions during the
 21    Class Period violated these specific requirements and obligations.
 22    X.    CLASS ACTION ALLEGATIONS
 23          362. Plaintiffs bring this action on behalf of themselves and as a class action,
 24    pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, on behalf
 25    of a Class consisting of all persons and entities that, during the Class Period, purchased
 26    or otherwise acquired the publicly traded common stock of Qualcomm and were
 27    damaged thereby. Excluded from the Class are Defendants, members of Defendants’
 28    immediate families (as defined in 17 C.F.R. § 229.404, Instructions (1)(a)(iii) and
       SECOND AMENDED CLASS ACTION COMPLAINT                                           132
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1320 Page 137 of 146




  1    (1)(b)(ii)), any person, firm, trust, corporation, officer, director, or other individual or
  2    entity in which any Defendant has a controlling interest, or which is related to or
  3    affiliated with any of the Defendants, and the legal representatives, agents, affiliates,
  4    heirs, successors-in-interest, or assigns of any such excluded party.
  5          363. The members of the Class are so numerous and geographically dispersed
  6    that joinder of all members is impracticable. While the exact number of Class members
  7    is unknown to Plaintiffs at this time and can only be ascertained through appropriate
  8    discovery, Plaintiffs believe that there are at least thousands of members of the
  9    proposed Class. At the end of the Class Period, Qualcomm had more than 1.48 billion
 10    shares of common stock issued and outstanding, owned by thousands of persons, and
 11    actively traded on the NASDAQ. The disposition of their claims in a class action will
 12    provide substantial benefits to the parties and the Court. Record owners and other
 13    members of the Class may be identified from records maintained by Qualcomm or its
 14    transfer agent, and may be notified of the pendency of this action by a combination of
 15    published notice and first-class mail, using the techniques and form of notice similar
 16    to that customarily used in class actions arising under the federal securities laws.
 17          364. There is a well-defined commonality of interest in the questions of law
 18    and fact involved in this case. Questions of law and fact common to the members of
 19    the Class that predominate over questions that may affect individual Class members
 20    include:
 21                 (a)    whether Defendants’ actions as alleged herein violated the federal
 22          securities laws;
 23                 (b)    whether Defendants’ statements and/or omissions issued during the
 24          Class Period were materially false and misleading;
 25                 (c)    whether Defendants knew or were deliberately reckless in not
 26          knowing that their statements were false and misleading;
 27                 (d)    whether and to what extent the market prices of Qualcomm publicly
 28         traded common stock were artificially inflated and/or distorted before and/or
       SECOND AMENDED CLASS ACTION COMPLAINT                                         133
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1321 Page 138 of 146




  1          during the Class Period due to the misrepresentations and/or omissions of
  2          material fact alleged herein; and
  3                    (e)   whether and to what extent Class members sustained damages as a
  4          result of the conduct alleged herein, and the appropriate measure of damages.
  5          365. Plaintiffs’ claims are typical of the claims of the other members of the
  6    Class, as all members of the Class, including Plaintiffs, purchased or otherwise
  7    acquired Qualcomm publicly traded securities during the Class Period and similarly
  8    sustained damages as a result of Defendants’ wrongful conduct as alleged herein.
  9          366. Plaintiffs will fairly and adequately protect the interests of the members
 10    of the Class. Plaintiffs have retained counsel competent and experienced in class action
 11    securities litigation to further ensure such protection, and intends to prosecute this
 12    action vigorously. Plaintiffs have no interests that are adverse or antagonistic to those
 13    of the Class.
 14          367. A class action is superior to other available methods for the fair and
 15    efficient adjudication of this controversy. Because the damages suffered by each
 16    individual member of the Class may be relatively small, the expense and burden of
 17    individual litigation make it impracticable for Class members to seek redress for the
 18    wrongful conduct alleged herein.       Plaintiffs know of no difficulty that will be
 19    encountered in the management of this litigation that would preclude its maintenance
 20    as a class action.
 21    XI.   PLAINTIFFS AND CLASS MEMBERS ARE ENTITLED TO A
             PRESUMPTION OF RELIANCE
 22
 23          368. Plaintiffs and members of the Class are entitled to rely upon the
 24    presumption of reliance established by the fraud-on-the-market doctrine in that, among
 25    other things:
 26                    (a)   Defendants made public misrepresentations and failed to disclose
 27          material facts during the Class Period;
 28                    (b)
                        the omissions and misrepresentations were material;
       SECOND AMENDED CLASS ACTION COMPLAINT                                                134
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1322 Page 139 of 146




  1                (c)    Qualcomm common stock traded in efficient markets;
  2                (d)    the material misrepresentations and omissions alleged herein would
  3          tend to induce a reasonable investor to misjudge the value of Qualcomm
  4          common stock; and
  5                (e)    without knowledge of the misrepresented or omitted facts,
  6          Plaintiffs and other members of the Class purchased or otherwise acquired
  7          Qualcomm common stock between the time that Defendants made material
  8          misrepresentation and omissions and the time the concealed risks materialized
  9          or the true facts were disclosed.
 10          369. At all relevant times, the market for Qualcomm common stock was open
 11    and efficient for the following reasons, among others:
 12                (a)    as a registered and regulated issuer of securities, Qualcomm filed
 13          periodic public reports with the SEC, in addition to the Company’s frequent
 14          voluntary dissemination of information;
 15                (b)    Qualcomm regularly communicated with public investors via
 16          established market communication mechanisms, including through regular
 17          disseminations of press releases on the national circuits of major newswire
 18          services and through other wide-ranging public disclosures, such as
 19          communications with the financial press, securities analysts, and other similar
 20          reporting services;
 21                (c)    Qualcomm was followed by numerous securities analysts
 22          employed by major brokerage firms who wrote reports that were distributed to
 23          the sales force and certain customers of their respective brokerage firms and that
 24          were publicly available and entered the public marketplace; and
 25                (d)    Qualcomm common stock met the requirements for listing, and was
 26          listed and actively traded on highly efficient markets, including NASDAQ,
 27          where the Company’s common stock trades under the ticker symbol “QCOM.”
 28
       SECOND AMENDED CLASS ACTION COMPLAINT                                               135
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1323 Page 140 of 146




  1          370. As a result of the foregoing, the market for Qualcomm common stock
  2    promptly digested current information regarding Qualcomm from all publicly available
  3    sources, and the prices of Qualcomm’s stock reflected such information.
  4          371. Based upon the materially false and misleading statements and omissions
  5    of material fact alleged herein, Qualcomm common stock traded at artificially inflated
  6    prices during the Class Period. Plaintiffs and the other members of the Class purchased
  7    Qualcomm common stock relying upon the integrity of the market price of Qualcomm
  8    common stock and other market information relating to Qualcomm.
  9          372. Under these circumstances, all purchasers of Qualcomm common stock
 10    during the Class Period suffered similar injuries through their purchases at artificially
 11    inflated prices, and a presumption of reliance applies.
 12          373. Further, at all relevant times, Plaintiffs and other members of the Class
 13    reasonably relied upon Defendants to disclose material information as required by law
 14    and in the Company’s SEC filings. Plaintiffs and the other members of the Class would
 15    not have purchased or otherwise acquired Qualcomm common stock at artificially
 16    inflated prices if Defendants had disclosed all material information as required. Thus,
 17    to the extent that Defendants concealed or improperly failed to disclose material facts
 18    with regard to the Company and its business, Plaintiffs are entitled to a presumption of
 19    reliance in accordance with Affiliated Ute Citizens of Utah v. United States, 406 U.S.
 20    128, 153 (1972).
 21
 22
 23
 24
 25
 26
 27
 28
       SECOND AMENDED CLASS ACTION COMPLAINT                                                136
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1324 Page 141 of 146




  1    XII. CAUSES OF ACTION
  2                                           COUNT I
  3                             Asserted Against All Defendants for
  4                    Violations of Section 10(b) of the Securities Exchange
                     Act of 1934 and SEC Rule 10b-5 Promulgated Thereunder
  5
  6          374. Plaintiffs repeat and reallege each and every allegation contained above
  7    as if fully set forth herein. This Count is brought pursuant to Section 10(b) of the
  8    Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC,
  9    17 C.F.R. § 240.10b-5, on behalf of Plaintiffs and all other members of the Class
 10    against Qualcomm and the Individual Defendants.
 11          375. During the Class Period, Defendants carried out a plan, scheme, and
 12    course of conduct which was intended to and, throughout the Class Period, did:
 13    (i) deceive the investing public, including Plaintiffs and other Class members, as
 14    alleged herein; (ii) artificially inflate the price of Qualcomm common stock; and
 15    (iii) cause Plaintiffs and other members of the Class to purchase Qualcomm common
 16    stock at artificially inflated prices that did not reflect their true value. In furtherance
 17    of this unlawful scheme, plan, and course of conduct, Defendants took the actions set
 18    forth herein.
 19          376. Defendants directly and indirectly, by the use of means and
 20    instrumentalities of interstate commerce, the mails, and/or the facilities of a national
 21    securities exchange: (i) employed devices, schemes, and artifices to defraud; (ii) made
 22    untrue statements of material fact and/or omitted material facts necessary to make the
 23    statements not misleading; and (iii) engaged in acts, practices, and a course of business
 24    that operated as a fraud and deceit upon the purchasers of the Company’s common
 25    stock in an effort to maintain the artificially inflated price of Qualcomm common stock
 26    in violation of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated
 27    thereunder.
 28
       SECOND AMENDED CLASS ACTION COMPLAINT                                                 137
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1325 Page 142 of 146




  1          377. Defendants employed devices, schemes, and artifices to defraud while in
  2    possession of material adverse nonpublic information and engaged in acts, practices,
  3    and a course of conduct as alleged herein in an effort to assure investors of Qualcomm’s
  4    value and performance, which included the making of untrue statements of material
  5    facts and omitting material facts necessary in order to make their statements, in light
  6    of the circumstances under which they were made, not misleading, as set forth more
  7    particularly herein. Defendants did not have a reasonable basis for their alleged false
  8    statements and engaged in transactions, practices, and a course of business which
  9    operated as a fraud and deceit upon the purchasers of Qualcomm common stock during
 10    the Class Period.
 11          378. Defendants are liable for all materially false and misleading statements
 12    and omissions made during the Class Period, as alleged above, including the false and
 13    misleading statements and omissions included in press releases, conference calls, SEC
 14    filings, news media, blogs, and Qualcomm’s websites.
 15          379. Defendants are further liable for the false and misleading statements made
 16    by Qualcomm’s officers, management, and agents in press releases, conference calls,
 17    conferences with investors and analysts, news media, blog reports, and Qualcomm’s
 18    websites, as alleged above, as they either made or controlled such statements and had
 19    ultimate authority and responsibility for the contents thereof.
 20          380. Defendants’ material misrepresentations and/or omissions were done
 21    knowingly or with recklessness, and without a reasonable basis, for the purpose and
 22    effect of concealing from the investing public the relevant truth. By concealing
 23    material facts from investors, Defendants maintained the Company’s artificially
 24    inflated common stock prices throughout the Class Period.
 25          381. Without knowledge of the fact that the price of Qualcomm common stock
 26    was artificially inflated, and relying directly or indirectly on the false and misleading
 27    statements and omissions made by Defendants, or upon the integrity of the market in
 28    which the common stock trades, and/or on the absence of material adverse information
       SECOND AMENDED CLASS ACTION COMPLAINT                                           138
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1326 Page 143 of 146




  1    that was known to or recklessly disregarded by Qualcomm but not disclosed in public
  2    statements by Qualcomm during the Class Period, Plaintiffs and the other members of
  3    the Class purchased or acquired Qualcomm common stock during the Class Period at
  4    artificially high prices and were damaged when that artificial inflation was removed
  5    from the price of Qualcomm common stock.
  6          382. At the time of said misrepresentations and omissions, Plaintiffs and other
  7    members of the Class were ignorant of their falsity. Had Plaintiffs, the other members
  8    of the Class, and the marketplace known of the truth concerning the Company’s
  9    conduct and the true value of Qualcomm’s common stock, Plaintiffs and other
 10    members of the Class would not have purchased or acquired their Qualcomm common
 11    stock, or, if they had purchased or acquired such common stock during the Class
 12    Period, they would not have done so at the artificially inflated prices they paid.
 13          383. By virtue of the foregoing, Defendants have violated Section 10(b) of the
 14    Exchange Act and Rule 10b-5 promulgated thereunder.
 15          384. As a direct and proximate result of Defendants’ wrongful conduct,
 16    Plaintiffs and the other members of the Class suffered damages in connection with their
 17    respective purchases and/or acquisitions of Qualcomm common stock during the Class
 18    Period.
 19                                          COUNT II
 20                Asserted Against the Individual Defendants for Violations
 21                 of Section 20(a) of the Securities Exchange Act of 1934

 22          385. Plaintiffs repeat and reallege each and every allegation contained above
 23    as if fully set forth herein. This Count is brought pursuant to Section 20(a) of the
 24    Exchange Act, 15 U.S.C. § 78t(a), on behalf of Plaintiffs and all other members of the
 25    Class against the Individual Defendants.
 26          386. At all relevant times during the Class Period, as set forth in supra ¶¶ 38-
 27    41, Mollenkopf was the Company’s CEO and a member of the Company’s Board;
 28    Jacobs was the Company’s Executive Chairman and Chairman of the Board;
       SECOND AMENDED CLASS ACTION COMPLAINT                             139
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1327 Page 144 of 146




  1    Rosenberg was the Company’s General Counsel; and Horton was Qualcomm’s
  2    Presiding Director of the Board. As such, the Individual Defendants had regular access
  3    to non-public information about Qualcomm’s business, operations, performance, and
  4    future prospects through access to internal corporate documents and information,
  5    conversations, and connections with other corporate officers and employees,
  6    attendance at management meetings and meetings of the Company’s Board and
  7    committees thereof, as well as reports and other information provided to them in
  8    connection therewith.
  9          387. The Individual Defendants acted as controlling persons of Qualcomm and
 10    the other Individual Defendants within the meaning of Section 20(a) of the Exchange
 11    Act as alleged herein. By virtue of their high-level positions, and their ownership and
 12    contractual rights, participation in and/or awareness of Qualcomm’s day-to-day
 13    operations, and/or knowledge of statements filed by the Company with the SEC and/or
 14    disseminated to the investing public, the Individual Defendants had the power to
 15    influence and control, and did influence and control, directly or indirectly, the decision-
 16    making of the Company and its executives, including the content and dissemination of
 17    the various statements that Plaintiffs contend are false and misleading.
 18          388. The Individual Defendants were provided with or had unlimited access to
 19    copies of the Company’s reports, press releases, public filings, and other statements
 20    alleged by Plaintiffs to be misleading prior to and/or shortly after these statements were
 21    issued and had the ability to prevent the issuance of the statements or cause the
 22    statements to be corrected.
 23          389. In particular, each of these Individual Defendants had direct and
 24    supervisory involvement in and control of the day-to-day operations of the Company
 25    and, therefore, is presumed to have had the power to control or influence the particular
 26    conduct and transactions giving rise to the securities violations as alleged herein, and
 27    exercised the same.
 28
       SECOND AMENDED CLASS ACTION COMPLAINT                                                 140
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1328 Page 145 of 146




  1          390. As set forth above, Qualcomm and the Individual Defendants each
  2    violated Section 10(b) and Rule 10b-5 by their acts, statements, and omissions as
  3    alleged in this Complaint. By virtue of their positions as controlling persons, the
  4    Individual Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a
  5    direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and other
  6    members of the Class suffered damages in connection with their purchases of
  7    Qualcomm common stock during the Class Period.
  8    XIII. PRAYER FOR RELIEF
  9          WHEREFORE, Plaintiffs pray for judgment as follows:
 10          A.     Declaring this action to be a proper class action pursuant to Rule 23 of the
 11    Federal Rules of Civil Procedure;
 12          B.     Awarding Plaintiffs and the members of the Class damages and interest
 13    thereon;
 14          C.     Awarding Plaintiffs’ and the Class’s reasonable costs, including
 15    attorneys’ and experts’ fees; and
 16          D.     Awarding such equitable, injunctive or other relief that the Court may
 17    deem just and proper.
 18    XIV. JURY DEMAND
 19          Plaintiffs demand a trial by jury.
 20    DATED: May 11, 2020                    KESSLER TOPAZ
                                               MELTZER & CHECK, LLP
 21
                                              s/Sharan Nirmul
 22                                           Sharan Nirmul (Pro Hac Vice)
                                              Mark Franek (Pro Hac Vice Forthcoming)
 23                                           Raphael Janove (Pro Hac Vice Forthcoming)
                                              snirmul@ktmc.com
 24                                           mfranek@ktmc.com
                                              rjanove@ktmc.com
 25                                           280 King of Prussia Road
                                              Radnor, PA 19087
 26                                           Telephone: 610/667-7706
                                              610/667-7056 (fax)
 27
                                              - and –
 28
       SECOND AMENDED CLASS ACTION COMPLAINT                                                141
       CASE NO. 3:18-CV-01208-CAB-AHG
Case 3:18-cv-01208-CAB-AHG Document 78 Filed 05/11/20 PageID.1329 Page 146 of 146




  1                                           KESSLER TOPAZ
                                                MELTZER & CHECK, LLP
  2                                           Jennifer L. Joost (296164)
                                              Stacey M. Kaplan (241989)
  3                                           Peng Shao (319624; admission pending)
                                              jjoost@ktmc.com
  4                                           skaplan@ktmc.com
                                              pshao@ktmc.com
  5                                           One Sansome Street, Suite 1850
                                              San Francisco, CA 94104
  6                                           Telephone: 415/400-3000
                                              415/400-3001 (fax)
  7
                                              Lead Counsel for the Class and
  8                                           Lead Plaintiff Gatubhai Mistry and Named
                                              Plaintiffs Gerald L. Koenig, Leonard Brenner,
  9                                           and Vanessa D. Washington
 10
 11    DATED: May 11, 2020                    ROBBINS GELLER RUDMAN
                                               & DOWD LLP
 12
                                              s/Luke O. Brooks
 13                                           Luke O. Brooks (212802)
                                              Robert R. Henssler, Jr. (216165)
 14                                           Christopher D. Stewart (270448)
                                              Hillary B. Stakem (286152)
 15                                           lukeb@rgrdlaw.com
                                              bhenssler@rgrdlaw.com
 16                                           cstewart@rgrdlaw.com
                                              hstakem@rgrdlaw.com
 17                                           655 West Broadway, Suite 1900
                                              San Diego, CA 92101
 18                                           Telephone: 619/231-1058
                                              619/231-7423 (fax)
 19
                                              Lead Counsel for the Class and
 20                                           Lead Plaintiff Gatubhai Mistry and Named
                                              Plaintiffs Gerald L. Koenig, Leonard Brenner,
 21                                           and Vanessa D. Washington
 22
 23                             SIGNATURE CERTIFICATION
 24          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 25    and Procedures Manual, I hereby certify that the content of this document is acceptable
 26    and I have obtained authorization of all signatories to affix the above-electronic
 27    signature(s).
                                                    s/Sharan Nirmul
 28                                                 Sharan Nirmul
       SECOND AMENDED CLASS ACTION COMPLAINT                                              142
       CASE NO. 3:18-CV-01208-CAB-AHG
